


Exhibit 10.2
 


 
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
Dated as of March 1, 2011
 
Among
 
GERBER SCIENTIFIC, INC.,
 
GERBER SCIENTIFIC INTERNATIONAL, INC.,
 
as Borrowers,
 
THE GUARANTORS PARTY HERETO,
 
as Guarantors,
 
THE LENDERS PARTY HERETO,
 
as Lenders,
 
RBS CITIZENS, N.A,
 
as Administrative Agent for the Lenders,
 
Sole Lead Arranger and Book Runner
 
and
 
SOVEREIGN BANK,
 
as Documentation Agent.
 


 

 
 

--------------------------------------------------------------------------------

 

ARTICLE 1.
DEFINITIONS AND ACCOUNTING TERMS 
1

 
 
Section 1.1.
Definitions 
1

 
 
Section 1.2.
Accounting Terms 
21

 
 
Section 1.3.
Construction of Terms 
21

 
ARTICLE 2.
THE REVOLVING CREDIT 
21

 
 
Section 2.1.
The Revolving Credit 
21

 
 
Section 2.2.
Making of Revolving Credit Advances 
21

 
 
Section 2.3.
Interest on Base Rate Loans 
23

 
 
Section 2.4.
Election of LIBOR Pricing Options; Alternative Currencies 
23

 
 
Section 2.5.
Additional Payments 
24

 
 
Section 2.6.
Letters of Credit 
24

 
 
Section 2.7.
Swingline Credit 
26

 
 
Section 2.8.
Interest on Swingline Loans 
27

 
 
Section 2.9.
Refunded Swingline Loans; Swingline Loan Participations 
27

 
 
Section 2.10.
Computation of Interest, Etc 
29

 
 
Section 2.11.
Fees 
29

 
 
Section 2.12.
Set Off 
30

 
 
Section 2.13.
Sharing of Payments 
30

 
 
Section 2.14.
Reduction of Commitment by the Borrowers 
30

 
 
Section 2.15.
Increased Costs, Etc 
30

 
 
Section 2.16.
Changed Circumstances 
32

 
 
Section 2.17.
Use of Proceeds 
33

 
 
Section 2.18.
Incremental Commitments 
33

 
 
Section 2.19.
Replacement of Lenders 
34

 
ARTICLE 3.
CONDITIONS TO LOANS AND ADVANCES 
35

 
 
Section 3.1.
 Conditions to First Revolving Credit Advance; Swingline Loan
35

 
 
Section 3.2.
Conditions to All Revolving Credit Advances; Swingline Loans; Letters of Credit 
37

 
ARTICLE 4.
PAYMENT AND REPAYMENT 
38

 
 
Section 4.1.
Mandatory Prepayment 
38

 
 
Section 4.2.
Voluntary Prepayments 
38

 
 
Section 4.3.
Payment and Interest Cutoff 
38

 
 
Section 4.4.
Payment or Other Actions on Non Business Days 
39

 

 
 

--------------------------------------------------------------------------------

 



 
Section 4.5.
Method, Timing and Application of Payments 
39

 
 
Section 4.6.
Payments Not at End of Interest Period 
39

 
 
Section 4.7.
Taxes 
41

 
ARTICLE 5.
REPRESENTATIONS AND WARRANTIES 
42

 
 
Section 5.1.
Corporate Existence, Charter Documents, Etc 
43

 
 
Section 5.2.
Principal Place of Business; Location of Records 
43

 
 
Section 5.3.
Qualification 
43

 
 
Section 5.4.
Subsidiaries 
43

 
 
Section 5.5.
Corporate Power 
43

 
 
Section 5.6.
Valid and Binding Obligations 
44

 
 
Section 5.7.
Other Agreements 
44

 
 
Section 5.8.
Payment of Taxes 
44

 
 
Section 5.9.
Financial Statements 
45

 
 
Section 5.10.
Other Materials Furnished 
45

 
 
Section 5.11.
Stock 
45

 
 
Section 5.12.
Changes in Condition 
46

 
 
Section 5.13.
Assets, Licenses, Patents, Trademarks, Etc 
46

 
 
Section 5.14.
Litigation 
46

 
 
Section 5.15.
Pension Plans 
47

 
 
Section 5.16.
Outstanding Indebtedness 
47

 
 
Section 5.17.
Environmental Matters 
47

 
 
Section 5.18.
Governmental Regulations 
48

 
 
Section 5.19.
Margin Stock 
48

 
 
Section 5.20.
Solvency 
48

 
 
Section 5.21.
Labor Matters 
49

 
 
Section 5.22.
Advantageous Business Relationships 
49

 
ARTICLE 6.
REPORTS AND INFORMATION 
49

 
 
Section 6.1.
Interim Financial Statements and Reports 
49

 
 
Section 6.2.
Annual Financial Statements; Budget. 
50

 
 
Section 6.3.
Notice of Defaults 
50

 
 
Section 6.4.
Notice of Litigation 
50

 
 
Section 6.5.
Communications with Others 
51

 

-  -
 
 

--------------------------------------------------------------------------------

 



 
Section 6.6.
Reports to other Creditors 
51

 
 
Section 6.7.
Communications with Independent Public Accountants 
51

 
 
Section 6.8.
Environmental Reports 
51

 
 
Section 6.9.
Permitted Acquisitions 
52

 
 
Section 6.10.
Miscellaneous 
52

 
 
Section 6.11.
Updating of Certain Schedules 
52

 
ARTICLE 7.
FINANCIAL COVENANTS 
52

 
 
Section 7.1.
Ratio of Consolidated EBIT to Consolidated Interest Expense52

 
 
Section 7.2.
Ratio of Total Funded Debt to Consolidated EBITDA 
53

 
 
Section 7.3.
Consolidated Capital Expenditures 
53

 
ARTICLE 8.
AFFIRMATIVE COVENANTS 
53

 
 
Section 8.1.
Existence and Business 
53

 
 
Section 8.2.
Taxes and Other Obligations 
54

 
 
Section 8.3.
Maintenance of Properties 
54

 
 
Section 8.4.
Insurance 
54

 
 
Section 8.5.
Records, Accounts and Places of Business 
54

 
 
Section 8.6.
Inspection 
55

 
 
Section 8.7.
Maintenance of Accounts 
55

 
 
Section 8.8.
Newly Acquired Subsidiaries 
55

 
 
Section 8.9.
Environmental 
55

 
ARTICLE 9.
NEGATIVE COVENANTS 
55

 
 
Section 9.1.
Restrictions on Indebtedness 
56

 
 
Section 9.2.
Restriction on Liens 
58

 
 
Section 9.3.
Investments 
60

 
 
Section 9.4.
Dispositions of Assets 
61

 
 
Section 9.5.
Assumptions, Guaranties, Etc. of Indebtedness of Other Persons 
62

 
 
Section 9.6.
Mergers, Etc 
62

 
 
Section 9.7.
ERISA 
62

 
 
Section 9.8.
Distributions 
62

 
 
Section 9.9.
Sale and Leaseback 
63

 
 
Section 9.10.
Transactions with Affiliates 
63

 

-  -
 
 

--------------------------------------------------------------------------------

 



 
Section 9.11.
No Impairment of Cross-Streaming, Upstreaming, Downstreaming or Liens 
63

 
 
Section 9.12.
Hazardous Substances 
64

 
ARTICLE 10.
EVENTS OF DEFAULT AND REMEDIES 
64

 
 
Section 10.1.
Events of Default 
64

 
 
Section 10.2.
Remedies 
66

 
 
Section 10.3.
Distribution of Proceeds 
66

 
ARTICLE 11.
CONSENTS; AMENDMENTS; WAIVERS; REMEDIES 
67

 
 
Section 11.1.
Actions by Lenders 
67

 
 
Section 11.2.
Actions by Loan Parties 
68

 
ARTICLE 12.
SUCCESSORS AND ASSIGNS 
68

 
 
Section 12.1.
General 
68

 
 
Section 12.2.
Assignments 
69

 
ARTICLE 13.
THE AGENT 
71

 
 
Section 13.1.
Authorization and Action 
71

 
 
Section 13.2.
Agent’s Reliance, Etc 
72

 
 
Section 13.3.
Agent as a Lender 
72

 
 
Section 13.4.
Lender Credit Decision 
72

 
 
Section 13.5.
Indemnification of Agent 
73

 
 
Section 13.6.
Successor Agent 
73

 
 
Section 13.7.
Fondé de Pouvoir 
73

 
 
Section 13.8.
No Other Duties, Etc 
75

 
 
Section 13.9.
Amendment of Article 13 
75

 
ARTICLE 14.
GUARANTY 
75

 
 
Section 14.1.
Guaranty 
75

 
 
Section 14.2.
Continuing Guaranty 
75

 
 
Section 14.3.
Effect of Debtor Relief Laws 
76

 
 
Section 14.4.
Partial Waiver of Subrogation 
77

 
 
Section 14.5.
Subordination 
77

 
 
Section 14.6.
Waiver 
78

 
 
Section 14.7.
Full Force and Effect 
78

 
 
Section 14.8.
Negative Pledge 
78

 

-  -
 
 

--------------------------------------------------------------------------------

 



 
Section 14.9.
Additional Guarantors 
78

 
ARTICLE 15.
MISCELLANEOUS 
79

 
 
Section 15.1.
Notices Generally 
79

 
 
Section 15.2.
Merger 
80

 
 
Section 15.3.
Governing Law; Consent to Jurisdiction 
80

 
 
Section 15.4.
Counterparts; Replacement of Instruments 
80

 
 
Section 15.5.
Expenses and Indemnification 
81

 
 
Section 15.6.
Confidentiality 
82

 
 
Section 15.7.
Release of Security 
82

 
 
Section 15.8.
Usury Limitation 
83

 
 
Section 15.9.
Joint and Several Obligations 
84

 
 
Section 15.10.
Judgment 
84

 
 
Section 15.11.
Reliance on Representations and Actions of Gerber 
85

 
 
Section 15.12.
Platform 
85

 
 
Section 15.13.
WAIVER OF JURY TRIAL; VENUE 
86

 
 
Section 15.14.
USA Patriot Act 
87

 

-  -
 
 

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS AND SCHEDULES


Exhibit A-1                      Form of Revolving Credit Note
Exhibit A-2                      Form of Swingline Note
Exhibit B                          Form of Notice of Revolving Credit Borrowing
Exhibit C                          Form of Compliance Certificate
Exhibit D                         Form of Pricing Notice
Exhibit E                          Form of Assignment and Acceptance Agreement
 
Schedule 1(a)                 Schedule of Commitment Percentages
Schedule 1(b)                 Designated Asset Sales
Schedule 2                      Pricing Schedule
Schedule 2.6                   Schedule of Existing Letters of Credit
Schedule 5.2                   Schedule of Principal Places of Business
Schedule 5.4                   Schedule of Subsidiaries
Schedule 5.9                   Schedule of Financial Statements
Schedule 5.11                 Schedule of Issued and Outstanding Stock
Schedule 5.13                 Schedule of Licenses, Patents, Copyrights and
Trademarks
Schedule 5.15                 Schedule of Pension Plans
Schedule 5.16                 Schedule of Indebtedness, Liens, Charges and
Encumbrances
Schedule 5.17                 Environmental Matters
Schedule 5.21                 Schedule of Labor Matters
Schedule 8.4                   Insurance
Schedule 15.1                  Notices



-  -
 
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT is entered into as of
March 1, 2011 by and among GERBER SCIENTIFIC, INC., a Connecticut corporation
(“Gerber”), and GERBER SCIENTIFIC INTERNATIONAL INC., a Connecticut corporation
(“Gerber International”), as borrowers, each of GERBER SCIENTIFIC UK, LTD., a
corporation organized under the laws of England and Wales and SPANDEX LIMITED, a
corporation organized under the laws of England and Wales as guarantors, the
lenders from time to time party hereto, RBS CITIZENS, N.A., a national banking
association, as administrative agent for the lenders from time to time party
hereto, SOVEREIGN BANK, as documentation agent, and RBS Citizens, N.A., as sole
lead arranger and bookrunner.
 
Preliminary Statements
 
The Borrowers, certain of their direct and indirect subsidiaries, the Lenders
and the Agent are parties to a Credit Agreement dated as of January 31, 2008 (as
amended, the “2008 Credit Agreement”) and desire to amend and restate the 2008
Credit Agreement in its entirety to refinance the indebtedness outstanding under
the 2008 Credit Agreement and provide for working capital and letters of credit
for the on-going needs of the Borrowers.  The Lenders and the Issuing Bank have
indicated their willingness to amend and restate the 2008 Credit Agreement, on
the terms and subject to the conditions set forth herein.  The Borrowers conduct
their operations on a combined basis with shared management and operations, and
the establishment of the credit facilities hereunder will enhance and expand the
overall business and operations of the Borrowers and their affiliates.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby amend and restate the 2008 Credit Agreement
in its entirety and covenant and agree as follows:
 
ARTICLE 1.                                  DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.1. Definitions.  In addition to the terms defined elsewhere in this
Agreement, unless otherwise specifically provided herein, the following terms
shall have the following meanings for all purposes when used in this Agreement,
and in any note, agreement, certificate, report or other document made or
delivered in connection with this Agreement:
 
“Affiliate” as applied to any Person, shall mean any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of the Person, whether through the ownership of voting securities or by
contract or otherwise.
 

 
1

--------------------------------------------------------------------------------

 



 
“Agent” shall mean RBS Citizens, N.A., in its capacity as agent for the Lenders,
and its successors in that capacity.
 
“Agreement” shall mean this Credit and Guaranty Agreement, as amended or
supplemented from time to time.  References to Articles, Sections, Exhibits,
Schedules and the like refer to the Articles, Sections, Exhibits, Schedules and
the like of this Agreement unless otherwise indicated, as amended and
supplemented from time to time.
 
“Alternative Currency” shall mean Canadian Dollars, Australian Dollars, British
Pounds Sterling, Hong Kong Dollars, Euros and each other currency (other than
U.S. Dollars), that is approved in writing by the Agent and the Issuing Bank.
 
“Alternative Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in U.S. Dollars, the equivalent amount thereof in the
applicable Alternative Currency as determined by the Agent at such time on the
basis of the Spot Rate (as of the date of determination) for the purchase of
such Alternative Currency with U.S. Dollars.
 
“Alternative Currency Loan” shall mean any Revolving Credit Advance denominated
in an Alternative Currency.
 
“Alternative Currency Sublimit” shall mean US$37,500,000.  The Alternative
Currency Sublimit is part of, and not in addition to, the Maximum Revolving
Credit Amount.
 
“Applicable Base Rate” shall mean the sum of (a) the Base Rate plus (b) the Base
Rate Margin, as each is in effect from time to time.
 
“Applicable LIBOR Rate” shall mean the sum of (a) the LIBOR Lending Rate plus
(b) the LIBOR Rate Margin, as each is in effect from time to time.
 
“Applicable Period” shall have the meaning ascribed thereto in Section 6.1.
 
“Approved Fund” shall mean a Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
 
“Australian Dollars” shall mean the lawful currency of Australia.
 
“Assignment and Acceptance Agreement” shall mean an Assignment and Acceptance
Agreement substantially in the form of Exhibit E hereto.
 
“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such
 

-  -


 
2

--------------------------------------------------------------------------------

 

day plus ½ of 1% per annum and (c) the LIBOR Lending Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum, provided that, for the
avoidance of doubt, the LIBOR Lending Rate for any day shall be based on the
rate appearing on the Reuters BBA Libor Rates Page 3750 (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day.  Any change in the Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the LIBOR Lending Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the LIBOR Lending Rate, respectively.
 
“Base Rate Loan” shall mean any Revolving Credit Advance bearing interest at a
fluctuating rate determined by reference to the Applicable Base Rate.  All Base
Rate Loans shall be denominated in U.S. Dollars.
 
“Base Rate Margin” shall mean a rate per annum determined in accordance with the
Pricing Schedule.
 
“Borrowers” shall mean Gerber and Gerber International.
 
“British Pounds Sterling” shall mean the lawful currency of the United Kingdom.
 
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a LIBOR Rate Loan
in any currency, the term “Business Day” shall also exclude any day on which
banks are  not open for dealings in deposits in such currency in the London
interbank market and (b) when used in connection with any LIBOR Rate Loan
denominated in Euro, the term “Business Day” shall also exclude any day on which
TARGET is not open for the settlement of payments in Euro
 
“Canadian Dollars” shall mean the lawful currency of Canada.
 
“Capital Expenditure” shall mean amounts paid or Indebtedness incurred by any
Person in connection with the purchase or lease (pursuant to a Capitalized
Lease) by such Person of fixed or capital assets that would be required to be
capitalized and shown on the balance sheet of such Person in accordance with
generally accepted accounting principles (excluding normal replacements and
maintenance which are properly charged to current operations), other than any
such amounts paid or Indebtedness incurred in respect of the Real Estate
Transaction.
 
“Capitalized Lease” shall mean any lease which is or should be capitalized on
the balance sheet of the lessee in accordance with generally accepted accounting
principles and Accounting Standards Codification 840 Leases.
 

-  -


 
3

--------------------------------------------------------------------------------

 



 
“Capitalized Lease Obligations” shall mean the amount of the liability
reflecting the aggregate discounted amount of future payments under all
Capitalized Leases calculated in accordance with generally accepted accounting
principles and Accounting Standards Codification 840 Leases.
 
“Change in Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
Exchange Commission thereunder), of Equity Interests representing more than 35%
of the aggregate ordinary voting power or the aggregate equity value represented
by the issued and outstanding Equity Interests in Gerber or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of
Gerber by Persons who were neither (i) nominated by the board of directors of
Gerber nor (ii) appointed by directors so nominated.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority, provided
that, notwithstanding anything herein to the contrary, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder issued in connection therewith or in
implementation thereof shall be deemed to be a “Change in Law”, regardless of
the date enacted, adopted, issued or implemented.


“Closing Date” shall mean the date on which all of the conditions set forth in
Section 3.1 have been satisfied.
 
“Collateral” shall mean any and all assets of the Loan Parties subject to Liens
under the Security Documents.
 
“Commitment Percentage” shall mean as to each Lender its percentage interest in
the Maximum Revolving Credit Amount as set forth on Schedule 1(a) hereto.
 
“Compliance Certificate” shall mean a certificate in the form of Exhibit C
hereto and executed by the Chief Executive Officer, Chief Financial Officer,
Treasurer or Vice President of Finance of the Borrowers.
 
“Connecticut Master Lease” shall mean Gerber’s and/or its Subsidiaries’ lease of
the Tolland Property and certain additional properties located at 55 Gerber
Road, South Windsor, Connecticut and 151 Batson Road, Manchester, Connecticut
from WP Carey Co. or its affiliates, successors and assigns.
 

-  -


 
4

--------------------------------------------------------------------------------

 



 
“Consolidated” and “Consolidating,” and “consolidated” and “consolidating” when
used with reference to any term, mean that term (or the terms “combined” and
“combining”, as the case may be, in the case of partnerships, joint ventures and
Affiliates that are not Subsidiaries) as applied to the accounts of Gerber (or
other specified Person) and all of its Subsidiaries (or other specified
Persons), or such of its Subsidiaries as may be specified, consolidated (or
combined) in accordance with generally accepted accounting principles and with
appropriate deductions for minority interests in Subsidiaries, as required by
generally accepted accounting principles.
 
“Consolidated Asset Coverage Ratio” shall mean the ratio of (a) the sum of (i)
55% of Eligible Accounts, plus (ii) 25% of Eligible Inventory, plus (iii) cash
of Gerber and its Subsidiaries on deposit with the Agent or in accounts with the
Lenders to (b) the amount of Total Funded Debt minus Capitalized Lease
Obligations, each determined as of the date of calculation thereof.
 
“Consolidated EBIT” shall mean for any period an amount equal to (a)
Consolidated Net Income plus (b) all amounts deducted in computing Consolidated
Net Income in respect of (i) losses from discontinued operations, (ii)
Consolidated Interest Expense, (iii) taxes based on or measured by income, (iv)
non-cash charges and other non-cash expenses (providing that the aggregate
amount of such non-cash charges and expenses arising in accordance with GAAP
under Accounting Standards Codification 350 Intangibles – Goodwill and Other
during such period shall not exceed $6,000,000 in the aggregate during the term
of this Agreement), (v) extraordinary, unusual or non-recurring losses, fees,
expenses or charges during such period in connection with (A) the Specified
Business Disposition (provided that such amount shall not exceed $1,000,000 in
the aggregate during the term of this Agreement) and (B) cash severance payments
(provided that such amount shall not exceed $4,000,000 in the aggregate during
the term of this Agreement), (vi) other extraordinary, unusual or non-recurring
losses, fees, expenses or charges during such period (provided that such amount
shall not exceed $1,000,000 in the aggregate during the term of this Agreement)
and (vii) non-recurring expenses related to accounting, advisory, consulting,
and legal services associated with Permitted Acquisitions (provided that such
amount shall not exceed $3,500,000 with respect to any such Permitted
Acquisition) and minus (c) all amounts included in computing Consolidated Net
Income in respect of (i) earnings from discontinued operations, (ii)
extraordinary, unusual or non-recurring income or gains,(iii) non-cash gains and
(iv) gains arising from asset sales, disposals or abandonments.
 
“Consolidated EBITDA” shall mean for any period an amount equal to (a)
Consolidated EBIT plus (b) all amounts deducted in computing Consolidated Net
Income in respect of consolidated depreciation and amortization expense from
continuing operations.  For the purposes of calculating Consolidated EBITDA for
any Reference Period, if at any time during such Reference Period (and after the
Closing Date), Gerber
 

-  -


 
5

--------------------------------------------------------------------------------

 

or any of its Subsidiaries shall have consummated a Permitted Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto in an amount acceptable to the Majority Lenders as if
any such Permitted Acquisition occurred on the first day of such Reference
Period.
 
“Consolidated Interest Expense” shall mean, for any period, interest expense for
such period of Gerber and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP minus any amortization of non-recurring fees and
expenses incurred in connection with the Agreement, the Existing Credit
Agreement and any amendments, restatements and other modifications thereto.
 
“Consolidated Leverage Ratio” shall mean, for each trailing four-quarter period,
the ratio of (a) Total Funded Debt of Gerber and its Subsidiaries to (b)
Consolidated EBITDA for such period.
 
“Consolidated Net Income” shall mean the net income (or deficit) from operations
of Gerber and its Subsidiaries, after taxes, determined in accordance with
generally accepted accounting principles consistently applied.
 
“Costs of Collection” shall mean (a) any and all reasonable and documented sums
advanced by the Agent after the occurrence and during the continuance of an
Event of Default in order to preserve the Collateral or preserve its security
interest in the Collateral and (b) in the event of any proceeding for the
collection or enforcement of any obligations or liabilities after the occurrence
and during the continuance of an Event of Default the reasonable and documented
expenses of re taking, holding, preparing for sale or lease, selling or
otherwise disposing of or realizing on the Collateral or of any exercise by the
Agent of its rights hereunder and under the Loan Documents, together with
reasonable attorneys’ fees and court costs.
 
“Credit Participants” shall have the meaning set forth in Section 12.2(f)
hereof.
 
“Default” shall mean an Event of Default or an event or condition which with the
passage of time or giving of notice, or both, would become such an Event of
Default.
 
“Defaulting Lender” shall mean any Lender that (a) has failed to fund any
portion of a Revolving Credit Advance, participations in Letters of Credit or
participations in Swingline Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding,
provided that, for the avoidance of doubt, a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in or control of such Lender by a Governmental Authority or an instrumentality
thereof.

-  -


 
6

--------------------------------------------------------------------------------

 





 
“Designated Asset Sale” shall mean the sale of any of (i) the real property
located at 83 Gerber Road, South Windsor, Connecticut and/or the 33 acre parcel
of undeveloped real property adjacent thereto (provided that the first such sale
shall be for net cash proceeds in an amount not less than $6,000,000) or (ii)
any or all of the property and assets set forth on Schedule 1(b) hereto.
 
“Disqualified Equity Interests” shall mean any Equity Interest which, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition, (i) matures or is mandatorily redeemable pursuant to a
sinking fund obligation or otherwise, (ii) is redeemable at the option of the
holder thereof, in whole or in part, (iii) provides for scheduled payments or
dividends in cash, or (iv) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests.
 
“Distribution” shall mean as to any Person:  (a) the declaration or payment of
any dividend on or in respect of any shares of any class of capital stock of
such Person, other than dividends payable solely in shares of common stock of
such Person, (b) the purchase, redemption, or other acquisition or retirement of
any shares of any class of capital stock of such Person directly or indirectly,
(c) any other distribution on or in respect of any shares of any class of
capital stock of such Person, (d) any setting apart or allocating any sum for
the payment of any dividend or distribution, or for the purchase, redemption or
retirement of any shares of capital stock of such Person and (e) any payment of,
principal of, interest on, or fees or any other amounts with respect to
Subordinated Indebtedness.
 
“Domestic Subsidiary” shall mean any Subsidiary that is organized in or under
the laws of the United States, any state of the United States or the District of
Columbia.
 
“Eligible Accounts” shall mean all gross accounts receivable (excluding lease
accounts receivable and loan accounts receivable) of Gerber and its consolidated
subsidiaries, less allowances for doubtful accounts and advance billings, all
determined in accordance with GAAP.
 
“Eligible Assignee” shall mean (a) any Lender, any Affiliate of any Lender and
any Approved Fund of any Lender; and (b) (i) a commercial bank organized under
the laws of the United States or any state thereof, (ii) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof; (iii) a commercial bank organized under the laws of any other
country or a political subdivision thereof; provided that (A) such bank is
acting through a branch or agency located in the United States or (B) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political
 

-  -


 
7

--------------------------------------------------------------------------------

 

subdivision of such country; and (iv) any other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) that extends
credit or buys loans in the ordinary course including insurance companies,
mutual funds and lease financing companies; provided that no Loan Party nor any
Affiliate of a Loan Party nor any Defaulting Lender shall be an Eligible
Assignee.
 
“Eligible Inventory” shall mean all inventory consisting of raw material, work
in progress, finished goods equipment, finished goods aftermarket and finished
goods service, less all inventory reserves, all determined in accordance with
GAAP.
 
“Environmental Law” means any judgment, decree, order, law, license, rule or
regulation pertaining to environmental matters, or any federal, state, county or
local statute, regulation, ordinance, order or decree relating to public health,
welfare, the environment, worker health or safety, or the handling,
manufacturing, processing, generation, storage or disposal of Hazardous
Substances, whether now existing or hereafter enacted.
 
“Equity Interest” shall mean (a) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (b) warrants, options
or other rights to acquire such shares or interests.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
“ERISA Affiliate” shall mean any entity that would be considered a single
employer with Gerber or any Subsidiary under Section 4001(b) of ERISA or part of
the same “controlled group” as Gerber or any Subsidiary for purposes of Section
302(d)(8)(C) of ERISA.
 
“EURIBOR” shall mean, in relation to any Loan in Euro, (a) the percentage rate
per annum determined by the Banking Federation of the European Union for the
relevant period, displayed on the appropriate page of the internationally
recognized service as selected by the Agent; or (b) if the service ceases to be
available, for any reason, the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Agent at its request by leading banks in
the European interbank market, as of the specified time on the quotation day for
the offering of deposits in Euro for a period comparable to the Interest Period
of the relevant Loan.
 
“Euro” means the lawful currency of the participating member states introduced
in accordance with the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
 
“Event of Default” shall have the meaning set forth in Section 10.1 hereof.
 

-  -


 
8

--------------------------------------------------------------------------------

 



 
“Excluded Collateral” shall mean:  (a) pledges of cash and cash equivalents to
Travelers Insurance Company to secure obligations of the Borrowers or their
Subsidiaries under or in connection with property and casualty insurance
policies issued by Travelers Insurance Company (or any successor insurers) for
the benefit of the Borrowers or their Subsidiaries; provided, however, that the
amount secured by such pledges shall not exceed $2,000,000 in the aggregate at
any one time, (b) any agreements now existing which by their terms prohibit the
granting of a security interest therein or assignment thereof; provided,
however, that if the UCC or any other law now or hereafter permits the granting
of a security interest or assignment thereof notwithstanding such terms, such
contracts and agreements shall not be Excluded Collateral, (c) equipment subject
to a capitalized lease or purchase money lien permitted hereunder that prohibits
the granting of any other lien on such equipment; provided, however, that such
equipment shall not be Excluded Collateral upon the release of such capitalized
lease or purchase money lien (d) stock or other equity interests in Subsidiaries
which are not (A) Loan Parties or (B) Gerber Australia, Gerber Belgium, Gerber
Technology Ltd. or Gerber Technology GmbH and (e) any property (both real and
personal) or other assets of any Subsidiary that is not a Loan Party.
 
“Excluded Tax” shall mean with respect to any Lender or the Agent: (a) Taxes
measured by net income (including branch profit taxes) and franchise taxes
imposed in lieu of net income taxes, in each case imposed on any Lender or the
Agent as a result of a present or former connection between such Lender or Agent
and the jurisdiction of the Governmental Authority imposing such Tax or any
political subdivision or taxing authority thereof or therein (other than such
connection arising solely from any Lender or Agent having executed, delivered or
performed its obligations or received payment under, or enforced, any Loan
Document); (b) United States withholding Taxes to the extent that an obligation
to withhold amounts existed on any payments to be made under the Loan Documents
(including any Letter of Credit fees) on the date that such Person became a
Lender or Agent under this Agreement in the capacity under which such Person
makes a claim under Section 4.7 or designates a new lending office, except in
each case to the extent such Person is a direct or indirect assignee of any
other Lender or Agent that was entitled, at the time the assignment to such
Person became effective, to receive additional amounts under Section 4.7; (c)
Taxes that are directly attributable to the failure (other than as a result of a
Change in Law) by any Lender or the Agent to deliver the documentation in
Section 4.7(f); and (d) any United States federal withholding Taxes imposed on
amounts payable to such Person under FATCA.
 
“Existing Credit Agreement” shall mean the Credit and Guaranty Agreement dated
as of January 31, 2008 by and among the Borrowers, the Agent and the other
parties thereto, as amended, restated or otherwise modified from time to time.
 

-  -


 
9

--------------------------------------------------------------------------------

 



 
“Existing Letters of Credit” shall mean the Issuing Bank’s letters of credit
issued for the account of one or more Loan Parties and described on Schedule 2.6
hereto.
 
“FATCA” shall mean Sections 1471 through 1474 of the Code and Treasury
Regulations or official interpretations thereof, as in effect on the date of
this Agreement (provided that any Treasury Regulations or official
interpretations issued after the date of this Agreement under 1471(b), 1471(c)
and 1472(b) shall not be treated as a Change in Law and shall be treated as in
effect as of the date of this Agreement).
 
“Federal Funds Effective Rate” shall mean for any day, a fluctuating interest
rate per annum equal to the weighted average of the rates on overnight federal
funds transactions with members of the Federal Reserve System arranged by
federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for such day on such transactions received by
the Agent from three federal funds brokers of recognized standing selected by
the Agent.
 
“Fee Letter” shall have the meaning set forth in Section 2.11(b) hereof.
 
“Foreign Security Documents” shall mean the documents described in clause (b) of
the definition of Security Documents.
 
“Fund” shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
 
“Gerber Australia” shall mean Gerber Scientific International (Australia) Pty.
Ltd.
 
“Gerber Belgium” shall mean Gerber Technology NV/SA.
 
“Gerber Canada” shall mean Gerber Scientific International Ltd., an entity
formed pursuant to the laws of Canada.
 
“Gerber Hong Kong” shall mean Gerber Scientific International Ltd., an entity
formed pursuant to the laws of Hong Kong.
 
“Gerber UK” shall mean Gerber Scientific UK Limited.
 
“Generally accepted accounting principles” or “GAAP” shall mean accounting
principles generally accepted in the United States of America as defined by
controlling pronouncements of the Financial Accounting Standards Board, as from
time to time supplemented and amended.
 

-  -


 
10

--------------------------------------------------------------------------------

 



 
“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
 
 “Guarantor” shall mean each of the Persons set forth on the signature pages
hereto as a “Guarantor” and each other wholly-owned Subsidiary of Gerber that
may hereafter become a Guarantor hereunder in accordance with the provisions of
Section 8.8 hereof.
 
“Guaranty” or “Guarantee” or “Guaranties” shall include any arrangement whereby
a Person is or becomes liable in respect of any Indebtedness or other obligation
of another and any other arrangement whereby credit is extended to another
obligor on the basis of any promise of a guarantor, whether that promise is
expressed in terms of an obligation to pay the Indebtedness of such obligor, or
to purchase or lease assets under circumstances that would enable such obligor
to discharge one or more of its obligations, or to maintain the capital, the
working capital, solvency or general financial condition of such obligor,
whether or not such arrangement is listed in the balance sheet of the guarantor
or referred to in a footnote thereto.
 
“Hedging Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Hong Kong Dollars” shall mean the lawful currency of the Hong Kong Special
Administrative Region.
 

-  -


 
11

--------------------------------------------------------------------------------

 



 
“Immaterial Subsidiary” shall mean any Subsidiary of Gerber that (a) for the
most recent fiscal period for which financial statements of Gerber and its
Subsidiaries have been delivered to the Agent pursuant to Section 6.2 (or, prior
to any such delivery, the 2010 Financial Statements), had revenues not in excess
of 5% of the consolidated revenues of Gerber and its Subsidiaries and (b) as of
the end of such fiscal period, had assets not in excess of 5% of the
consolidated assets of Gerber and its Subsidiaries, in each case as shown on the
consolidated financial statements of Gerber and its Subsidiaries for such fiscal
period.
 
“Indebtedness” shall mean, as to any Person, without duplication, (i) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (ii) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (iii) all obligations of such Person
on which interest charges are customarily paid, (iv) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (v) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business and not outstanding
for more than 60 days, provided that any current accounts payable that are not
overdue or that are being disputed by such Person in good faith shall not be
considered to be Indebtedness, notwithstanding the fact that such accounts
payable are outstanding for more than 60 days), (vi) Capitalized Lease
Obligations, (vii) all obligations under banker’s acceptance facilities, (viii)
all obligations on account of Guaranties, (ix) all Indebtedness of others
secured by any Lien on property owned or acquired by such Person, whether or not
the Indebtedness secured thereby has been assumed, (x) all obligations of such
Person as an account party in respect of letters of credit and (xi) all
Disqualified Equity Interests.
 
“Indemnified Taxes” has the meaning specified in Section 4.7(a) hereof.
 
“Interest Period” shall mean with respect to each LIBOR Rate Loan, the period
commencing on the date of such LIBOR Rate Loan and ending one, two, three, six
or, if available to all Lenders, twelve months thereafter, as the Borrowers may
request as provided in Sections 2.2(a) or 2.4 hereof, provided, that:
 
(a) any Interest Period (other than an Interest Period determined pursuant to
clause (c) below) that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in the next calendar month, in which case such Interest Period shall end
on the immediately preceding Business Day;
 
(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the
 

-  -


 
12

--------------------------------------------------------------------------------

 

calendar month at the end of such Interest Period) shall, subject to clause (c)
below, end on the last Business Day of a calendar month;
 
(c) any Interest Period that would otherwise end after the Revolving Credit
Termination Date shall end on the Revolving Credit Termination Date; and
 
(d) notwithstanding clause (c) above, no Interest Period shall have a duration
of less than one month, and if any Interest Period applicable to any LIBOR Rate
Loan would be for a shorter period, such Interest Period shall not be available
hereunder.
 
“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.
 
“Investment” shall mean (a) any stock, evidence of Indebtedness or other
security of another Person, (b) any loan, advance, contribution to capital,
extension of credit (except for trade and customer accounts receivable for
inventory sold or services rendered in the ordinary course of business and
payable in accordance with the terms thereof set in the ordinary course of
business) to another Person, (c) any purchase of (i) stock or other securities
of another Person or (ii) any business unit or line of business of another
Person (whether by purchase of assets or securities) and (d) any commitment or
option to make such a purchase if, in the case of an option, the aggregate
consideration paid for such option was in excess of $100,000, provided that the
amount of any option described in this clause (d) shall be limited to the
consideration paid for such option.  For purposes of determining covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
 
“Issuing Bank” shall mean RBS Citizens, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and any successor to RBS Citizens, N.A. in such
capacity.  The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such affiliate with respect to Letters
of Credit issued by such affiliate.
 
“Lender Obligations” shall mean all present and future obligations and
Indebtedness of the Borrowers or any Subsidiary owing (a) to the Agent or the
Lenders under this Agreement or any other Loan Document, including, without
limitation, the obligations to pay the Indebtedness from time to time evidenced
by the Revolving Credit Notes or the Swingline Note, to reimburse the Issuing
Bank for any drawings paid under Letters of Credit, obligations to pay interest,
commitment fees, balance deficiency fees, charges, expenses and indemnification
from time to time owed under any Loan Document and Costs of Collection and (b)
under any Secured Hedging Agreements.
 
“Lenders” shall mean (a) initially, each Lender listed on the signature pages
hereof as “Lenders”, (b) any other Person who becomes a Successor Lender
hereunder in
 

-  -


 
13

--------------------------------------------------------------------------------

 

accordance with the terms of Section 12.2 hereof, (c) with respect to Swingline
Loans, the Swingline Lender, and (d) their respective successors.
 
“Letter of Credit” shall mean the Existing Letters of Credit and any letter of
credit issued pursuant to Section 2.6.
 
“Letter of Credit Exposure” shall mean, at any time, the sum of (a) the Maximum
Drawing Amount with respect to all Letters of Credit and (b) all unpaid
Reimbursement Obligations.
 
“Letter of Credit Sublimit” shall mean US$15,000,000.  The Letter of Credit
Sublimit is part of, and not in addition to, the Maximum Revolving Credit
Amount.  For the purposes of determining the Letter of Credit Sublimit Letters
of Credit denominated in an Alternative Currency shall be converted into the
U.S. Dollar equivalent as of the date of such determination.
 
“LIBOR Lending Rate” shall mean, relative to any LIBOR Rate Loan to be made,
continued or maintained as, or converted into, a LIBOR Rate Loan for any
Interest Period, a rate per annum determined pursuant to the following formula:
 
LIBOR Lending Rate
=
LIBOR Rate
(1.00 - LIBOR Reserve Percentage)
 



“LIBOR Pricing Option” shall mean the option granted to the Borrowers pursuant
to Section 2.4 hereof to have interest on all or a portion of the Loans computed
on the basis of the Applicable LIBOR Rate for an applicable Interest Period.
 
“LIBOR Rate” shall mean, relative to any Interest Period for LIBOR Rate Loans,
(i) the rate per annum (rounded upwards, if necessary, to the nearest 1/100th of
1%) as calculated by the British Bankers’ Association and obtained through a
nationally recognized service such as the Dow Jones Market Service (Telerate) or
Reuters (the “Service”) at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period, as the rate for
the relevant currency with a maturity comparable to such Interest Period; and
(ii) if the Alternative Currency is in Euro, at the EURIBOR Rate provided that,
to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBOR Rate” shall be the interest
rate per annum determined by Agent to be the average of the rates per annum at
which deposits in the relevant currency are offered for such Interest Period to
major banks in the London interbank market or the European interbank market as
the case may be at approximately 11:00 a.m. London time on the date that is two
(2) Business Days prior to the beginning of such Interest Period.  Each
determination by the Agent pursuant to this definition shall be conclusive
absent manifest or mathematical error.
 

-  -


 
14

--------------------------------------------------------------------------------

 



 
“LIBOR Rate Loan” shall mean any Loan hereunder upon which interest will accrue
on the basis of a formula including as a component thereof the LIBOR Rate.  The
expiration date of any LIBOR Rate Loan shall be the last day of the Interest
Period applicable to such LIBOR Rate Loan.  LIBOR Rate Loans may be denominated
in U.S. Dollars or in an Alternate Currency.
 
“LIBOR Rate Margin” shall mean a rate per annum determined in accordance with
the Pricing Schedule.
 
“LIBOR Reserve Percentage” shall mean, relative to any day of any Interest
Period for LIBOR Rate Loans, the maximum aggregate (without duplication) of the
rates (expressed as a decimal) of reserve requirements (including all basic,
emergency, supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
under any regulations of the Board of Governors of the Federal Reserve System
(the “Board”) or other Governmental Authority having jurisdiction with respect
thereto as issued from time to time and then applicable to assets or liabilities
consisting of “Eurocurrency Liabilities”, as currently defined in Regulation D
of the Board, having a term approximately equal or comparable to such Interest
Period.
 
“Lien” shall mean any lien, mortgage, pledge, assignment (only for the purposes
of creating a security interest), security interest, charge or encumbrance of
any kind (including any conditional sale or other title retention agreement or
any lease in the nature thereof) and, solely in the case of securities, any
option, trust or other preferential arrangement having the practical effect of
any of the foregoing.
 
“Liquid Securities” shall mean Investments described in clauses (a) through (d)
of the definition of Permitted Investments.
 
“Loan” shall mean any Revolving Credit Advance or Swingline Loan outstanding
hereunder or made to the Borrowers by the Lenders pursuant to Article 2 of this
Agreement, and “Loans” means all of such loans, collectively.
 
“Loan Documents” shall mean this Agreement, the Revolving Credit Notes, the
Swingline Note, the Security Documents, any Secured Hedging Agreements, any
Notices of Revolving Credit Borrowing hereunder and any other present or future
agreement from time to time entered into between Gerber or any Subsidiary and
the Agent or the Lenders in connection with this Agreement, each as from time to
time amended or supplemented, and all statements, reports and certificates
delivered by the Borrowers to the Agent or the Lenders in connection therewith.
 
“Loan Parties” means the Borrowers and each Guarantor.
 

-  -


 
15

--------------------------------------------------------------------------------

 

“Majority Lenders” shall mean, at any time, the Lenders (excluding Defaulting
Lenders) having made greater than fifty percent (50%) of the outstanding
principal amount of the Loans (excluding Loans made by a Defaulting Lender)
hereunder, or, if no Loans are outstanding, the Lenders (excluding Defaulting
Lenders) having aggregate Commitment Percentages of greater than fifty percent
(50%) (excluding Commitment Percentages of Defaulting Lenders).
 
“Material Adverse Effect” shall mean any event, fact, circumstance, change in,
or effect on, the operations, business, properties, or condition (financial or
otherwise) of any Borrower or Guarantor, which individually or in the aggregate,
has had or would reasonably be expected to have a material adverse effect on (a)
the ability of the Borrowers and Guarantors taken as a whole to perform or pay
any Lender Obligations, (b) the assets, properties, business, operations, or
condition (financial or otherwise) of the Borrowers and Guarantors taken as a
whole, (c) the validity or enforceability of this Agreement or any of the other
Loan Documents or any of the rights or remedies of the Agent or any Lender
hereunder or thereunder or (d) the value, enforceability, or collectibility of
the collateral under the Security Documents (taking into account any applicable
insurance coverage).  In determining whether any individual event would result
in a Material Adverse Effect, notwithstanding that such event in and of itself
does not have such effect, a Material Adverse Effect shall be deemed to have
occurred if the cumulative effect of such event and all other then existing
events would result in a Material Adverse Effect.
 
“Material Agreement” shall mean each contract or other arrangement (other than
Loan Documents), whether written or oral, to which any Borrower or any
Subsidiary is a party as to which the breach, nonperformance, cancellation or
failure to renew without replacement by any party thereto could reasonably be
expected to have a Material Adverse Effect.
 
“Maximum Drawing Amount” means the maximum aggregate amount that the
beneficiaries may at any time draw under outstanding Letters of Credit, as such
aggregate amount may be reduced from time to time pursuant to the terms of the
Letters of Credit. For the purposes of determining the Maximum Drawing Amount
Letters of Credit denominated in an Alternative Currency shall be converted into
the U.S. Dollar equivalent as of the date of such determination.
 
“Maximum Revolving Credit Amount” shall mean, subject to Section 2.18, as of any
date of determination, the lesser of (a) $75,000,000 and (b) the amount to which
the Maximum Revolving Credit Amount may have been reduced pursuant to Section
2.14 hereof; provided that if the obligation of the Lenders to make further
Revolving Credit Advances is terminated upon the occurrence of an Event of
Default, the Maximum Revolving Credit Amount as of any date of determination
thereafter shall be deemed to be $0.  For the purposes of determining the
Maximum Revolving Credit Amount
 

-  -


 
16

--------------------------------------------------------------------------------

 

Revolving Credit Advances denominated in an Alternative Currency shall be
converted into the U.S. Dollar equivalent as of the date of such determination.
 
“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including any cash received in respect of any non-cash
proceeds but only as and when received, net of (b) the sum of (i) all fees and
out-of-pocket expenses paid by any Borrower or any Subsidiary to third parties
(other than Affiliates) in connection with such event, (ii) in the case of a
sale, transfer or other disposition of an asset (including pursuant to a sale
and leaseback transaction), the amount of all payments (including contractual
premiums and penalties) required to be made by any Borrower or any Subsidiary as
a result of such event to repay Indebtedness (other than the Lender Obligations)
secured by such asset or otherwise subject to mandatory prepayment as a result
of such event, and (iii) the amount of all taxes paid (or reasonably estimated
to be payable) directly attributable to such event.
 
“Notes” shall mean the Revolving Credit Notes and the Swingline Note.
 
“Notice of Revolving Credit Borrowing” shall have the meaning set fort in
Section 2.2(a).
 
“Organization Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” has the meaning specified in Section 4.7(b) hereof.
 
“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. 107-56 (signed into law October 26, 2001)).
 
“Pension Plan” shall mean an employee benefit plan or other plan sponsored,
maintained or contributed to by Gerber, any Subsidiary or any ERISA Affiliate as
described in Section 4021(a) of ERISA.
 
“Permitted Acquisition” shall mean the acquisition by, or merger into, any Loan
Party, of any Person or the assets or business of any Person constituting an
operating business engaged in the same business line or a business reasonably
related thereto as Gerber or a Subsidiary; provided, however, that (i) such
acquisition or merger is accretive
 

-  -


 
17

--------------------------------------------------------------------------------

 

to Consolidated EBITDA based on the target’s results for the most recently ended
twelve-month period, (ii) the Borrowers will be in compliance with all covenants
both before and on a pro forma basis after such acquisition or merger (as
evidenced by a certificate of the Borrowers certifying such pro forma compliance
in the case of any Permitted Acquisition for total consideration in excess of
$10,000,000 excluding customary contingent earn-outs), (iii) such Permitted
Acquisition has been approved by the Board of Directors (or similar governing
body) of each of the constituent parties thereto, (iv) after the consummation of
any such acquisition or merger, the Consolidated Leverage Ratio, on a pro forma
basis, shall be less than 2.75-to-1, and (v) after the consummation of any such
acquisition or merger, Gerber  and its Subsidiaries shall have cash, Liquid
Securities and/or borrowing availability under this Agreement in an aggregate
amount in excess of $15,000,000.
 
“Permitted Disposition of Immaterial Subsidiary” shall mean the sale, disposal
or dissolution of any Immaterial Subsidiary or its assets, provided that (i) no
Default shall exist both before and after giving pro forma effect to such sale,
disposal or dissolution, (ii) the cash consideration received by Gerber or any
of its Subsidiaries with respect to any such sale or disposal shall constitute
at least 90% of the total consideration reasonably expected to be received with
respect to such sale or disposal, (iii) the sum of (A) the annual revenues of
such Immaterial Subsidiary reflected in the financial statements for the most
recent fiscal period for which financial statements of Gerber and its
Subsidiaries have been delivered to Agent pursuant to Section 6.2 (or, prior to
any such delivery, the 2010 Financial Statements) plus (B) the annual revenues
of each other Immaterial Subsidiary sold, disposed of or dissolved pursuant to
Section 9.4(h) from and after the date of this Agreement reflected in the
financial statements for the most recent fiscal period for which financial
statements of Gerber and its Subsidiaries have been delivered to the Agent
pursuant to Section 6.2 (or, prior to any such delivery, the 2010 Financial
Statements) prior to such sale, disposal or dissolution does not exceed 10% of
the consolidated revenues of Gerber and its Subsidiaries for the most recent
fiscal period for which financial statements of Gerber and its Subsidiaries have
been delivered to the Agent pursuant to Section 6.2 (or, prior to any such
delivery, the 2010 Financial Statements), (iv) the sum of (A) the consolidated
assets of such Immaterial Subsidiary reflected in the financial statements for
the most recent fiscal period for which financial statements of Gerber and its
Subsidiaries have been delivered to Agent pursuant to Section 6.2 (or, prior to
any such delivery, the 2010 Financial Statements) plus (B) the consolidated
assets of each other Immaterial Subsidiary sold, disposed of or dissolved in
accordance with Section 9.4(h) as reflected in the financial statements for the
most recent fiscal periods for which financial statements of Gerber and its
Subsidiaries had been delivered to the Agent pursuant to Section 6.2 (or, prior
to any such delivery, the 2010 Financial Statements) prior to such sale,
disposition or dissolution does not exceed 10% of the consolidated assets of
Gerber and its Subsidiaries for the most recent fiscal period for which
financial statements of Gerber and its Subsidiaries have been delivered to Agent
pursuant to Section 6.2 (or, prior to any such delivery the 2010 Financial
Statements) and (v) within ten days of each such sale, disposal or dissolution
the Agent
 

-  -


 
18

--------------------------------------------------------------------------------

 

shall have received a certificate of the Chief Executive Officer, Chief
Financial Officer, Treasurer or Vice President of Finance certifying as to the
satisfaction of the conditions set forth in clauses (i)-(iv) above with
accompanying calculations in reasonable detail.
 
“Permitted Investments” shall mean: (a) direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
United States of America or the United Kingdom (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the United
States of America or the United Kingdom), in each case maturing within one year
from the date of acquisition thereof; (b) investments in commercial paper
maturing within 270 days from the date of acquisition thereof and having, at
such date of acquisition, the highest credit rating obtainable from Standard and
Poor’s Ratings Service or from Moody’s Investors Service, Inc.; (c) investments
in certificates of deposit, banker's acceptances and time deposits maturing
within 180 days from the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States of America or any State thereof which has a combined capital and surplus
and undivided profits of not less than $1,000,000,000; (d) investments in money
market mutual funds that are rated AAA by Standard & Poor’s Rating Service, (e)
investments received in connection with the bankruptcy or reorganization of, or
settlement of delinquent accounts and disputes with, customers and suppliers,
and (f) tender bonds the payment of which is supported by a letter of credit
issued by a recognized United States financial institution.
 
“Permitted Liens” shall have the meaning set forth in Section 9.2 hereof.
 
“Person” shall mean an individual, corporation, partnership, joint venture,
association, estate, joint stock company, trust, organization, business, or a
government or agency or political subdivision thereof.
 
“Pledge Agreement” shall mean the Amended and Restated Pledge Agreement dated as
of March 1, 2011 executed by each of the Borrowers as amended as of the date
hereof, and as further amended and in effect from time to time.
 
“Pricing Notice” shall have the meaning set forth in Section 2.4 hereof.
 
“Pricing Schedule” shall mean Pricing Schedule attached hereto as Schedule 2.
 
“Prime Rate” shall mean the variable per annum rate of interest so designated
from time to time by the Agent as its prime rate. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate being charged to
any customer.
 
“Prior Terminated Security Documents” shall mean (a) the General Security
Agreement, dated as of January 31, 2008, by and between Virtek (as
successor-in-interest to Gerber Canada) and the Agent, (b) Debenture No. 1,
dated as of January 31, 2008 granted by Virtek (as successor-in-interest to
Gerber Canada) in favor of the Agent, (c)
 

-  -


 
19

--------------------------------------------------------------------------------

 

the Deed of Hypothec to Secure Payment of Debentures, dated as of January 31,
2008, by and between Virtek (as successor-in-interest to Gerber Canada) and the
Agent, (d) the Pledge of Debentures, dated as of January 31, 2008, by and
between Virtek (as successor-in-interest to Gerber Canada) and the Agent, (e)
the Delivery Order-Debenture, dated as of January 31, 2008, by Virtek (as
successor-in-interest to Gerber Canada) to the Agent and (f) the Blocked
Accounts Agreement, dated as of February 21, 2008, by and among Virtek (as
successor-in-interest to Gerber Canada), the Agent and Royal Bank of Canada.
 
“Real Estate Transaction” means the transfer by Gerber to WP Carey Co., LLC or
its affiliates of real property located at 24 Industrial Park Road West,
Tolland, Connecticut and the acquisition by Gerber from WP Carey Co. LLC of real
property located at 83 Gerber Road, South Windsor, Connecticut in each case
consummated on or about February 11, 2011.
 
 “Reimbursement Obligations” means (a) the Borrowers’ obligations to reimburse
the Issuing Bank on account of any drawing under any Letter of Credit and (b)
without duplication, the Borrowers’ obligation to reimburse any Lender on
account of any drawing under any Letters of Credit.  For the purposes of
determining Reimbursement Obligations, Letters of Credit denominated in an
Alternative Currency shall be converted into the U.S. Dollar equivalent as of
the date of such determination.
 
“Related Subsidiary” shall mean, with respect to any wholly-owned Subsidiary of
Gerber, any other wholly-owned Subsidiary or Subsidiaries of Gerber which
conduct substantially all of their operations in the same foreign jurisdiction
and constitute one business unit.
 
“Reportable Event” shall mean an event reportable to the Pension Benefit
Guaranty Corporation under Section 4043 of Title IV of ERISA (other than any
event for which the notice requirement is waived by the regulations thereunder).
 
“Revolving Commitments” shall mean the commitments of the Lenders to make
Revolving Credit Advances in accordance with the terms hereof, which in the
aggregate shall not exceed the Maximum Revolving Credit Amount.
 
“Revolving Credit Advance” shall mean any loan or advance from any Lender to the
Borrowers pursuant to Section 2.1 this Agreement.
 
“Revolving Credit Notes” shall mean the Revolving Credit Notes substantially in
the form of Exhibit A-1 hereto executed by the Borrowers in favor of each Lender
to evidence the Revolving Credit Advances to be made by the Lenders from time to
time hereunder.
 
“Revolving Credit Termination Date” shall mean March 1, 2016.
 

-  -


 
20

--------------------------------------------------------------------------------

 



 
“Secured Hedging Agreement” shall mean any Hedging Agreement entered into by a
Loan Party and a party which, at the time such Hedging Agreement is entered
into, is a Lender.
 
“Security Agreement” shall mean the Amended and Restated Security Agreement
dated as of the date hereof by and among the Borrowers and RBS Citizens, N.A.,
as collateral agent, as amended, restated or otherwise modified from time to
time.
 
“Security Documents” shall mean (a) the Security Agreement, the Pledge
Agreement, (b) the Debenture, dated as of January 31, 2008, by and among Gerber
UK, Spandex and the Agent, as amended from time to time, (c) the Charge over
Shares, dated as of January 31, 2008, by and between Gerber International and
the Agent, as amended from time to time, (d) the Notice of Assignment of
Insurance Policies, dated as of April 25, 2008, by Gerber UK and Spandex to St.
Paul Fire & Marine Insurance Company, (e) the Notice of Assignment of Insurance
Policies, dated as of April 25, 2008, by Gerber UK and Spandex to Chubb
Insurance Company of Europe SA, (f) the Notice of Assignment of Insurance
Policies, dated as of April 25, 2008, by Gerber UK and Spandex to Zurich
Commercial, (g) the Notice of Assignment of Insurance Policies, dated as of
April 25, 2008, by Gerber UK and Spandex to Allianz, (h) the Notice of
Assignment of Insurance Policies, dated as of April 25, 2008, by Gerber UK and
Spandex to St. Paul Travelers, (i) the Notice of Assignment of Insurance
Policies, dated as of April 25, 2008, by Gerber UK and Spandex to Johnson Yates
Limited, (j) the Notice of Assignment of Insurance Policies, dated as of April
25, 2008, by Gerber UK and Spandex to AIG Europe UK Limited and (l) any other
security agreements, debentures, pledge agreements, charges, deposit account
control agreements and other similar documents and agreements of the Loan
Parties or other Persons that secure the Lender Obligations.
 
“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person;
(b) the present fair salable value of the assets of such Person, as part of a
going concern, is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (d) such Person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such Person’s property would constitute an unreasonably small capital.  The
amount of contingent liabilities (such as litigation, guarantees and pension
plan liabilities) at any time shall be computed as the amount which, in light of
all the facts and circumstances existing at the time, represents the amount
which can reasonably be expected to become an actual or matured liability.
 
“Spandex” shall mean Spandex Limited.
 

-  -


 
21

--------------------------------------------------------------------------------

 



 
“Specified Business Disposition” shall have the meaning set forth on Schedule
1(b) hereto.
 
“Spot Rate” shall mean, for a currency, the rate quoted by the Agent as the spot
rate for the purchase of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. (in the
applicable time zone) on the date two (2) Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Agent may
obtain such spot rate from another financial institution designated by the Agent
if the Agent does not have as of the date of determination a spot buying rate
for any such currency.
 
“Stock” shall mean all shares, options, warrants, general or limited partnership
interests or other equivalents (regardless of how designated) of or in a
corporation, partnership or equivalent entity whether voting or nonvoting,
including common stock, preferred stock or any other “equity security” (as such
term is defined in Rule 3a11-1 of the General Rules and Regulations promulgated
by the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended).
 
“Subordinated Indebtedness” shall mean Indebtedness of any Borrower which is
subordinated to the Indebtedness of the Borrowers hereunder and under the
Revolving Credit Notes or the Swingline Note and to all other Lender
Obligations, on terms and conditions approved in writing by the Agent.
 
“Subsidiary” shall mean any Person of which Gerber or other specified parent
shall now or hereafter at the time own, directly or indirectly through one or
more Subsidiaries or otherwise, sufficient voting stock (or other beneficial
interest) to entitle it to elect at least a majority of the board of directors
or trustees or similar managing body.
 
“Swap Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, for any date, the
amount(s) determined as the mark-to-market value(s) for such Hedging Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).
 
“Swingline Commitment” has the meaning specified in Section 2.7 hereof.
 
“Swingline Lender” shall mean RBS Citizens, N.A.
 
“Swingline Loan” has the meaning specified in Section 2.7 hereof.
 
“Swingline Loan Account” has the meaning specified in Section 2.7 hereof.
 

-  -


 
22

--------------------------------------------------------------------------------

 



 
“Swingline Loan Closing Date” has the meaning specified in Section 2.7 hereof.
 
“Swingline Note” shall mean the Swingline Note in substantially the form of
Exhibit A-2 hereto executed by the Borrowers to the order of the Swingline
Lender to evidence the Swingline Loans.
 
“Swingline Loan Notice” has the meaning specified in Section 2.7 hereof.
 
“Swingline Participation Amount” has the meaning specified in Section 2.9(c)
hereof.
 
“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.
 
“Tax” or “Taxes” shall mean all present or future fees, taxes (including,
without limitation, income taxes, sales taxes, use taxes, stamp taxes,
value-added taxes, excise taxes, ad valorem taxes and property taxes (personal
and real, tangible and intangible)), levies, assessments, withholding and other
charges and impositions of any nature, plus all related interest, penalties,
fines and additions to tax, now or hereafter imposed by any federal, state,
local or foreign government or other taxing authority.
 
“Total Funded Debt” of any Person means, without duplication, Indebtedness under
this Agreement (including the stated amount of all Letters of Credit), in the
case of the Borrowers, and all other Indebtedness for borrowed money of any such
Person (including the Borrowers) (including the stated amount of all letters of
credit and Capitalized Lease Obligations), other than Indebtedness in respect of
(i) earn-outs with respect to Permitted Acquisitions consummated after the
Closing Date (provided that such amount shall not such not exceed $5,000,000 in
the aggregate during the term of this Agreement) and (ii) the Yunique Earnout.
 
“Treasury Regulations” shall mean the regulations promulgated under the Internal
Revenue Code, as amended from time to time (including corresponding provisions
of succeeding regulations).
 
“U.S. Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount; and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in U.S.
Dollars as determined by the Agent at such time on the basis of the Spot Rate
(as of the date of determination) for the purchase of U.S. Dollars with, such
Alternative Currency.
 
“2010 Financial Statements” shall mean the Consolidated Balance Sheet of Gerber
and its Subsidiaries as of April 30, 2010 and the related Consolidated
Statements
 

-  -


 
23

--------------------------------------------------------------------------------

 

of Operations, Cash Flows and Changes in Shareholders’ Equity for the fiscal
year then ended and notes to such financial statements.
 
“UCC” shall mean the Massachusetts Uniform Commercial Code, Massachusetts
General Laws c. 106, as amended from time to time.
 
“Unasserted Lender Obligations” shall mean, at any time, Lender Obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities
(except for (i) the principal of and interest on, and fees relating to, any
Indebtedness and (ii) contingent reimbursement obligations in respect of amounts
that may be drawn under Letters of Credit) in respect of which no claim or
demand for payment has been made (or, in the case of Lender Obligations for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.
 
“U.S. Dollars”, “Dollars” and “$” shall mean the lawful currency of the United
States.
 
“Virtek” shall mean Virtek Vision International Inc.
 
“Yunique” shall mean Yunique Solutions Inc, a New Jersey corporation.
 
“Yunique Acquisition” shall mean the acquisition by Gerber International of all
of the capital stock of Yunique.
 
“Yunique Earnout” shall mean the obligations of Gerber International to make the
earnout payments under the definitive purchase agreement in respect of the
Yunique Acquisition.
 
Section 1.2. Accounting Terms.  All accounting terms used and not defined in
this Agreement shall be construed in accordance with generally accepted
accounting principles consistently applied, and all financial data required to
be delivered hereunder shall be prepared in accordance with such principles.  If
at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Borrowers or
the Majority Lenders shall so request, the Agent, the Lenders and the Borrowers
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Majority Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrowers shall provide to the Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP..
 
Section 1.3. Construction of Terms.  As used herein, the masculine, feminine or
neuter gender, and the singular or plural number, shall be deemed to be or to
include the other genders or number, as the case may be, whenever the context so
indicates or requires.
 

-  -


 
24

--------------------------------------------------------------------------------

 



 
Section 1.4                      Effect of Amendment and Restatement.  Upon this
Agreement becoming effective pursuant to Section 3.1, from and after the Closing
Date:  (a) all Revolving Credit Advances and Revolving Commitments (as defined
in the 2008 Credit Agreement) shall be deemed to be Revolving Credit Advances
and Revolving Commitments, respectively; (b) all terms and conditions of the
2008 Credit Agreement and any other “Loan Document” as defined therein, as
amended by this Agreement and the other Loan Documents being executed and
delivered on the Closing Date, shall be and remain in full force and effect, as
so amended, and shall constitute the legal, valid, binding and enforceable
obligations of the Loan Parties party thereto to Lenders and the Agent; (c) the
terms and conditions of the 2008 Credit Agreement shall be amended as set forth
herein and, as so amended, shall be restated in their entirety, but shall be
amended only with respect to the rights, duties and obligations among the
Borrowers, Lenders and the Agent accruing from and after the Closing Date; (d)
this Agreement shall not in any way release or impair the rights, duties, Lender
Obligations or Liens created pursuant to the 2008 Credit Agreement or any other
Loan Document or affect the relative priorities thereof, in each case to the
extent in force and effect thereunder as of the Closing Date, except as modified
hereby or by documents, instruments and agreements executed and delivered in
connection herewith, and all of such rights, duties, Lender Obligations and
Liens are assumed, ratified and affirmed by the Loan Parties; (e) to the extent
expressly provided for in the 2008 Credit Agreement, all indemnification
obligations of the Loan Parties under the 2008 Credit Agreement and any other
Loan Documents shall survive the execution and delivery of this Agreement and
shall continue in full force and effect for the benefit of Lenders, the Agent,
and any other Person indemnified under the 2008 Credit Agreement or any other
Loan Document at any time prior to the Closing Date; (f) the Lender Obligations
incurred under the 2008 Credit Agreement shall, to the extent outstanding on the
Closing Date, continue outstanding under this Agreement and shall not be deemed
to be paid, released, discharged or otherwise satisfied by the execution of this
Agreement, and this Agreement shall not constitute a refinancing, substitution
or novation of such Lender Obligations or any of the other rights, duties and
obligations of the parties hereunder; (g) the execution, delivery and
effectiveness of this Agreement shall not operate as (i) a waiver of any Default
or Event of Default (each as defined on the 2008 Credit Agreement) under the
2008 Credit Agreement or a waiver of any right, power or remedy of Lenders or
the Agent under the 2008 Credit Agreement or (ii) constitute a waiver of any
covenant, agreement or obligation under the 2008 Credit Agreement, except to the
extent that any such covenant, agreement or obligation is no longer set forth
herein or is modified hereby, or; (h) any and all references in the Loan
Documents other than this Agreement, the Security Agreement and the Pledge
Agreement to the 2008 Credit Agreement shall, without further action of the
parties, be deemed a reference to the 2008 Credit Agreement, as amended and
restated by this Agreement, and as this Agreement shall be further amended or
amended and restated from time to time hereafter and (i) any and all references
in the Loan Documents to the “Closing Date” shall, without further action of the
parties, be deemed a reference to the Closing.
 

-  -


 
25

--------------------------------------------------------------------------------

 



 
ARTICLE 2.                                 THE REVOLVING CREDIT
 
Section 2.1. The Revolving Credit.
 
(a) Subject to the terms and conditions of this Agreement and so long as there
exists no Default, at any time prior to the Revolving Credit Termination Date,
each Lender, severally and not jointly, shall make such Revolving Credit
Advances to the Borrowers as the Borrowers may from time to time request, by
notice to the Agent in accordance with Section 2.2, in an aggregate amount (i)
as to each Lender, not to exceed at any time such Lender’s Commitment Percentage
of the Maximum Revolving Credit Amount less its Commitment Percentage of the
Letter of Credit Exposure, and (ii) as to all Lenders, not to exceed the Maximum
Revolving Credit Amount less the Letter of Credit Exposure.  The outstanding
principal amount of the Revolving Credit Advances, together with all accrued
interest and other fees and charges related thereto, shall be repaid in full on
the Revolving Credit Termination Date.  On the Closing Date, the Borrowers shall
execute and deliver to each Lender who so requests a Revolving Credit Note to
evidence the Revolving Credit Advances from time to time made by such Lender to
the Borrowers hereunder.
 
(b) Subject to the foregoing limitations and the provisions of Section 4.2, the
Borrowers shall have the right to make prepayments reducing the outstanding
balance of Revolving Credit Advances and to request further Revolving Credit
Advances, all in accordance with Section 2.2, without other restrictions
hereunder; provided that the Lenders shall have the absolute right to refuse to
make any Revolving Credit Advances for so long as there exists any Default or
any other condition which would constitute a Default upon the making of such a
Revolving Credit Advance.
 
Section 2.2. Making of Revolving Credit Advances.
 
(a) Each Revolving Credit Advance shall be made on notice given by Gerber to the
Agent not later than 3:00 p.m., Boston time on the date one (1) Business Day
prior to the date of the proposed Borrowing (a “Notice of Revolving Credit
Borrowing”); provided, however that if Gerber elects a LIBOR Rate Pricing Option
or an Alternative Currency Loan with respect to any Revolving Credit Advance in
accordance with Section 2.4 hereof, such Notice of Revolving Credit Borrowing
shall so specify and be given by Gerber contemporaneously with a Pricing Notice
(in the case of a LIBOR Rate Pricing Option) and in the manner and within the
time specified in Section 2.4.  The Agent shall give the Lenders notice of each
Notice of Revolving Credit Borrowing in accordance with the Agent’s customary
practice.  Each such Notice of Revolving Credit Borrowing shall be by telephone
or telecopy, in each case confirmed immediately in writing by Gerber in
substantially the form of Exhibit B hereto, specifying therein (i) the requested
date of such Revolving Credit Advance, and (ii) the amount of such Revolving
Credit Advance (which must be a minimum of $3,000,000 and in increments of
$1,000,000).  The Borrowers agree to indemnify and hold the Lenders harmless for
any action, including the making of any Revolving Credit Advances hereunder, or
loss or expense, taken or
 

-  -


 
26

--------------------------------------------------------------------------------

 

incurred by the Agent and the Lenders in good faith reliance upon such telephone
request, absent its gross negligence or willful misconduct.
 
(b) Subject to the terms and conditions of this Agreement, each Lender shall
make available on or before 12:00 p.m., Boston time on the date of each proposed
Revolving Credit Advance, to the Agent at the Agent’s address and in immediately
available funds, such Lender’s Commitment Percentage of such Revolving Credit
Advance.  After the Agent’s receipt of such funds and upon fulfillment or
written waiver of the applicable conditions set forth in Article 3, the Agent
will credit such funds to an account designated by Gerber on the date of the
proposed Revolving Credit Advance.
 
(c) Unless the Agent shall have received notice from a Lender prior to the date
of any Revolving Credit Advance that such Lender will not make available to the
Agent such Lender’s Commitment Percentage of such Revolving Credit Advance, the
Agent may assume that such Lender has made such amount available to the Agent on
the date of such Revolving Credit Advance in accordance with and as provided in
this Section 2.2 and the Agent may, in reliance upon such assumption, make
available on such date a corresponding amount to the Borrowers.  If and to the
extent such Lender shall not have so made its Commitment Percentage of such
Revolving Credit Advance available to the Agent and the Agent shall have made
available such corresponding amount to the Borrowers, such Lender agrees to pay
to the Agent forthwith on demand, and the Borrowers agree to repay to the Agent
on demand (but only after demand for payment has first been made to such Lender
and such Lender has failed to make such payment), an amount equal to such
corresponding amount together with interest thereon for each day from the date
the Agent shall make such amount available to the Borrowers until the date such
amount is paid or repaid to the Agent, at an interest rate equal to the interest
rate applicable at the time to such Revolving Credit Advances.  If such Lender
shall pay to the Agent such corresponding amount, such amount so paid shall
constitute such Lender’s Revolving Credit Advance for purposes of this
Agreement.  If the Borrowers make a repayment required by the foregoing
provisions of this Section 2.2(c) and thereafter the applicable Lender or
Lenders make the payments to the Agent required by this Section 2.2(c), the
Agent shall promptly refund the amount of the Borrowers’ payment.
 
(d) The failure of any Lender to make the Revolving Credit Advance to be made by
it on any date shall not relieve any other Lender of its obligation, if any,
hereunder to make its Revolving Credit Advance on such date, but no Lender shall
be responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender.
 
Section 2.3. Interest on Base Rate Loans.  The Borrowers shall pay interest on
the unpaid balance of the Revolving Credit Advances that are outstanding as Base
Rate Loans from time to time outstanding at a per annum rate equal to the
Applicable Base Rate.  Interest on Base Rate Loans shall be payable quarterly in
arrears on the first Business Day of April, July, October and January,
commencing April 1, 2011 and continuing until such Base Rate Loans shall have
been paid in full.
 

-  -


 
27

--------------------------------------------------------------------------------

 

Election of LIBOR Pricing Options; Alternative Currencies.
 
(a) Subject to all the terms and conditions hereof and so long as there exists
no Default, the Borrowers may, by delivering a Pricing Notice to the Agent
received at or before 3:00 p.m., Boston time on the date three (3) Business Days
prior to the commencement of the Interest Period selected in such Pricing
Notice, elect to have all or a portion of the outstanding (or newly requested)
Revolving Credit Advances, as Gerber may specify in such Pricing Notice, accrue
and bear daily interest during the Interest Period so selected at a per annum
rate equal to the Applicable LIBOR Rate for such Interest Period; provided,
however, that any such election made with respect to the Revolving Credit
Advances shall be in an amount not less than $3,000,000 and in increments of
$1,000,000; and provided further that no such election will be made if it would
result in there being more than ten (10) LIBOR Pricing Options in the aggregate
outstanding at any one time.  Interest on Loans bearing interest at the
Applicable LIBOR Rate shall be paid for the applicable Interest Period on the
last day thereof and when such Loan is due (whether at maturity, by reason of
acceleration or otherwise); provided, however, in the event of an Interest
Period longer than three (3) months, Interest shall be paid on the date three
(3) months following the beginning of such Interest Period and then at the end
of each three (3) month interval thereafter.  Upon the expiration of an Interest
Period with respect to a LIBOR Rate Loan, such LIBOR Rate Loan shall
automatically be continued as a LIBOR Rate Loan having an Interest Period equal
to one (1) month, subject to the Borrowers’ option to request a new LIBOR Rate
Loan having an Interest Period longer than one (1) month or a Base Rate Loan and
provided that if such Loan could not be continued as a LIBOR Rate Loan under the
terms of this Agreement, such Loan shall automatically convert into a Base Rate
Loan.
 
(b) Each Pricing Notice shall be substantially in the form of Exhibit D attached
hereto (the “Pricing Notice”) and shall specify:  (i) the selection of a LIBOR
Pricing Option; (ii) the effective date and amount of Revolving Credit Advances
subject to such LIBOR Pricing Option, subject to the limitations set forth
herein; and (iii) the duration of the applicable Interest Period.  Each Pricing
Notice shall be irrevocable.
 
(c) The Agent will promptly inform each Lender of a Pricing Notice and the
Interest Period specified by the Borrowers therein.  Upon determination by the
Agent of the Applicable LIBOR Rate for any Interest Period selected by the
Borrowers, the Agent will promptly inform the Borrowers and each Lender of such
Applicable LIBOR Rate so determined or, if applicable, the reason why the
Borrowers’ election will not become effective.
 
(d) Subject to all the terms and conditions hereof and so long as there exists
no Default, by delivering a Notice of Revolving Credit Borrowing to the Agent on
or before 12:00 p.m., Boston time, on a Business Day, the Borrowers may from
time to time irrevocably request, on not less than three (3) Business Days’
notice (and subject to Section 2.4(a)), that an Alternative Currency Loan be
made in an amount not less than the Alternative Currency Equivalent of
$3,000,000 and in increments of $1,000,000.  Such Alternative Currency Loan
shall be a LIBOR Rate Loan.  All Alternative Currency Loans shall be repayable
in the Alternative Currency in which the applicable Alternative Currency Loan is
denominated.  The
 

-  -


 
28

--------------------------------------------------------------------------------

 

Revolving Credit Lenders shall not be required to make an Alternative Currency
Loan, unless the Agent shall have received from the Borrowers a request for such
Alternative Currency Loan, in a Notice of Revolving Credit Borrowing.
 
(e) The aggregate principal amount of all Revolving Credit Advances that are
Alternative Currency Loans shall not exceed the Alternative Currency
Sublimit.  If the U.S. Dollar Equivalent of the aggregate outstanding principal
amount of all Alternative Currency Loans at any time exceeds an amount equal to
105% of the Alternative Currency Sublimit then, within five (5) Business Days
after receipt of notice from the Agent thereof, the Borrowers shall prepay
Alternative Currency Loans in an aggregate amount, rounded up to the nearest
U.S. Dollar Equivalent of $500,000 (notwithstanding the limitations on the
amount of prepayments under Section 4.2), sufficient to reduce such U.S. Dollar
Equivalent of the aggregate outstanding principal amount as of such date of
payment to an amount not to exceed 100% of the Alternative Currency Sublimit
then in effect.
 
Section 2.4. Additional Payments.  At any time a Default has occurred and is
continuing under Section 10.1(a) or (f) (whether or not any of the Lender
Obligations have been accelerated), or after maturity or after judgment has been
rendered on the Notes, the unpaid principal of all Revolving Credit Advances
shall, at the option of the Majority Lenders, bear interest at a rate per annum
equal to the rate otherwise applicable thereto, plus 2% per annum.
 
Section 2.5. Letters of Credit.
 
(a) From time to time upon request by either Borrower and upon the execution of
letter of credit documentation reasonably satisfactory to Agent and the Issuing
Bank, the Issuing Bank within the limits of the Maximum Revolving Credit Amount,
shall issue commercial or standby letters of credit denominated in U.S. Dollars
or an Alternative Currency from time to time by the Issuing Bank for the account
of the applicant-Borrower (collectively, “Letters of Credit”), provided that (i)
the Issuing Bank shall have no obligation to issue a Letter of Credit if a
default of any Lender’s obligations to fund under Section 2.6(c) exists or any
Lender is at such time a Defaulting Lender hereunder, unless the Issuing Bank
has entered into satisfactory arrangements with Borrowers or such Lender to
eliminate the Issuing Bank’s risk with respect to such Lender and (ii) the
Maximum Drawing Amount of outstanding Letters of Credit hereunder shall at no
time exceed the Letter of Credit Sublimit.  The Letters of Credit shall be on
other terms mutually and reasonably acceptable to the Issuing Bank and such
Borrower provided in no event shall the terms of such documents (i) conflict
with, be contrary to, or supersede the terms of this Agreement, (ii) provide for
fees, costs or expenses other than those specified or contemplated herein, or
(iii) provide for greater liability or security than exists with respect to the
Revolving Credit Advances, and no Letter of Credit shall have an expiration date
later than five (5) Business Days prior to the Revolving Credit Termination Date
unless prior to such date, the applicant-Borrower has provided the Issuing Bank
with cash collateral at least equal to the Issuing Bank’s obligation under such
Letter of Credit.  The Borrowers shall, jointly and severally, reimburse the
Issuing Bank in an amount equal to any amount paid by the Issuing Bank under a
Letter of Credit on the date of such payment, and if the Borrowers fail to do
so, a
 

-  -


 
29

--------------------------------------------------------------------------------

 

Revolving Credit Advance, in such amount shall be deemed made to the Borrower,
without request therefor, immediately upon any payment by the Issuing Bank on
such Letter of Credit in accordance with the terms thereof.  In connection with
the issuance of any Letter of Credit, the Borrowers shall pay to the Agent, for
the account of the Issuing Bank and the Revolving Credit Lenders, in advance on
the date of issuance, a fee (each, a “Letter of Credit Fee”) equal to the then
applicable LIBOR Rate Margin multiplied by the face amount of the undrawn
Letters of Credit.  The Borrowers shall also pay to Issuing Bank, for its own
account, (a) with respect to any Letter of Credit, on the date of issuance
thereof, a fronting fee equal to 0.125% per annum of the stated amount of such
Letter of Credit, and (b) transaction fees at the customary rates charged by the
Issuing Bank and all other customary fees charged by the Issuing Bank in
connection with the issuance and administration of each Letter of Credit as
notified to the Borrowers from time to time.  The Borrower hereby authorizes and
directs the Agent, in the Agent’s sole discretion (provided, however, the Agent
shall have no obligation to do so) to pay all such fees and costs as the same
become due and payable and to treat the same as a Revolving Credit Advance to
the Borrowers, which shall be added to Borrowers’ loan balance pursuant to this
Agreement; provided, further, that unless an Event of Default then exists and is
continuing, the Agent shall promptly furnish the applicable Borrower notice of
any such charge.  The Maximum Revolving Credit Amount shall be reduced by the
Letter of Credit Exposure outstanding at any time.
 
(b) (A) Immediately upon the issuance of any Letter of Credit by the Issuing
Bank (or the amendment of a Letter of Credit increasing the amount thereof), and
without any further action on the part of the Agent or the Issuing Bank, the
Issuing Bank shall be deemed to have sold to each Lender, and each such Lender
shall be deemed unconditionally and irrevocably to have purchased from the
Issuing Bank, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Commitment Percentage, in such
Letter of Credit, each drawing thereunder and the obligations of the Borrowers
under this Agreement and the other Loan Documents with respect thereto.  Upon
any change in the Maximum Revolving Credit Amount under this Agreement, it is
hereby agreed that with respect to all outstanding Letters of Credit, there
shall be an automatic adjustment to the participations hereby created to reflect
the new Commitment Percentages of the assigning and assignee Lenders.  Any
action taken or omitted by the Issuing Bank under or in connection with a Letter
of Credit, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not create for the Issuing Bank any resulting liability to any
Lender, and (B) on the Closing Date, and without any further action on the part
of the Agent or the Issuing Bank, the Issuing Bank shall be deemed to have sold
to each Lender, and each Lender shall be deemed unconditionally and irrevocably
to have purchased from the Issuing Bank, without recourse or warranty, an
undivided interest and participation, to the extent of such Lender’s Commitment
Percentage, in the Existing Letters of Credit, each drawing thereunder and the
obligations of the Borrowers thereunder and hereunder with respect
thereto.  Upon any change in the Maximum Revolving Credit Amount under this
Agreement, it is hereby agreed that with respect to the Existing Letters of
Credit, there shall be an automatic adjustment to the participations hereby
created to reflect the new Commitment Percentages of the assigning and assignee
Lenders.  Any action taken or omitted by the Issuing Bank under or in connection
with the Existing Letters of Credit, if taken or omitted in the
 

-  -


 
30

--------------------------------------------------------------------------------

 

absence of gross negligence or willful misconduct, shall not create for the
Issuing Bank any resulting liability to any Lender.
 
(c) In the event that the Issuing Bank makes any disbursement pursuant to any
Letter of Credit in accordance with the terms thereof and the Borrowers shall
not have reimbursed such amount in full to the Issuing Bank pursuant to this
Agreement, the Issuing Bank shall promptly notify the Agent of such failure, and
the Agent shall promptly notify each Lender of such failure, and each Lender
shall promptly and unconditionally pay in U.S. Dollars and in same day funds to
the Agent for the account of the Issuing Bank the amount of such Lender’s
Commitment Percentage of such unreimbursed payment.  Such Lender agrees to pay
to the Agent forthwith on demand such amount, together with interest thereon,
for each day from the date of such unreimbursed payment until the date such
amount is paid to the Agent for the account of the Issuing Bank at the greater
of the Federal Funds Effective Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation.  Each Lender
agrees to fund its Commitment Percentage of such unreimbursed payment
notwithstanding a failure to satisfy any applicable lending conditions, or the
occurrence of the Revolving Credit Termination Date.  The failure of any Lender
to make available to the Agent its Commitment Percentage of any payment under
any Letter of Credit shall neither relieve any Lender of its obligation
hereunder to make available to the Agent its Commitment Percentage of any
payment under any Letter of Credit on the date required, as specified above, nor
increase the obligation of such other Lender. Whenever any Lender has made
payments to the Agent in respect of any reimbursement obligation for any Letter
of Credit, such Lender shall be entitled to share ratably, based on its
Commitment Percentage, in all payments and collections thereafter received on
account of such reimbursement obligation.
 
Section 2.6. Swingline Credit.  Subject to all the terms and conditions hereof,
and so long as no Default exists, on such Business Days prior to the Revolving
Credit Termination Date as Gerber may from time to time request (each a
“Swingline Loan Closing Date”) by telephone notice (the “Swingline Loan Notice”)
to the Swingline Lender and to the Agent, if other than the Swingline Lender,
given not later than 3:00 p.m., Boston time, on the Swingline Loan Closing Date,
which telephone notice shall be promptly confirmed in writing, the Swingline
Lender will lend to the Borrowers such amount, which shall not be less than
$500,000 and shall be in an integral multiple of $100,000, as Gerber shall have
so requested, by causing the Agent to debit the amount of such loan to the
Swingline Loan Account and to credit the amount thereof to the general account
of Gerber with the Agent; provided, however, that in no event shall the
aggregate principal amount of all loans at any one time outstanding under this
Section 2.7 exceed $5,000,000 (the “Swingline Commitment”); and provided,
further, that in no event shall the combined aggregate principal amount of the
Revolving Credit Advances, Swingline Loans and the Letter of Credit Exposure
exceed the Maximum Revolving Credit Amount.  In connection with each request for
a loan under this Section 2.7, if requested by Agent, Gerber shall furnish to
the Agent by telecopy no later than 2:00 p.m., Boston time, on the applicable
Swingline Loan Closing Date (with a duplicate furnished promptly by mail) a
certificate dated such Swingline Loan Closing Date and signed by Gerber,
attesting to satisfaction of the conditions contained in Section 3.2
hereof.  The Borrowers may use the proceeds of Revolving Credit Advances from
 

-  -


 
31

--------------------------------------------------------------------------------

 

time to time to repay any outstanding Swingline Loans.  The Borrowers shall
repay all outstanding Swingline Loans on the Revolving Credit Termination
Date.  On the Closing Date, the Borrowers shall deliver to the Swingline Lender
a Swingline Note to evidence the Swingline Loans from time to time made by the
Swingline Lender to the Borrowers hereunder.  The Agent shall establish on its
books a loan account for the Borrowers (the “Swingline Loan Account”), which
shall reflect the loans made by the Swingline Lender pursuant to this Section
2.7 and which shall be administered by the Agent as follows: (a) the Agent shall
debit to the Swingline Loan Account, and the Swingline Loan Account shall
evidence, the principal amount of loans from time to time made by the Swingline
Lender to the Borrowers pursuant to this Section 2.7, and (b) the Agent shall
credit the Swingline Loan Account with all payments made on account of the
principal amount of Indebtedness evidenced thereby.  The principal amount of
Indebtedness from time to time evidenced by the Swingline Loan Account is
referred to as the “Swingline Loan.”
 
Section 2.7. Interest on Swingline Loans.  The Borrowers shall pay interest on
the unpaid balance of the Swingline Loans from time to time outstanding at a per
annum rate equal to the Applicable Base Rate.  Interest on the Swingline Loans
shall be payable quarterly in arrears in the same manner as Revolving Credit
Advances and continuing until all of the Swingline Loans of the Borrowers to the
Swingline Lender hereunder shall have been paid in full.
 
Section 2.8. Refunded Swingline Loans; Swingline Loan Participations.
 
(a) The Swingline Lender, on a weekly basis, or at any shorter or longer time as
selected by the Swingline Lender and from time to time in its sole and absolute
discretion may, on behalf of the Borrowers (which hereby irrevocably directs the
Swingline Lender to act on its behalf) on one (1) Business Day’s notice given by
the Swingline Lender no later than 12:00 noon, Boston time, request each Lender
to make, and each Lender hereby agrees to make, a Revolving Credit Advance in an
amount equal to such Lender’s Commitment Percentage of the aggregate amount of
the Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date of
such notice, to repay the Swingline Lender.  Each Lender shall make the amount
of such Revolving Credit Advance available to the Agent at its office set forth
in Section 15.1 in immediately available funds, not later than 10:00 a.m.,
Boston time, one (1) Business Day after the date of such notice.  The proceeds
of such Revolving Credit Advances shall be immediately applied by the Swingline
Lender to repay the Refunded Swingline Loans.  Effective on the date such
Revolving Credit Advances are made, the portion of the Swingline Loans so paid
shall no longer be outstanding as Swingline Loans and shall be outstanding as
Revolving Credit Advances and owed to the Lenders in accordance with their
respective Commitment Percentages.  The Borrowers irrevocably authorize the
Swingline Lender to charge the Borrowers’ accounts with the Agent (up to the
amount available in each such account) to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full such Refunded Swingline Loans (the “Refunded
Swingline Loan Deficit”), and if there are insufficient funds in such accounts
to pay the amount of such Refunded Swingline Loan Deficit, the Borrowers shall,
within two (2)
 

-  -


 
32

--------------------------------------------------------------------------------

 

Business Days after notice thereof, pay the Refunded Swingline Loan Deficit and
all accrued interest thereon to the Swingline Lender.
 
(b) The making of any Swingline Loan hereunder shall be subject to the
satisfaction of the applicable conditions precedent thereto set forth in Section
3.1, in the case of any Swingline Loan to be made on the date of the first
Revolving Credit Advance, and Section 3.2, in the case of all other Swingline
Loans.  The Swingline Lender shall notify the Borrowers of its election not to
make Swingline Loans hereunder as a result of the failure to satisfy such
conditions precedent, unless an Event of Default of the type specified in
Section 10.1(f) shall have occurred and be continuing.
 
(c) If prior to the time a Revolving Credit Advance would have otherwise been
made pursuant to Section 2.9(a) one of the events described in Section 10.1(f)
shall have occurred and be continuing, each Lender shall, on the date such
Revolving Credit Advance was to have been made pursuant to the notice referred
to in Section 2.9(a) (the “Refunding Date”), purchase an undivided participating
interest in an amount equal to (i) its Commitment Percentage multiplied by (ii)
the aggregate principal amount of Swingline Loans then outstanding which were to
have been repaid with such Revolving Credit Advance (the “Swingline
Participation Amount”).  On the Refunding Date, each Lender shall transfer to
the Swingline Lender, in immediately available funds, such Lender’s Swingline
Participation Amount and upon receipt thereof the Swingline Lender shall deliver
to such Lender a certificate for such Swingline Loan participation dated the
date of the Swingline Lender’s receipt of such funds and in such Swingline
Participation Amount.
 
(d) Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.
 
(e) Each Lender’s obligation to make the Loans referred to in Section 2.9(a) and
to purchase participating interest pursuant to Section 2.9(c) shall be absolute
and unconditional and shall not be affected by any circumstance, including,
without limitation, (i) any set-off, counterclaim, recoupment, defense or other
right which such Lender or any Borrower may have against the Swingline Lender,
any Borrower or any other Person for any reason whatsoever; (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Section 3; (iii) any adverse change in the
condition (financial or otherwise) of any Borrower; (iv) any breach of this
Agreement or any
 

-  -


 
33

--------------------------------------------------------------------------------

 

other Loan Document by any Borrower or any other Lender; or (v) any other
circumstances, happening or event whatsoever, whether or not similar to any of
the foregoing.
 
Section 2.9. Computation of Interest, Etc.  All computations of interest
hereunder and under the Revolving Credit Advances with respect to Loans bearing
interest at a fluctuating rate determined by reference to the Prime Rate shall
be made on the basis of a three hundred sixty five (365) day year and the actual
number of days elapsed.  All computations of interest hereunder and under the
Revolving Credit Advances with respect to Loans bearing interest at a
fluctuating rate determined by reference to the LIBOR Rate or the Federal Funds
Effective Rate shall be made on the basis of a three hundred sixty (360) day
year and the actual number of days elapsed.  Changes in the rate of interest on
the Revolving Credit Advances resulting from changes in the Base Rate shall take
place immediately without notice or demand of any kind.  The outstanding balance
of the Revolving Credit Notes or Swingline Note as reflected on the Agent’s or
Swingline Lender’s, respectively, records from time to time shall be considered
correct and binding on the Borrowers and the Lenders (absent manifest or
mathematical error) unless within thirty (30) days after receipt of any notice
by the Agent or any Lender of such outstanding amount, the Borrowers or a Lender
notifies the Agent to the contrary.  The Agent shall provide statements of the
outstanding balance of the Revolving Credit Notes and Swingline Notes regularly
and upon request by Borrowers and such statements shall be considered correct
and binding on the Borrowers (absent manifest or mathematical error) unless the
Borrowers notify the Agent that such statements are in error within 30 days
thereafter.
 
Section 2.10. Fees.
 
(a) The Borrowers shall pay to the Agent, for the accounts of the Lenders in
accordance with their respective Commitment Percentages, a commitment fee (the
“Revolving Commitment Fee”) computed at a rate set forth on the Pricing Schedule
per annum (based upon a three hundred sixty (360) day year and the actual number
of days elapsed) on the average daily unused amount of the Maximum Revolving
Credit Amount from time to time in effect from the date hereof to and including
the Revolving Credit Termination Date.  For the purposes of calculating the
Revolving Commitment Fee, Swingline Loan balance shall not be included in the
calculation of the average daily unused amount of the Maximum Revolving Credit
Amount.  The Revolving Commitment Fee shall be payable quarterly in arrears on
the first day of each April, July, October and January, commencing April 1,
2011, for the quarter ended March 31, 2011.
 
(b) The Borrowers shall pay to the Agent, for the Agent’s own account, such
closing, syndication and agency fees as are provided in a letter agreement dated
January 31, 2011 between the Borrowers and the Agent (as such letter agreement
may from time to time be amended or supplemented, the “Fee Letter”).
 
Section 2.11. Set Off.  Each Loan Party hereby grants the Agent and each Lender,
a continuing lien, security interest and right of setoff as security for all
Lender Obligations (other than Unasserted Lender Obligations), whether now
existing or hereafter arising, upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of the Agent or any Lender or any entity under the
control of or common
 

-  -


 
34

--------------------------------------------------------------------------------

 

control with such Agent or Lender and their successors and assigns or in transit
to any of them, provided such rights may be exercised only while an Event of
Default has occurred and is continuing.  At any time upon the occurrence and
during the continuance of an Event of Default, without demand or notice except
as required hereby in connection with an Event of Default (any such other notice
being expressly waived by each Loan Party), the Agent and each Lender may setoff
the same or any part thereof and apply the same to any liability or obligation
of any Borrower and any Guarantor even though unmatured and regardless of the
adequacy of any other collateral securing the Lender Obligations.  ANY AND ALL
RIGHTS TO REQUIRE THE AGENT OR ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LENDER OBLIGATIONS, PRIOR
TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR
OTHER PROPERTY OF ANY BORROWER OR ANY GUARANTOR, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.  Notwithstanding anything to the contrary
contained herein or in the other Loan Documents, the rights specified in this
Section 2.12 shall not apply to Excluded Collateral (as defined in the Security
Agreement).
 
Section 2.12. Sharing of Payments.  If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set off,
or otherwise) on account of the Loans made by it in excess of its ratable share
(according to the then outstanding principal amount of the Loans) of payments on
account of the Loans obtained by all the Lenders, such Lender shall purchase
from the other Lenders such participations in the Loans held by such other
Lenders as shall cause such purchasing Lender to share such payment ratably
according to the then outstanding principal amount of the Loans with each of
such other Lenders; provided, however, that if all or any portion of such
payment is thereafter recovered from such purchasing Lender, the purchase shall
be rescinded and the purchase price restored to the extent of such recovery,
with interest at an interest rate per annum equal to the Applicable Base
Rate.  The Borrowers agree that any Lender so purchasing a participation in the
Loans from another Lender pursuant to this Section 2.13 may, to the fullest
extent permitted by law, exercise all its rights of payment with respect to such
participation as fully as if such Lender were the direct creditor of each
Borrower in the amount of such participation.
 
Section 2.13. Reduction of Commitment by the Borrowers.  The Borrowers at their
option may, at any time and from time to time, irrevocably reduce in part (in a
minimum amount of at least $5,000,000 and in increments of $1,000,000) or
terminate in whole the unused portion of the Maximum Revolving Credit Amount on
not less than five (5) Business Days’ prior written notice to the Agent.  No
such reduction or termination, may be reinstated by the Borrowers.
 
Section 2.14. Increased Costs, Etc.
 
(a) Anything herein to the contrary notwithstanding, if any Change in Law,
including FATCA, shall (i) subject such Lender to any Tax on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves or other liabilities or capital attributable thereto, or (ii)
change the basis of taxation of payments to such Lender of the
 

-  -


 
35

--------------------------------------------------------------------------------

 

principal of or the interest on the Revolving Credit Advances or any other
amounts payable to such Lender hereunder, or (iii) impose or increase or render
applicable any special or supplemental deposit or reserve or similar
requirements or assessment against assets held by, or deposits in or for the
account of, or any liabilities of, or loans by an office of such Lender in
respect of the transactions contemplated herein (except any reserve requirement
reflected in the LIBOR Lending Rate), or (iv) impose on such Lender any other
condition or requirement with respect to this Agreement or any Revolving Credit
Advance, and the result of any of the foregoing is (A) to increase the cost to
such Lender of making, funding or maintaining all or any part of the Revolving
Credit Advances or its commitment hereunder, or (B) to reduce the amount of
principal, interest or other amount payable to such Lender hereunder, or (C) to
require such Lender to make any payment or to forego any interest or other sum
payable hereunder, the amount of which payment or foregone interest or other sum
is calculated by reference to the gross amount of any sum receivable or deemed
received by such Lender from the Borrowers hereunder, then, and in each such
case not otherwise provided for hereunder, the Borrowers will upon demand made
by such Lender promptly following the Borrowers’ receipt of notice pertaining to
such matters accompanied by calculations thereof in reasonable detail, pay to
such Lender such additional amounts as will be sufficient to compensate such
Lender for such additional cost, reduction, payment or foregone interest or
other sum; provided that the foregoing provisions of this sentence shall not
apply in the case of any additional cost, reduction, payment or foregone
interest or other sum resulting from, and including, any Excluded Taxes.  In
determining the additional amounts payable hereunder, the Lenders may use any
reasonable and non-discriminatory method of averaging, allocating or attributing
such additional costs, reductions, payments, foregone interest or other sums
among their respective customers.
 
(b) Anything herein to the contrary notwithstanding, if, after the date hereof,
any Lender shall have reasonably determined in good faith that any present or
future Change in Law, regarding capital requirements for banks or bank holding
companies generally, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by such Lender with any of the foregoing, either imposes a requirement upon such
Lender to allocate additional capital resources or increases such Lender’s
requirement to allocate capital resources or such Lender’s commitment to make,
or to such Lender’s maintenance of, the Revolving Credit Advances hereunder,
which has or would have the effect of reducing the return on such Lender’s
capital to a level below that which such Lender would have achieved (taking into
consideration such Lender’s then existing policies with respect to capital
adequacy and assuming full utilization of such Lender’s capital) but for such
applicability, change, interpretation, administration or compliance, by any
material amount, such Lender shall promptly after its determination of such
occurrence give notice thereof to the Borrowers.  The Borrowers and such Lender
shall thereafter attempt to negotiate in good faith an adjustment to the
compensation payable hereunder which will adequately compensate such Lender for
such reduction.  If the Borrowers and such Lender are unable to agree to such
adjustment within thirty (30) days of the day on which the Borrowers receives
such notice, then commencing on the date of such notice (but not earlier than
the effective date of any such applicability, change, interpretation,
administration or compliance), the fees payable hereunder shall increase by an
 

-  -


 
36

--------------------------------------------------------------------------------

 

amount which will, in such Lender’s reasonable determination, evidenced by
calculations in reasonable detail furnished to the Borrowers, compensate such
Lender for such reduction, such Lender’s determination of such amount to be
conclusive and binding upon the Borrowers, absent manifest or mathematical
error.  In determining such amount, such Lender may use any reasonable and
non-discriminatory methods of averaging, allocating or attributing such
reduction among its customers.
 
Section 2.15. Changed Circumstances.  In the event that:
 
(a) on any date on which the Applicable LIBOR Rate would otherwise be set the
Agent shall have determined in good faith (which good faith determination shall
be final and conclusive) that adequate and fair means do not exist for
ascertaining the LIBOR Rate, as applicable; or
 
(b) at any time the Agent shall have determined in good faith (which good faith
determination shall be final and conclusive) that
 
(i) the implementation of LIBOR Pricing Option has been made impracticable or
unlawful by (A) the occurrence of a contingency that materially and adversely
affects the London interbank market, or (B) compliance by any Lender in good
faith with any applicable law or governmental regulation, guideline or order or
interpretation or change thereof by any Governmental Authority charged with the
interpretation or administration thereof or with any request or directive of any
such Governmental Authority (whether or not having the force of law); or
 
(ii) the LIBOR Rate shall no longer represent the effective cost to the Lenders
of obtaining the relevant currency in the London interbank market, as applicable
for deposits in which they regularly participate;
 
then, and in such event, the Agent shall forthwith so notify the Borrowers
thereof.  Until the Agent notifies the Borrowers that the circumstances giving
rise to such notice no longer apply (which notice the Agent agrees to give at or
about the same time that it gives similar notices to its customers similarly
situated), the obligation of the Lenders and the Agent to allow election by the
Borrowers of a LIBOR Pricing Option shall be suspended.  If at the time the
Agent so notifies the Borrowers, the Borrowers have previously given the Agent a
Pricing Notice with respect to a LIBOR Pricing Option, but the LIBOR Pricing
Option requested therein has not yet gone into effect, such Pricing Notice shall
automatically be deemed to be withdrawn and be of no force or effect.  Upon such
date as shall be specified in such notice (which shall not be earlier than the
date such notice is given), the LIBOR Pricing Option with respect to all LIBOR
Rate Loans shall be terminated and the Borrowers shall pay all interest due on
such LIBOR Rate Loans and any amounts required to be paid pursuant to Section
4.3 (except in the case of the termination of LIBOR Loans pursuant to Section
2.16(b)(ii) in which case such LIBOR Loans shall continue until the end of the
applicable Interest Period).
 

-  -


 
37

--------------------------------------------------------------------------------

 



 
Section 2.16. Use of Proceeds.  The proceeds of all Revolving Credit Advances
shall be used by the Borrowers to refinance the outstanding amounts under the
Existing Credit Agreement, for working capital and general corporate purposes
and to finance Permitted Acquisitions.  No portion of the proceeds of the
Revolving Credit Advances shall be used, in whole or in part, for the purpose of
purchasing or carrying any “margin stock” as such term is defined in Regulation
U of the Board of Governors of the Federal Reserve System (“Regulation U”) or to
extend credit to any Person for the purpose of purchasing or carrying any such
margin stock.
 
Section 2.17. Incremental Commitments.
 
(a) The Borrowers may, by written notice to the Agent on up to two (2)
occasions, request incremental increases in the Maximum Revolving Credit Amount
in an amount not to exceed the aggregate amount of $25,000,000 from one or more
additional Lenders (which may include any existing Lender) willing to provide
such incremental Revolving Commitments, in their sole discretion; provided, that
each additional Lender shall be subject to the approval of the Agent (which
approval shall not be unreasonably withheld or delayed).  Such notice shall set
forth (i) the amount of the increase in the Maximum Revolving Credit Amount
being requested, which shall be not less than $5,000,000, and (ii) the date on
which such incremental increase in the Maximum Revolving Credit Amount is to
become effective (the “Increased Amount Date”).  The Borrowers shall be
responsible for all reasonable and documented, out of pocket, fees and expenses
in connection with such increase, and, to the extent agreed in writing by the
Borrowers pursuant to Section 2.18(b), syndication expenses and fees paid to
Lenders providing the additional Revolving Commitments.
 
(b) The Borrowers and each new Lender shall execute and deliver to the Agent
such documentation as the Agent shall reasonably specify to evidence the
commitment of such new increase in the Maximum Revolving Credit Amount.  Each
such documentation shall specify the terms of the applicable incremental
Revolving Commitments; provided, that from and after the effectiveness of each
amendment or other documentation, the associated incremental Revolving
Commitments shall thereafter be Revolving Commitments with the same terms as the
Revolving Commitments (including as to pricing and maturity).  Each of the
parties hereto hereby agrees that, upon the effectiveness of any such
documentation, this Agreement shall be amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the incremental
Revolving Commitments evidenced thereby (including adjusting the Commitment
Percentages), and new Revolving Credit Notes shall be issued and the Borrowers
shall make such borrowings and repayments as shall be necessary to effect the
reallocation of the Maximum Revolving Credit Amount, in each case without the
consent of the Lenders other than those Lenders with incremental Revolving
Commitments.  The fees payable by the Borrowers upon any such incremental
Revolving Commitments shall be agreed upon by the Agent, the Lenders with
incremental Revolving Commitments and the Borrowers at the time of such
increase.  Notwithstanding the forgoing, nothing in this Section 2.18 shall
constitute or be
 

-  -


 
38

--------------------------------------------------------------------------------

 

deemed to constitute an agreement by any Lender to increase its Commitment
Percentage hereunder.
 
(c) Notwithstanding the foregoing, no incremental Revolving Commitment shall
become effective under this Section 2.18 unless (i) on the date of such
effectiveness, the conditions set forth in Section 3.2 shall be satisfied and
the Agent shall have received a certificate to that effect dated such date and
executed by a duly authorized officer of the Borrowers, (ii) the Agent shall
have received customary legal opinions, board resolutions and other customary
closing certificates and documentation as required by the relevant amendment or
other documentation and, to the extent required by the Agent, consistent with
those delivered on the Closing Date under Section 3.1 and such additional
customary documents and filings as the Agent may reasonably require, and (iii)
the Borrowers shall be in pro forma compliance with the covenants set forth in
Section 7 after giving effect to such incremental Revolving Commitments, the
Loans to be made thereunder and the application of the proceeds therefrom as if
made and applied on such date.
 
(d) Each of the parties hereto hereby agrees that the Agent may take any and all
action as may be reasonably necessary to ensure that all Revolving Credit
Advances in respect of incremental Revolving Commitments, when originally made,
are included in such aggregate Revolving Credit Advance of outstanding Revolving
Credit Advances on a pro rata basis.  The Borrowers agree that Section 2.18
shall apply to any conversion of any Loan bearing interest at the Applicable
LIBOR Rate to a Loan bearing interest at the Applicable Base Rate reasonably
required by the Lenders to effect the foregoing.
 
Section 2.18. Replacement of Lenders.  If (a) any Borrower is required to pay
any additional amount to any Lender (other than the Agent) pursuant to Section
2.15 or 4.7, (b) any Lender (other than the Agent) defaults in its obligation to
fund Loans hereunder, or if any Lender (other than the Agent) is unable to make
LIBOR Rate Loans pursuant to Section 2.16 or (c) if a Lender fails to consent to
a proposed amendment, modification or waiver of this Agreement that, pursuant to
Article 11, requires consent of all Lenders, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Agent, require such
Lender (other than the Agent) to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 12.2), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided, however, that (i) the Borrowers shall have
received the prior written consent of the Agent and the Issuing Bank (which
consent shall not be unreasonably withheld or delayed), (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in unreimbursed drawings under Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts),
and (iii) in the case of any such assignment resulting from payments required to
be made pursuant to Section 2.15 or 4.7, such assignment will result in a
reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment and delegation if, within 5 days after the receipt from
 

-  -


 
39

--------------------------------------------------------------------------------

 

Borrowers of a notice of its intent to assign, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply.
 
ARTICLE 3.                                  CONDITIONS TO LOANS AND ADVANCES
 
Section 3.1. Conditions to First Revolving Credit Advance; Swingline Loan.  The
Lenders’ or Swingline Lender’s, as applicable, obligations to make the first
Revolving Credit Advance or Swingline Loan, as the case may be, shall be subject
to compliance by the Borrowers with their agreements contained in this
Agreement, and to the following conditions:
 
(a) Evidence of repayment of all obligations under the Existing Credit Agreement
and the termination of all commitments thereunder in connection with the first
Revolving Credit Advances hereunder.
 
(b) The Revolving Credit Notes duly executed by the Borrowers.
 
(c) The Swingline Note duly executed by the Borrowers.
 
(d) The Security Documents duly executed by the applicable Loan Parties.
 
(e) A true and correct copy of any and all leases pursuant to which any Borrower
is leasing any real property if the value of Collateral located thereon exceeds
$1,000,000, and if the location thereof is in the United States, a landlord
waiver with respect to such real property.
 
(f) A true and correct copy of any and all written warehouse or storage
agreements pursuant to which Collateral having a value in excess of $1,000,000
is held in the possession of any bailee or warehouseman, together with a
warehouseman’s consent and waiver with respect to such Collateral (other than
with respect to demonstration Inventory (as defined in the Security Agreement)
held by third parties, including without limitation, at trade shows).
 
(g) Current searches of appropriate filing offices showing that (i) no state or
federal tax Liens have been filed and remain in effect against any Loan Party,
(ii) no financing statements have been filed and remain in effect against any
domestic Loan Party, except those financing statements relating to Liens set
forth on Schedule 5.16 hereto, the Liens of the secured lenders to be paid with
the proceeds of the initial loan and those financing statements filed by the
Agent, and (iii) the Agent has duly filed all financing statements necessary to
perfect the security interests granted hereunder, to the extent the security
interests are capable of being perfected by filing.
 
(h) Certificates of the insurance required hereunder and under the Security
Documents, with all hazard insurance containing a lender’s loss payable
endorsement in favor of the Agent.
 

-  -


 
40

--------------------------------------------------------------------------------

 



 
(i) Copies of the resolutions of the Board of Directors or equivalent body of
each Loan Party authorizing the execution, delivery and performance of this
Agreement, the Revolving Credit Notes, the Swingline Note and the other Loan
Documents to which such Loan Party is a party, certified by the Secretary or an
Assistant Secretary (or Clerk or Assistant Clerk) of each Loan Party (which
certificate shall state that such resolutions are in full force and effect).
 
(j) A certificate of the Borrowers signed by their Chief Financial Officer,
Treasurer or Vice President of Finance certifying that no Material Adverse
Effect has occurred since October 31, 2010.
 
(k) A certificate of the Secretary or an Assistant Secretary (or Clerk or
Assistant Clerk) of each Loan Party certifying the name and signatures of the
officers of such Loan Party authorized to sign this Agreement, the Revolving
Credit Notes, the Swingline Note, the other Loan Documents to which such Loan
Party is a party and the other documents to be delivered by such Loan Party
hereunder.
 
(l) Certificates of legal existence and corporate good standing for the Loan
Parties of recent date issued by the appropriate Connecticut, Massachusetts,
Ohio and United Kingdom governmental authorities.
 
(m) The opinion of Dechert LLP, counsel to the Loan Parties as to such matters
as the Agent may reasonably request, including with respect to matters of
Connecticut and Massachusetts law, dated the date of execution of this
Agreement.
 
(n) Evidence that each certificate representing stock pledged to the Agent has
been delivered to the Agent.
 
(o) A certificate of a duly authorized officer of the Borrowers, dated the date
of the first Revolving Credit Advances, to the effect that (i) all conditions
precedent on the part of the Borrowers to the execution and delivery hereof and
the making of the first Revolving Credit Advances have been satisfied and (ii)
no Default has occurred and is continuing under the 2008 Credit Agreement.
 
(p) A Compliance Certificate dated the date of the Closing Date, demonstrating
pro forma compliance with the financial covenants set forth in Article 7 hereof.
 
(q) Each Lender shall be reasonably satisfied that any financial statements
delivered to it fairly present in all material respects the business and
financial condition of Gerber and its Subsidiaries and that there has been no
Material Adverse Effect since the date of the most recent financial information
delivered to such Lender, and there shall be no material misstatements or
omissions from any materials previously furnished to such Lender for its review;
 

-  -


 
41

--------------------------------------------------------------------------------

 



 
(r) There shall not be pending any litigation or other proceeding against any
Loan Party, the result of which would reasonably be expected to have a Material
Adverse Effect;
 
(s) There shall not have occurred any default of any material agreement,
including, without limitation, any agreement evidencing subordinated
indebtedness of any Loan Party which would reasonably be expected to have a
Material Adverse Effect, and the consummation of the transactions contemplated
hereby shall not (i) violate any material law to which any Loan Party is bound
or any Loan Party’s Organization Documents or (ii) conflict with, or result in a
default or event of default under, any material agreement.
 
(t) Such other documents, certificates and opinions as the Agent or the Lenders
may reasonably request.
 
The request for funding of the Loans and issuance of Letters of Credit
constituting the initial Borrowing hereunder and acceptance thereof by the
Borrowers shall be deemed a representation by the Borrowers that the conditions
contained in Section 3.1 have been satisfied.  For purposes of determining
compliance with this Section 3.1, the Agent and each Lender that has signed this
Agreement on the Closing Date shall be deemed to have consented to, approved,
accepted or to be satisfied with, each document or other matter required under
this Section 3.1 to be consented to, approved by, or acceptable or satisfactory
to the Agent or such Lender.
 
Section 3.2. Conditions to All Revolving Credit Advances; Swingline Loans;
Letters of Credit.  The obligations of the parties hereto to make any Revolving
Credit Advances, Swingline Loan or issue Letters of Credit pursuant to this
Agreement shall be subject to compliance by the Borrowers with their agreements
contained in this Agreement and each other Loan Document, and to the
satisfaction, at or before the making of each Revolving Credit Advance or
Swingline Loan or issuance of a Letter of Credit, of all of the following
conditions precedent:
 
(a) The representations and warranties herein and those made by any of the Loan
Parties in any other Loan Document shall be correct as of the date on which any
Revolving Credit Advance or Swingline Loan is made or any Letter of Credit is
issued, with the same effect as if made at and as of such time, except (i) as to
changes resulting from transactions permitted hereunder, (ii) that the
references in Article 5 to the 2010 Financial Statements (except in Section
5.12) shall be deemed to refer to the most recent annual audited consolidated
financial statements of Gerber and its Subsidiaries furnished to the Agent, and
(iii) in each case where the applicable representation or warranty speaks as of
a specific date, such representation or warranty shall be correct as of such
date.
 
(b) On the date of any Revolving Credit Advance or Swingline Loan made or Letter
of Credit issued hereunder, there shall exist no Default.
 
The request by the Borrowers for the making, continuation or conversion of each
Revolving Credit Advance or Swingline Loan or issuance of any Letter of Credit
as provided above, and the
 

-  -


 
42

--------------------------------------------------------------------------------

 

acceptance by the Borrowers of each such Revolving Credit Advance or Swingline
Loan or issuance of any Letter of Credit and of each such continuation or
conversion of such Loan, shall be deemed a representation and warranty by the
Borrowers that the conditions specified above in this Section 3.2 have been
satisfied.
 
ARTICLE 4.                                  PAYMENT AND REPAYMENT
 
Section 4.1. Mandatory Prepayment.  If at any time the aggregate outstanding
principal balance of all Revolving Credit Advances or Swingline Loans made
hereunder and Letter of Credit Exposure exceeds the Maximum Revolving Credit
Amount, the Borrowers shall immediately repay to the Agent for the ratable
accounts of the Lenders an amount equal to such excess.
 
Section 4.2. Voluntary Prepayments.
 
(a) The Borrowers may make prepayments to the Agent for the ratable accounts of
the Lenders of any outstanding principal amount of the Revolving Credit Advances
in a minimum amount equal to $3,000,000 and then in integral amounts of
$1,000,000 which are Base Rate Loans in accordance with Section 4.3 at any time
prior to 12:00 noon (Boston time) on any Business Day without premium or
penalty.
 
(b) The Borrowers may make prepayments to the Agent for the ratable accounts of
the Lenders of any Revolving Credit Advances in a minimum amount equal to
$3,000,000 and then in integral amounts of $1,000,000 which are LIBOR Rate Loans
on any Business Day in accordance with and subject to the premiums and penalties
set forth in Section 4.6.
 
(c) The Borrowers may make prepayments to the Agent for the account of the
Swingline Lender of any outstanding principal amount of a Swingline Loan in a
minimum amount equal to $500,000 and then in integral amounts of $100,000 in
accordance with Section 4.3 at any time prior to 12:00 noon (Boston time) on any
Business Day without premium or penalty.
 
(d) In the event the Borrowers elect to repay all Loans and terminate in whole
the unused portion of the Maximum Revolving Credit Amount in accordance with
Section 2.14, the Borrowers may prepay Loans in amounts other than as required
under paragraphs (a), (b) and (c) above, subject to the premiums and penalties
set forth in Section 4.6.
 
Section 4.3. Payment and Interest Cutoff.  Notice of each prepayment (which
notice may be conditioned on the occurrence or non-occurrence of any event but
subject to the provisions of Section 4.6) pursuant to Section 4.2 shall be given
to the Agent, (a) in the case of prepayment of Base Rate Loans, not later than
12:00 noon, Boston time, on the date of payment, and (b) in the case of
prepayment of LIBOR Rate Loans on any day other than the last day of the
Interest Period applicable thereto, not later than 3:00 p.m, Boston time, three
(3) Business Days prior to the proposed date of payment, and, in each case,
shall specify the total principal amount
 

-  -


 
43

--------------------------------------------------------------------------------

 

of the Revolving Credit Advances to be paid on such date.  Notice of prepayment
having been given in compliance with this Section 4.3, the amount specified to
be prepaid shall become due and payable on the date specified for prepayment and
from and after said date (unless the Borrowers shall default in the payment
thereof) interest thereon shall cease to accrue.  Unpaid interest on the
principal amount of any Loans so prepaid accrued to the date of prepayment shall
be due on the date of prepayment.
 
Section 4.4. Payment or Other Actions on Non Business Days.  If any payment to
be made hereunder or under any other Loan Document becomes due on a day which is
not a Business Day, the due date of such payment shall be extended to the next
succeeding Business Day, and such extension of time shall be included in
computing interest and fees in connection with such payment.  In the case of any
other action the last day for performance of which shall be a day other than a
Business Day, the date for performance shall be extended to the next succeeding
Business Day.
 
Section 4.5. Method, Timing and Application of Payments.
 
(a) All payments required to be made pursuant to the provisions of this
Agreement and any other Loan Document, and all prepayments pursuant to Section
4.1, may be charged by the Agent against the Borrowers’ accounts with the
Agent.  Each Borrower hereby authorizes the Agent and the Lenders, without
notice to such Borrower, to charge against any account of such Borrower with the
Agent or such Lender an amount equal to the accrued interest, principal and
other amounts from time to time due and payable to the Agent and the Lenders
hereunder and under all other Loan Documents.
 
(b) All payments shall be made by the Borrowers to the Agent at the Agent’s
address set forth in Section 15.1 hereof or such other place as the Agent may
from time to time specify in writing not later than 12:00 noon (Boston time) in
lawful currency of the United States of America (except in the case of an
Alternative Currency Loan, in which case such payments shall be made in the
Alternative Currency in which such Loan is denominated) in immediately available
funds without counterclaim or setoff and free and clear of, and without any
deduction or withholding for, any Taxes or other payments (as provided for in
Section 4.7).  The Agent will, after its receipt thereof, distribute like funds
relating to the payment of principal, interest or any other amounts payable
hereunder ratably to the Lenders in accordance with their respective Commitment
Percentages.  Any payment made by the Borrowers to the Agent under this
Agreement or under the Notes in the manner provided in this Agreement shall be
deemed to be a payment to each of the respective Lenders, unless the provisions
of this Agreement expressly provide that any such payment shall be solely for
the account of the Agent or any specific Lender.
 
(c) All payments shall be applied first to the payment of all fees, expenses and
other amounts due by the Borrowers to the Agent and the Lenders (excluding
principal and interest) under the Loan Documents, then to accrued interest, and
the balance on account of outstanding principal; provided, however, that after
an Event of Default payments will be applied
 

-  -


 
44

--------------------------------------------------------------------------------

 

to the obligations of the Borrowers to Agent and the Lenders as provided in
Section 10.3 or otherwise as the Agent and the Lenders determine in their sole
discretion.
 
Section 4.6. Payments Not at End of Interest Period.  The Borrowers may prepay a
LIBOR Rate Loan only upon at least three (3) Business Days prior written notice
to the Agent (which notice shall be irrevocable).  The Borrowers shall pay to
Agent, for the account of the Lenders, upon request of the Agent, the yield
maintenance fee described below, to compensate for any loss, cost, or expense
incurred as a result of: (i) any payment of a LIBOR Rate Loan on a date other
than the last day of the Interest Period for such LIBOR Rate Loan; (ii) any
failure by the Borrowers to borrow a LIBOR Rate Loan on the date specified by
the Borrowers; and (iii) any failure by the Borrowers to pay a LIBOR Rate Loan
on the date for payment specified by the Borrowers.  The “yield maintenance fee”
is an amount computed as follows:  The current rate for United States Treasury
securities (bills on a discounted basis shall be converted to a bond equivalent)
with a maturity date closest to the term of such LIBOR Rate Loan as to which the
prepayment is made, shall be subtracted from the LIBOR Rate in effect at the
time of prepayment.  If the result is zero or a negative number, there shall be
no yield maintenance fee.  If the result is a positive number, then the
resulting percentage shall be multiplied by the amount of the principal balance
being repaid.  The resulting amount shall be divided by 360 and multiplied by
the number of days remaining in the term for such LIBOR Rate Loan as to which
the prepayment is made.  Said amount shall be reduced to present value
calculated by using the above referenced United States Treasury securities rate
and the number of days remaining in the term for such LIBOR Rate Loan as to
which prepayment is made.  The resulting amount shall be the yield maintenance
fee due to the Agent, for the account of the Lenders, upon the prepayment of a
LIBOR Rate Loan and the Agent shall request such yield maintenance fee from the
Borrower upon the request of any Lender.  If by reason of an Event of Default,
any of the Lender Obligations are declared to be immediately due and payable,
then any yield maintenance fee with respect to a LIBOR Rate Loan shall become
due and payable in the same manner as though the Borrowers had exercised such
right of prepayment.  If the Borrowers for any reason make any payment of
principal with respect to any LIBOR Rate Loan on any day other than the last day
of the Interest Period applicable to such LIBOR Rate Loan, including without
limitation by reason of acceleration, or fails to borrow a LIBOR Rate Loan after
electing a LIBOR Pricing Option with respect thereto pursuant to Section 2.2(a)
or 2.4, the Borrowers shall pay to the Agent, for the ratable account of the
Lenders, any amounts required to compensate the Lenders for any additional
documented losses, costs or expenses which they may reasonably incur as a result
of such payment or failure to borrow, including without limitation, any loss
(including lost profits), costs or expenses incurred by reason of the
liquidation, reutilization or reemployment of deposits or other funds acquired
by the Lenders to fund or maintain such Revolving Credit
Advances.  Notwithstanding the foregoing, such compensation shall not exceed an
amount equal to (a) the amount of interest which would have accrued on the
amount so paid or not borrowed, for the period from the date of such payment or
failure to borrow, to the last day of the then current Interest Period for such
Revolving Credit Advance (or, in the case of a failure to borrow, to the last
day of the Interest Period for the Revolving Credit Advance which would have
commenced on the date of such failure to borrow), at the applicable rate of
interest for such Revolving Credit Advance provided for herein minus (b) the
amount of interest (as reasonably determined by the
 

-  -


 
45

--------------------------------------------------------------------------------

 

Agent), which would accrue and become payable to the Lenders during such period
on the principal repaid or not borrowed if the Lenders, following such repayment
or failure to borrow, were to reinvest such principal in U.S. Treasury
securities selected by the Agent in an amount equal (as nearly as may be) to the
principal so repaid or not borrowed and having a term equal (as near as may be)
to such period.  The Borrowers shall pay such amount upon presentation by the
Agent of a statement setting forth in reasonable detail the amount and the
Agent’s calculation thereof pursuant hereto, which statement shall be deemed
true and correct absent manifest or mathematical error.
 
Section 4.7. Taxes.
 
(a) Any and all payments by the Borrowers under the Loan Documents shall be made
without counterclaim or setoff and free and clear of, and without any deduction
or withholding for, any and all Taxes, or other payments, and all liabilities
with respect thereto, excluding, in the case of each Lender and the Agent,
Excluded Taxes (all such amounts other than Excluded Taxes being hereinafter
referred to as “Indemnified Taxes”).  If the Borrowers shall be required by law
to deduct or withhold any Taxes from or in respect of any sum payable to any
Lender or the Agent (as the case may be), in the case of Indemnified Taxes, the
sum payable shall be increased as may be necessary so that, after making all
required deductions (including deductions applicable to additional sums payable
under this Section 4.7), such Lender or the Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions or
withholdings been made; provided, however, that if the Borrowers’ obligations to
deduct or withhold Taxes is caused solely by such Lender’s or the Agent’s (as
the case may be) failure to provide the forms described in paragraph (f) of this
Section 4.7 and such Lender or the Agent (as the case may be) could have legally
provided such forms, no such increase shall be required; and in all cases (i)
the Borrowers shall make such deductions; and (ii) the Borrowers shall pay the
full amount deducted or withheld to the relevant taxation authority or other
authority in accordance with applicable law.
 
(b) In addition, the Borrowers agree to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement, the Notes, or the
other Loan Documents (hereinafter referred to as “Other Taxes”).
 
(c) The Borrowers shall indemnify each Lender and the Agent for the full amount
of Indemnified Taxes or Other Taxes (including, without limitation, any
Indemnified Taxes or Other Taxes imposed by any Governmental Authority on
amounts payable under this Section 4.7) paid by such Lender or the Agent (as the
case may be) and any liability (including interest and expenses) arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally asserted.  Each payment required to be
made by the Borrowers in respect of this indemnification shall be made to the
Agent for the benefit of any party claiming such indemnification within thirty
(30) days from the date the Borrowers receive written demand therefor detailing
the calculation of such amounts from the Agent on behalf of
 

-  -


 
46

--------------------------------------------------------------------------------

 

itself as Agent or any such Lender.  The agreements in this subsection shall
survive the termination of this Agreement and the payment of the Notes and all
other amounts payable hereunder.
 
(d) The Borrowers will pay prior to delinquency all Taxes required to be paid
under Section 4.7(a) and 4.7(b).  As soon as practicable after any payment of
Taxes, the Borrowers will furnish to the Agent for its own account or for the
account of the affected Lender, as the case may be, the original or a certified
copy of a receipt evidencing payment of such Taxes or Other Taxes.
 
(e) If a Lender or the Agent receives a refund in respect of any Taxes or Other
Taxes as to which it has been indemnified by the Borrowers or with respect to
which the Borrowers have paid additional amounts pursuant to this Section 4.7,
it shall promptly following the date of such receipt pay over the amount of such
refund to the Borrowers, net of all reasonable out-of-pocket expenses of such
Lender or the Agent and without interest (other than interest paid by the
relevant taxation authority with respect to such refund); provided that the
Borrowers, upon the request of such Lender or the Agent, agree to repay the
amount paid over to the Borrowers (plus penalties, interest or other reasonable
charges) to such Lender or the Agent to the extent such Lender or the Agent is
required to repay such refund to such taxation authority.
 
Each Lender that is not incorporated under the laws of the United States of
America or a state thereof agrees that it will deliver to the Borrowers and the
Agent on the date of this Agreement or upon the effectiveness of any Assignment
and Acceptance Agreement (i) two duly completed copies of either United States
Internal Revenue Service Form W-8BEN or W-8ECI or successor applicable form, as
the case may be and any other documents as shall be prescribed by applicable law
or otherwise reasonably requested certifying in each case that such Lender is
entitled to receive payments under this Agreement and the Notes payable to it,
without deduction or withholding of any United States federal income taxes and
(ii) any other governmental forms which are necessary or required under an
applicable tax treaty or otherwise by law to eliminate any withholding tax,
which have been reasonably requested by the Borrowers.  Such forms shall be
delivered by each non-U.S. Lender claiming complete exemption from U.S. federal
withholding tax on all payments by the Borrowers under this Agreement on or
before the date such Lender becomes a party to this Agreement and from time to
time thereafter as reasonably requested by the Borrower.  Each non-U.S. Lender
hereby represents that, under applicable law and treaties in effect on the date
of this Agreement, no U.S. federal taxes will be required to be withheld by the
Borrowers with respect to any payments to be made to such non-U.S. Lender in
respect of this Agreement and the Notes issued to it.  If an event (including
without limitation any change in treaty, law or regulation) has occurred prior
to the date on which any delivery required by the preceding sentence would
otherwise be required which renders all such forms inapplicable or which would
prevent any Lender from duly completing and delivering any such letter or form
with respect to it and such Lender advises the Borrowers and the Agent that it
is not capable of receiving payments without any deduction or withholding of
United States federal income tax, such Lender shall not be required to deliver
such forms; provided, however that the Borrowers shall be permitted to require
such Lender which is unable to deliver such forms to

-  -


 
47

--------------------------------------------------------------------------------

 

assign its rights and obligations under this Agreement within 30 days of request
thereof by Borrowers to another Lender reasonably satisfactory to the Borrowers
and the Agent..


 
ARTICLE 5.                                  REPRESENTATIONS AND WARRANTIES
 
In order to induce the Agent and the Lenders to enter into this Agreement and to
induce the Lenders to make the Loans or issue Letters of Credit as contemplated
hereby, the Loan Parties, jointly and severally, hereby make the following
representations and warranties:
 
Section 5.1. Corporate Existence, Charter Documents, Etc.  Gerber and each
Subsidiary is a corporation validly organized, legally existing and, as
applicable, in good standing under the laws of the jurisdiction in which it is
organized and has corporate power to own its properties and conduct its business
as now conducted and as proposed to be conducted by it.  Certified copies of the
charter documents and By Laws of Gerber and each other Loan Party have been
delivered to the Lenders and are true, accurate and complete as of the date
hereof.
 
Section 5.2. Principal Place of Business; Location of Records.  Gerber’s and
each Subsidiary’s principal place of business is located at the address set
forth on Schedule 5.2, and Gerber and each Subsidiary has had no other principal
place of business during the last six months.  All of the material books and
records or true and complete copies thereof relating to all material accounts
and contracts of Gerber and each Subsidiary are and will be kept at such
location.
 
Section 5.3. Qualification.  Gerber and each Subsidiary is duly qualified,
licensed and authorized to do business and is in good standing as a foreign
corporation in each jurisdiction where its ownership or leasing of properties or
the conduct of its business requires it to be qualified, except where the
failure to be so qualified would not result in a Material Adverse Effect.
 
Section 5.4. Subsidiaries.  Gerber has no Subsidiaries except for those listed
in Schedule 5.4 and except for foreign Subsidiaries organized after the Closing
Date under the laws of jurisdictions other than jurisdictions in the United
States, Canada and the United Kingdom.  All of the issued and outstanding
capital stock of each Subsidiary listed on Schedule 5.4 is owned of record and
beneficially as described in Schedule 5.4.  The Borrowers shall update and
deliver to the Agent a revised Schedule 5.4 (a) upon the formation of each
Subsidiary organized under jurisdictions in the United States, Canada or the
United Kingdom and (b) annually in connection with delivery of the Compliance
Certificate under Section 6.2(a) hereof with respect to all other Subsidiaries
formed after the Closing Date.
 
Section 5.5. Corporate Power.  The execution, delivery and performance of this
Agreement, the Revolving Credit Notes, the Swingline Note and all other Loan
Documents and other documents delivered or to be delivered by Gerber or any
Subsidiary to the Agent or the
 

-  -


 
48

--------------------------------------------------------------------------------

 

Lenders, and the incurrence of Indebtedness to the Lenders hereunder or
thereunder, now or hereafter owing:
 
(a) are within the corporate powers of Gerber and each Subsidiary, as the case
may be, having been duly authorized by its Board of Directors or other similar
governing body, and, if required by law, by its charter documents or by its By
Laws, by its stockholders;
 
(b) do not require any approval or consent of, or filing with, any governmental
agency or other Person (or such approvals and consents have been obtained and
delivered to the Lenders) and are not in contravention of applicable law or the
terms of the charter documents or By Laws of Gerber and each Subsidiary or any
amendment thereof;
 
(c) do not and will not
 
(i) result in a breach of or constitute a default under any material indenture
or loan or credit agreement or any other agreement, lease or instrument to which
Gerber or any Subsidiary is a party or by which Gerber, any Subsidiary or any of
their respective properties are bound or affected,
 
(ii) result in, or require, the creation or imposition of any mortgage, deed of
trust, pledge, lien, security interest or other charge or encumbrance of any
nature on any property now owned or hereafter acquired by Gerber or any
Subsidiary, except as provided in the Loan Documents, or
 
(iii) result in a violation of or default under any law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award having
applicability to Gerber or any Subsidiary, or to any of their respective
properties.
 
Section 5.6. Valid and Binding Obligations.  This Agreement, the Revolving
Credit Notes, Swingline Note and all the other Loan Documents executed in
connection herewith and therewith constitute, or will constitute when delivered,
the valid and binding obligations of Gerber and its Subsidiaries, as the case
may be, enforceable in accordance with their respective terms, except as the
enforceability thereof may be subject to bankruptcy, insolvency, moratorium and
other laws affecting the rights and remedies of creditors and secured parties
and to the exercise of judicial discretion in accordance with general equitable
principles.
 
Section 5.7. Other Agreements.  Neither Gerber nor any Subsidiary is a party to
any indenture, loan or credit agreement, or any lease or other agreement or
instrument, or subject to any charter or corporate restriction, which could
reasonably be expected to have a Material Adverse Effect, or which restricts the
ability of Gerber or any Subsidiary to carry out any of the provisions of this
Agreement, the Revolving Credit Notes, the Swingline Note or any of the Loan
Documents executed in connection herewith and therewith.
 
Section 5.8. Payment of Taxes.  Gerber and its Subsidiaries have filed all
federal, state income and other material tax returns which are required to be
filed by them and have paid, or
 

-  -


 
49

--------------------------------------------------------------------------------

 

made adequate provision for the payment of, all material taxes which have or may
become due pursuant to said returns or to assessments received, except those
which are being contested in good faith by appropriate proceedings.  To the
knowledge of the Borrowers, there is no proposed tax assessment against Gerber
or any of its Subsidiaries that could, if made, reasonably be expected to have a
Material Adverse Effect.
 
Section 5.9. Financial Statements.
 
(a) All balance sheets and financial statements furnished to the Lenders in
connection with this Agreement and the transactions contemplated hereby
including, without limitation, the 2010 Financial Statements, have been prepared
in accordance with generally accepted accounting principles consistently applied
throughout the periods involved (except for normal year-end adjustments and for
the absence of footnotes with interim statements) and present fairly the
consolidated financial condition of Gerber and its Subsidiaries in all material
respects as of the dates and for the periods specified therein and all such
information so furnished was true, correct and complete in all material respects
for the dates and periods specified therein(except for normal year-end
adjustments and for the absence of footnotes with interim statements).
 
(b) The projections of the annual operating budgets of Gerber and its
Subsidiaries, balance sheets, cash flow statements and annual financial
projections furnished to the Agent or any Loan Party and listed on Schedule 5.9
hereto, disclose on and as of the Closing Date all material assumptions made
with respect to general economic, financial and market conditions used in
formulating such projections.  To the knowledge of each Borrower, on and as of
the Closing Date, no facts exist that (individually or in the aggregate) would
result in any materially adverse change in any of such projections.  The
projections are based upon reasonable estimates and assumptions, have been
prepared on the basis of the assumptions stated therein and reflect the
reasonable estimates of the Borrowers, based on their respective business
experience, of the results of operations and other information projected
therein, it being understood that (i) such projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of Gerber and its Subsidiaries, and (ii) actual results may differ from
the forecasted results set forth in such projections and such differences may be
material.
 
Section 5.10. Other Materials Furnished.  No written information, exhibits,
memoranda or reports furnished to the Lenders by or on behalf of Gerber or any
Subsidiary in connection with the negotiation of this Agreement contains any
material misstatement of fact or omits to state a material fact necessary to
make the statements contained therein not misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.  There is no material fact known to any Borrower that
such Borrower has failed to disclose to the Agent that has resulted in or could
reasonably be expected to have a Material Adverse Effect.
 
Section 5.11. Stock.  There are presently issued by Gerber and its Subsidiaries
and outstanding the number of shares of capital stock indicated on Schedule
5.11.  Gerber and its
 

-  -


 
50

--------------------------------------------------------------------------------

 

Subsidiaries have received the consideration for which such stock was authorized
to be issued and have otherwise complied in all material respects with all
material legal requirements relating to the authorization and issuance of shares
of stock and all such shares are validly issued, fully paid and non
assessable.  Gerber and its Subsidiaries have no other capital stock of any
class outstanding.
 
Section 5.12. Changes in Condition.  Since the date of the balance sheet
contained in the 2010 Financial Statements, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
 
Section 5.13. Assets, Licenses, Patents, Trademarks, Etc.
 
(a) Gerber and its Subsidiaries have good and marketable title to, or valid
leasehold interests in, or valid rights to, all of their tangible assets, real
and personal, including the assets carried on their books and reflected in the
2010 Financial Statements, subject to no Liens (other than Permitted Liens),
except for (i) assets sold, abandoned or otherwise disposed of in the ordinary
course of business or as otherwise permitted under this Agreement or (ii) assets
which are in the aggregate immaterial in value or to the operation of the
businesses of Gerber and its Subsidiaries.  The Collateral is subject to no
Liens, except for Permitted Liens.
 
(b) Gerber and its Subsidiaries own or possess adequate licenses to use all
patents, patent applications, copyrights, service marks, trademarks, trademark
applications, trade names and all other intangible property used in the conduct
of their business as now conducted by them.  Schedule 5.13 hereto sets forth a
list of all issued patents and patent applications, registered trademarks and
applications for registration of trademarks, and registered copyrights owned by
Gerber and its Subsidiaries, each of which is listed with Patent and Trademark
Office or Copyright Office application or registration numbers, where
applicable, subject, after the date hereof, to additions and deletions thereto
as are not restricted by the terms of the Loan Documents.  Gerber and its
Subsidiaries conduct their respective businesses without infringement or claim
of infringement of any license, patent, copyright, service mark, trademark,
trade name, trade secret or other intellectual property right of others, except
as could not reasonably be anticipated to have a Material Adverse
Effect.  Except as specified on Schedule 5.13, to the best knowledge of the
Borrowers, there is no infringement or claim of infringement by others of any
material license, patent, copyright, service mark, trademark, trade name, trade
secret or other intellectual property right of Gerber or any of its
Subsidiaries, except as could not reasonably be anticipated to have a Material
Adverse Effect.
 
Section 5.14. Litigation.  There is no litigation, at law or in equity, or any
proceeding before any federal, state, provincial or municipal board or other
governmental or administrative agency pending or, to the knowledge of the
Borrowers, threatened, which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect. No judgment, decree, or order of any
federal, state, provincial or municipal court, board or other governmental or
administrative agency has been issued against Gerber or any Subsidiary which has
or could reasonably be expected to have a Material Adverse Effect.
 

-  -


 
51

--------------------------------------------------------------------------------

 



 
Section 5.15. Pension Plans.  Each Pension Plan has satisfied the minimum
funding standard under Section 412(a) of the Code and paid all minimum required
contributions and all required installments on or before the due dates provided
under Section 430 of the Code.  With respect to each Pension Plan, there has
been no (i) Reportable Event, and (ii) event or condition that presents a
material risk of a plan termination or any other event that may cause Gerber or
any Subsidiary to incur liability or have a lien imposed on its assets under
Title IV of ERISA which remains outstanding on the date hereof.  The funding
target attainment percentage within the meaning of Section 430 of the Code for
any Pension Plan for any given plan year (commencing with the 2010 plan year) is
not less than 65%.  The execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents executed on the date hereof will
not involve any non-exempt prohibited transaction within the meaning of ERISA or
Section 4975 of the Internal Revenue Code.  There are no Pension Plans other
than those described on Schedule 5.15.
 
Section 5.16. Outstanding Indebtedness.  The outstanding amount of Indebtedness
for borrowed money, including Capitalized Lease Obligations and Guaranties of
borrowed money, of Gerber and its Subsidiaries as of the date hereof (other than
Indebtedness for borrowed money which does not exceed $5,000,000 in the
aggregate), is correctly set forth in Schedule 5.16 hereto, and said Schedule
correctly describes the credit agreements, guaranties, leases and other
instruments pursuant to which such Indebtedness has been incurred.
 
Section 5.17. Environmental Matters.  Except as set forth in Schedule 5.17 and
except for matters which could not reasonably be expected to result in liability
on the part of Gerber and its Subsidiaries in excess of $2,500,000:
 
(a) None of Gerber or any Subsidiary has received written, or to the Borrowers’
knowledge, other notice from any third party, including without limitation any
federal, state, county, or local Governmental Authority, (i) that it is or may
be liable or held responsible for a violation of Environmental Laws; (ii) that
it has been identified as a potentially responsible party under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 as
amended (“CERCLA”) or any equivalent state law, with respect to any site or
location; (iii) that any hazardous waste, as defined in 42 U.S.C. § 6903(5), any
hazardous substances, as defined in 42 U.S.C. § 9601(14), any pollutant or
contaminant, as defined in 42 U.S.C. § 9601(33), or any toxic substance, oil or
hazardous materials or other chemicals or substances regulated by any
Environmental Laws (“Hazardous Substances”) which it has generated, transported
or disposed of, has been found at any site at which a federal, state, county, or
local agency or other third party has conducted or has ordered Gerber or any
Subsidiary to conduct a remedial investigation, removal or other response action
pursuant to any Environmental Law; or (iv) that it is or shall be a named party
to any claim, action, cause of action, complaint (contingent or otherwise) or
legal or administrative proceeding arising out of any actual or alleged
violation of Environmental Law, or any actual or alleged Release or threatened
Release of Hazardous Substances.  For purposes of this Agreement, “Release”
means
 

-  -


 
52

--------------------------------------------------------------------------------

 

any past or present releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, disposing or dumping of Hazardous
Substances into the environment.
 
(b) (i) Gerber and each Subsidiary is in compliance, in all material respects,
with all applicable Environmental Laws, including those relating to the
handling, manufacturing, processing, generation, storage or disposal of any
Hazardous Substances; (ii) to the best of the Borrowers’ knowledge, no portion
of property owned, operated or controlled by Gerber or any Subsidiary has been
used for the handling, manufacturing, processing, generation, storage or
disposal of Hazardous Substances except in accordance with applicable
Environmental Laws; (iii) to the best of the Borrowers’ knowledge, there have
been no Releases or threatened Releases of Hazardous Substances on, upon, into
or from any property owned, operated or controlled by Gerber or any Subsidiary;
(iv) to the best of the Borrowers’ knowledge, there have been no Releases of
Hazardous Substances on, upon, from or into any real property in the vicinity of
the real properties owned, operated or controlled by Gerber or any Subsidiary
which may have come to be located on the properties of Gerber or any Subsidiary;
(v) to the best of the Borrowers’ knowledge, there have been no Releases of
Hazardous Substances on, upon, from or into any real property formerly but no
longer owned, operated or controlled by Gerber or any Subsidiary.
 
(c) None of the properties of Gerber or any Subsidiary is or shall be subject to
any applicable environmental cleanup responsibility law or environmental
restrictive transfer law or regulation by virtue of the credit and security
transactions set forth herein and contemplated hereby.
 
Section 5.18. Governmental Regulations.  None of Gerber, any Subsidiary or any
Affiliate of any Loan Party is subject to regulation under the Federal Power
Act, the Investment Company Act of 1940, or is a common carrier under the
Interstate Commerce Act, or is engaged in a business or activity subject to any
statute or regulation which regulates the incurring by the Borrowers of
Indebtedness for borrowed money, including statutes or regulations relating to
common or contract carriers or to the sale of electricity, gas, steam, water,
telephone or telegraph or other public utility services.
 
Section 5.19. Margin Stock.  Neither Gerber nor any Subsidiary owns any “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System, or any regulations, interpretations or rulings
thereunder, nor is Gerber or any Subsidiary engaged principally or as one of its
important activities in extending credit which is used for the purpose of
purchasing or carrying margin stock.
 
Section 5.20. Solvency.  Both before and after giving effect to (a) the Loans
and Letters of Credit to be made or extended on the Closing Date or such other
date as Loans and Letters of Credit requested hereunder are made or extended,
(b) the disbursement and application of the proceeds of such Loans and (c) the
payment and accrual of all transaction costs in connection with the foregoing,
each Loan Party is Solvent.
 

-  -


 
53

--------------------------------------------------------------------------------

 



 
Section 5.21. Labor Matters.  Except as set forth on Schedule 5.21, as of the
Closing Date, no Borrower is presently a party to any collective bargaining
agreement and there are no strikes, lockouts or slowdowns against any Borrower
pending or, to the knowledge of any Borrower, threatened.  The hours worked by
and payments made to employees of the Borrowers have not been in violation of
the Fair Labor Standards Act or any other applicable federal, state, local or
foreign law dealing with such matters except as would not have a Material
Adverse Effect.  All payments due from any Borrower, or for which any claim may
be made against any Borrower, on account of wages and employee health and
welfare insurance and other benefits, have been paid (or are being paid in the
ordinary course) or accrued as a liability on the books of such member, except
where the failure thereof would not result in any material liability to a Loan
Party.  The consummation of the transactions contemplated by the Loan Documents
(as hereafter defined) will not give rise to any right of termination or right
of renegotiation on the part of any union under any collective bargaining
agreement to which any Borrower is bound.
 
Section 5.22. Advantageous Business Relationships.  As of the Closing Date,
there exists no actual or, to the knowledge of any Borrower, threatened,
termination, cancellation or limitation of, or any adverse modification or
change in, the business relationship of such Borrower or any of its Subsidiaries
or their respective businesses with any customer or any group of customers whose
purchases are individually or in the aggregate material to the business of
Gerber and its Subsidiaries taken as a whole, or with any material supplier, in
each case, that could reasonably be expected to have a Material Adverse Effect.
 
ARTICLE 6.                                  REPORTS AND INFORMATION
 
Section 6.1. Interim Financial Statements and Reports.  As soon as available,
and in any event within forty five (45) days after the end of each of the first
three quarters of each fiscal year of Gerber, the Borrowers shall furnish to the
Agent and each Lender:  (i) consolidated balance sheets of Gerber and its
Subsidiaries as of the end of such quarter and consolidated statements of
operations, cash flows and changes in shareholders’ equity of Gerber and its
Subsidiaries for such quarter and for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
period of the preceding fiscal year, all in reasonable detail; and (ii) a
Compliance Certificate.  In the event that any financial statement or Compliance
Certificate delivered pursuant to this Section 6.1 is shown to be inaccurate
(and regardless of whether this Agreement is in effect or whether the obligation
of the Lenders to make Revolving Credit Advances has been terminated when such
inaccuracy is discovered) and such inaccuracy, if corrected, would have led to
the application of a higher LIBOR Rate Margin for any period (an “Applicable
Period”) than the LIBOR Rate Margin applied for such Applicable Period, then,
(i) the Borrowers shall immediately deliver to the Agent and each Lender a
correct Compliance Certificate for such Applicable Period, (ii) the Agent shall
determine the LIBOR Rate Margin for such Applicable Period based on the
corrected Compliance Certificate and (iii) the Borrowers shall immediately pay
to the Agent the accrued additional interest and fees owing as a result of
 

-  -


 
54

--------------------------------------------------------------------------------

 

such increased LIBOR Rate Margin for such Applicable Period, which payment shall
be promptly applied by the Agent to the Lender Obligations.  This Section 6.1
shall not limit the rights of the Agent or the Lenders with respect to Sections
2.4, Section 2.5 or Article 10.
 
Section 6.2. Annual Financial Statements; Budget.
 
(a) As soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Gerber, the Borrowers shall furnish to the Agent and each
Lender:  (a) consolidated balance sheets of Gerber and its Subsidiaries as of
the end of such fiscal year and consolidated statements of operations, cash
flows and changes in shareholders’ equity of Gerber and its Subsidiaries for
such fiscal year, in each case (other than the consolidating statements)
reported on by PricewaterhouseCoopers LLP or other independent certified public
accountants of recognized national standing selected by Borrowers and reasonably
acceptable to the Agent, which report shall express, without reliance upon
others, a positive opinion regarding the fairness of the presentation of such
financial statements in accordance with generally accepted accounting principles
consistently applied, said report to be without qualification, except in cases
of unresolved litigation and accounting changes with which such accountants
concur, together with a statement of such accountants stating whether they
obtained knowledge during the course of their examination of such financial
statements of any Default arising as a result of non-compliance with Article 7
(which statement may be limited to the extent required by accounting rules or
guidelines); and (b) a Compliance Certificate.
 
(b) As soon as available, but in any event within sixty (60) days after the
beginning of each fiscal year of Gerber, a detailed consolidated budget, in form
and substance reasonably satisfactory to the Agent, based on assumptions that
the Chief Financial Officer, Treasurer or Vice President of Finance of Gerber
certifies that he or she believes in good faith are reasonable (the “Operating
Budget”), for Gerber and its Subsidiaries for the such fiscal year and, promptly
when available, any significant revisions of such Operating Budget
 
Section 6.3. Notice of Defaults.  As soon as possible, and in any event within
five (5) days after the occurrence of each Default, the Borrowers shall furnish
to the Agent and each Lender the statement of its Chief Executive Officer, Chief
Financial Officer, Treasurer or Vice President of Finance setting forth details
of such Default and the action which the Borrowers have taken or propose to take
with respect thereto.
 
Section 6.4. Notice of Litigation.  Promptly after the commencement thereof, the
Borrowers shall furnish to the Agent and each Lender written notice of all
actions, suits and proceedings before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
affecting any Loan Party which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect.
 
Section 6.5. Communications with Others.  The Borrowers shall furnish to the
Agent and each Lender copies of all regular, periodic and special reports and
all registration statements which Gerber files with the Securities and Exchange
Commission or any Governmental Authority which may be substituted therefor, or
with any national or regional securities
 

-  -


 
55

--------------------------------------------------------------------------------

 

exchange.  To the extent that any such regular, periodic or special reports sets
forth the information required to be provided to the Agent and the Lenders
pursuant to Section 6.4, 6.6, 6.8 or 6.10 hereof, the obligations of the
Borrowers to provide such information shall be satisfied by the provision of
such regular, periodic or special report.
 
Section 6.6. Reports to other Creditors.  Promptly as the same is filed, the
Borrowers shall furnish to the Agent and each Lender copies of any compliance
certificate and other material information furnished to any other holder of the
securities (including debt obligations) of Gerber or any Subsidiary pursuant to
the terms of any indenture, loan or credit or similar agreement and not
otherwise required to be furnished to the Agent or the Lenders pursuant to any
other provision of this Agreement.
 
Section 6.7. Communications with Independent Public Accountants.  At any
reasonable time and from time to time, the Borrowers shall provide the Agent and
the Lenders and any agents or representatives of the Lenders access to the
independent public accountants of the Borrowers to discuss the Borrowers’
financial condition, including, without limitation any recommendations of such
independent public accountants concerning the management, finances, financial
controls or operations of Gerber and its Subsidiaries.  The Borrowers shall
request that its certified public accountants provide, and shall furnish to the
Agent and each Lender copies of, written recommendations concerning the
management, finances, financial controls, or operations of Gerber or any
Subsidiary within ninety (90) days of the end of each fiscal year, commencing
with the fiscal year ending April 30, 2011.
 
Section 6.8. Environmental Reports.  The Borrowers shall furnish to the Agent
and each Lender to the extent that the same could reasonably be expected to
result in liabilities of Gerber and its Subsidiaries exceeding $5,000,000 in the
aggregate for all such matters:  (a) not later than seven (7) days after notice
thereof, notice of any enforcement actions, or, to the knowledge of Gerber,
threatened enforcement actions affecting Gerber or any Subsidiary by any
Governmental Agency related to Environmental Laws; (b) copies, promptly after
they are received, of all orders, notices of responsibility, notices of
violation, notices of enforcement actions, and penalty assessments, and other
material written communications pertaining to any such orders, notices, claims
and assessments received by Gerber or any Subsidiary from any Governmental
Agency and related to Environmental Laws; (c) not later than seven (7) days
after notice thereof, notice of any civil claims or to the knowledge of Gerber,
threatened civil claims affecting Gerber or any Subsidiary by any third party
alleging any harm to human health or the environment, or any violation of, or
liability under, any Environmental Laws; (d) copies of all cleanup plans, site
assessment reports, response plans, remedial proposals, or other submissions of
Gerber or any Subsidiary, other third party (e.g., committee of potentially
responsible parties at a Superfund site), or any combination of same, submitted
to a Governmental Agency in response to any communication referenced in
subsections (a) and (b) herein simultaneously with their submission to such
Governmental Agency; and (e) from time to time, on request of the Agent,
evidence satisfactory to the Agent of Gerber’s and its Subsidiaries’ insurance
coverage, if any, for any environmental liabilities.
 

-  -


 
56

--------------------------------------------------------------------------------

 



 
Section 6.9. Permitted Acquisitions.  Not later than 5 Business Days prior to
the consummation of a Permitted Acquisition, Gerber will notify the Agent and
the Lenders of such proposed acquisition and, if the Permitted Acquisition
requires delivery of a pro forma compliance certificate under clause (ii) of the
definition thereof, such notice shall be accompanied by a draft pro forma
compliance certificate.  Within thirty (30) days following the consummation of
any Permitted Acquisition having a total consideration (including reasonably
estimated earn-out or contingent obligations) in excess of $20,000,000, Gerber
will provide the Agent with copies of all material documents related to such
acquisition; provided, however, that unless an Event of Default has occurred and
is continuing, the Borrowers shall not be responsible for any legal expenses of
the Agent or the Lender for reviewing such documents.
 
Section 6.10. Miscellaneous.  The Borrowers shall promptly provide the Agent and
the Lenders with such other information as the Agent or the Lenders may from
time to time reasonably request respecting the business, properties, prospects,
condition or operations, financial or otherwise, of Gerber and its Subsidiaries
or regarding the compliance of Gerber and its Subsidiaries with the terms of any
Loan Document.
 
Section 6.11. Quarterly Reporting of Consolidated Asset Coverage Ratio.  At any
time after the Consolidated Leverage Ratio for any four-quarter period is equal
to or greater than 2.25-to-1, the Borrowers shall furnish to the Agent and each
Lender, as soon as available, and in any event within thirty (30) days of the
end of each fiscal quarter, calculations of the Consolidated Asset Coverage
Ratio, Eligible Accounts and Eligible Inventory of Gerber and its Subsidiaries,
measured on the last day of such fiscal quarter, in reasonable detail, certified
by the Chief Executive Officer, Chief Financial Officer, Treasurer or Vice
President of Finance, until the Consolidated Leverage Ratio is less than
2.25-to-1.
 
Section 6.12. Updating of Certain Schedules.  From time to time, Gerber may by
written notice to the Agent and the Lenders update (a) Schedule 5.2 to describe
any new principal place of business so long as the Loan Parties comply with all
applicable provisions of the Loan Documents in connection with the establishment
of a new principal place of business, (b) Schedule 5.4 in accordance with the
terms thereof and in compliance with the Security Documents, (c) Schedule 5.11
to describe any changes in the issued and outstanding number of shares of
capital stock so long as the Loan Parties comply with the applicable provisions
of the Loan Documents in connection with the issuance of any new shares, (d)
Schedule 5.13 in accordance with the terms thereof and in compliance with the
Security Documents and (f) Schedule 5.15 to describe any new Pension Plan or
amendment to a Pension Plan described on Schedule 5.15.
 
ARTICLE 7.                                  FINANCIAL COVENANTS
 
On and after the date hereof, until all of the Lender Obligations, other than
Unasserted Lender Obligations, shall have been paid in full and the Lenders
shall have no commitment hereunder, Gerber and its Subsidiaries shall observe
the following covenants:
 

-  -


 
57

--------------------------------------------------------------------------------

 



 
Section 7.1. Ratio of Consolidated EBIT to Consolidated Interest
Expense.  Gerber and it Subsidiaries shall not permit the ratio of (a)
Consolidated EBIT to (b) Consolidated Interest Expense for any trailing four
quarter period, commencing with the period ending January 31, 2011, to be less
than 3.0 to 1.
 
Section 7.2. Consolidated Leverage Ratio.  Gerber and it Subsidiaries shall not
permit the Consolidated Leverage Ratio as of the end of any fiscal quarter,
commencing with the quarter ending January 31, 2011, to exceed 3.25 to 1.
 
Section 7.3. Consolidated Capital Expenditures.  Gerber and its Subsidiaries
shall not make or incur any Capital Expenditures, including assets financed
under Capitalized Leases, if, after giving effect thereto, the aggregate of all
such expenditures made by Gerber and its Subsidiaries would exceed (a)
$10,000,000 in the fiscal year ending April 30, 2011, (b) $15,000,000 in the
fiscal year ending April 30, 2012 or (c) $10,000,000 in any other fiscal year,
commencing with the fiscal year ending April 30, 2013; provided, however, that,
to the extent that actual Capital Expenditures incurred in any such fiscal year
shall be less than the maximum amount set forth above for such fiscal year
(without giving effect to the carryover permitted by this proviso), the
difference between such stated maximum amount and such actual Capital
Expenditures shall, in addition to any amount permitted above, be available for
Capital Expenditures in the next succeeding fiscal year; and provided, further,
that any Capital Expenditures incurred in any fiscal year shall be deemed to
have been incurred first in respect of amounts permitted pursuant to this
Section 7.3 without giving effect to the preceding proviso and then, in respect
of any amount permitted solely by reason of the preceding proviso.
 
Section 7.4. Minimum Consolidated Asset Coverage Ratio.  At any time that the
Consolidated Leverage Ratio is greater than 2.25-to-1 as of the last day of any
fiscal quarter, Gerber and its Subsidiaries shall not permit the Consolidated
Asset Coverage Ratio, as of the last day of such fiscal quarter, to be less than
1.0 to 1.0.
 
ARTICLE 8.                                  AFFIRMATIVE COVENANTS
 
On and after the date hereof, until all of the Lender Obligations, other than
Unasserted Lender Obligations, shall have been paid in full and the Lenders
shall have no commitments hereunder, Gerber covenants that it will, and, if
applicable, will cause each of its Subsidiaries to, comply with the following
covenants and provisions:
 
Section 8.1. Existence and Business.  Gerber and each Loan Party will subject to
Sections 9.4 and 9.6, preserve and maintain its corporate existence and qualify
and remain qualified as a foreign corporation in each jurisdiction in which such
qualification is required (except where the failure to be so foreign qualified
would not result in a Material Adverse Effect).  Gerber and each Loan Party will
(a) preserve and maintain in full force and effect all rights, licenses, patents
and franchises, and (b) comply with all valid and applicable statutes, rules and
regulations necessary for the conduct of business, except in each case where (i)
the
 

-  -


 
58

--------------------------------------------------------------------------------

 

validity of such statutes, rules or regulations (or the applicability thereof to
Gerber or any Loan Party) are being contested by one or more Loan Parties in
good faith by appropriate proceedings or (ii) the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
 
Section 8.2. Taxes and Other Obligations.  Gerber and each Subsidiary (a) will
duly pay and discharge, or cause to be paid and discharged, before the same
shall become delinquent, all federal, state income and all other material Taxes
as well as any claims for labor, materials, or supplies which if unpaid would by
law result in a material Lien (other than a Permitted Lien) upon any of its
properties, except in each case where the amount or validity thereof is being
contested in good faith by appropriate proceedings and adequate reserves in
accordance with generally accepted accounting principles are being
maintained.  Gerber and each Subsidiary shall cause all applicable federal,
state income and other material Tax returns and all amounts due thereunder to be
filed and paid.
 
Section 8.3. Maintenance of Properties.  Gerber and each Subsidiary shall
maintain, keep and preserve all of its material tangible properties in good
repair and working order, except for ordinary wear and tear, casualty and
condemnation or dispositions permitted by Section 9.4 of this Agreement.
 
Section 8.4. Insurance.  Gerber and each Subsidiary will maintain with
financially sound and reputable insurers insurance in such amounts (after giving
effect to any self-insurance), with such deductibles and covering such risks as
is customary for companies in similar businesses similarly situated; provided,
however, that on prior notice to the Agent and the Lenders it may effect
workmen’s compensation insurance through an insurance fund operated by such
state or jurisdiction and may also be a self insurer with respect to workmen’s
compensation and with respect to group medical benefits under any medical
benefit plan.  The provisions of the Security Documents relating to insurance
shall not be limited by the provisions of this Section 8.4.  On request of the
Agent from time to time, the Borrowers will render to the Agent and the Lenders
a statement in reasonable detail as to all insurance coverage required by this
Section 8.4.  A description of the material elements of insurance coverages of
Gerber and its Subsidiaries as of the date hereof is set forth on Schedule 8.4.
 
Section 8.5. Records, Accounts and Places of Business.  Gerber and each
Subsidiary shall maintain comprehensive and accurate records and accounts in
accordance with generally accepted accounting principles consistently
applied.  Gerber and each Subsidiary shall maintain adequate and proper
reserves.  Gerber and each Subsidiary shall promptly notify the Agent of (a) any
changes in the places of business of Gerber and its Subsidiaries and (b) any
additional places of business which may arise hereafter.
 
Section 8.6. Inspection.  At any reasonable time and from time to time, and, so
long as no Default has occurred and is continuing upon reasonable prior notice,
the Borrowers shall permit the Agent and the Lenders and any of the Lenders’
agents or representatives to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, Gerber and its
Subsidiaries and to discuss the affairs, finances and accounts of
 

-  -


 
59

--------------------------------------------------------------------------------

 

Gerber and its Subsidiaries with any of their officers or directors and with
Gerber’s independent accountants.  Notwithstanding anything to the contrary
contained herein, in no event shall the Loan Parties be required to pay or
reimburse the Agent or the Lenders for any inspection or examination conducted
under this Section 8.6 more than one time in any 24 month period, unless an
Event of Default has occurred and is continuing.
 
Section 8.7. Maintenance of Accounts.  Gerber and its Subsidiaries shall
maintain their primary United States based depository, operating, concentration
and disbursement accounts with the Agent.
 
Section 8.8. Newly Acquired Subsidiaries
 
(a)           If any Loan Party shall form or acquire a Domestic Subsidiary or a
Subsidiary organized under the laws of England, Wales or any other any
jurisdiction or political subdivision of the United Kingdom after the Closing
Date, such Loan Party will promptly notify the Agent thereof and (i) such Loan
Party will take such action to create and perfect Liens on such Subsidiary’s
assets to secure the Lender Obligations as the Agent shall reasonably request
(to the same extent as other similarly situated Loan Parties), (ii) shall cause
such Subsidiary to become a Guarantor hereunder, (iii) if any shares of capital
stock or other ownership interests of such Subsidiary are owned by or on behalf
of any Loan Party, such Loan Party will cause such shares or other ownership
interests to be pledged within ten (10) Business Days after such subsidiary is
formed or acquired and (iv) deliver to the Agent such opinions, certificates and
other documents reasonably requested by the Agent.
 
(b)           If any Loan Party shall form or acquire (i) a Subsidiary organized
under the laws of Canada or any province or other political subdivision thereof
or (ii) any material Subsidiary that is not (A) a Domestic Subsidiary or (B) a
Subsidiary organized under the laws of Canada or any province of other political
subdivision thereof or England, Wales or any other jurisdiction or political
subdivision of the United Kingdom, such Loan Party will promptly notify the
Agent thereof and if any shares of capital stock or other ownership interests of
such Subsidiary are owned by or on behalf of any Loan Party, such Loan Party
will cause 100% of the total outstanding non-voting capital stock and 65% of the
total outstanding voting capital stock of such Subsidiary to be pledged to the
Agent within thirty (30) Business Days after such Subsidiary is formed or
acquired, together with such opinions, certificates and other documents as
reasonably requested by the Agent.  In no event shall compliance with this
section waive or be deemed a waiver of or consent to any transaction prohibited
by this Agreement.
 
Section 8.9. Environmental.  Gerber and its subsidiaries shall comply with, and
maintain its real property, whether owned, leased, subleased or otherwise
operated or occupied, in compliance with, all applicable Environmental Laws
except for failures to comply that would not, in the aggregate, have a Material
Adverse Effect.
 
Section 8.10. Material Agreements.  Perform and observe in all material respects
the terms and provisions of each Material Agreement to be performed or observed
by it, maintain each such Material Agreement in full force and effect, enforce
each such Material Agreement in
 

-  -


 
60

--------------------------------------------------------------------------------

 

all material respects in accordance with its terms, except, in any case, where
the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 


 
ARTICLE 9.                                  NEGATIVE COVENANTS
 
On and after the date hereof, until all of the Lender Obligations, other than
Unasserted Lender Obligations, shall have been paid in full and the Lenders
shall have no commitments hereunder, Gerber covenants that neither Gerber nor
any of its Subsidiaries will:
 
Section 9.1. Restrictions on Indebtedness.  Create, incur, suffer or permit to
exist, or assume or guarantee, either directly or indirectly, or otherwise
become or remain liable with respect to, any Indebtedness, except the following
(which Indebtedness is expressly permitted):
 
(a) Indebtedness outstanding at the date of this Agreement as set forth on
Schedule 5.16 and refinancings, replacements or extensions thereof, provided the
principal amount thereof is not increased.
 
(b) Indebtedness in respect of (i) Taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
thereof shall not at the time be required to be made in accordance with the
provisions of Section 8.2 hereof, (ii) judgments or awards (A) which have been
in force for less than the applicable appeal period so long as execution is not
levied thereunder or in respect of which Gerber or any Subsidiary shall at the
time in good faith be prosecuting an appeal or proceedings for review in a
manner reasonably satisfactory to the Lenders and in respect of which a stay of
execution shall have been obtained pending such appeal or review and for which
adequate reserves have been established in accordance with generally accepted
accounting principles or (B) not constituting an Event of Default under Section
10.1(g) and (iii) endorsements made in connection with the deposit of items for
credit or collection in the ordinary course of business.
 
(c) Indebtedness in an amount not to exceed $5,000,000 in respect of purchase
money security interests permitted under Section 9.2(b) hereof.
 
(d) Indebtedness to the Lenders under the Loan Documents.
 
(e) (i) Indebtedness of any Loan Party to another Loan Party; (ii) short-term
Indebtedness (i.e. Indebtedness to be repaid within 90 days) of (A) any of
Gerber’s Subsidiaries to Gerber or any other Subsidiary or (B) Gerber to any of
its Subsidiaries for short-term working capital needs; (iii) Indebtedness of any
wholly-owned Subsidiaries of Gerber that are not Loan Parties to Loan Parties in
an aggregate amount together with the amount of Investments described in Section
9.3(d)(ii) with respect to such Subsidiaries, in each case made after the
Closing Date, not to exceed $30,000,000 with respect to all such Subsidiaries;
(iv) Indebtedness of any Loan Party to any wholly-owned Subsidiary of Gerber
that is not a Loan Party so long as
 

-  -


 
61

--------------------------------------------------------------------------------

 

such Indebtedness is subordinated to all Lender Obligations; and (v)
Indebtedness of any wholly-owned Subsidiary of Gerber that is not a Loan Party
to any other wholly-owned Subsidiary of Gerber that is not a Loan Party;
provided, however, that notwithstanding the other terms of this Section 9.1(e),
the aggregate amount of Indebtedness of any one wholly-owned Subsidiary of
Gerber that is not a Loan Party incurred in accordance with clauses (iii) and
(v) of this paragraph, together with (A) the amount of any Indebtedness of any
Related Subsidiaries incurred in accordance with clauses (iii) and (v) of this
paragraph and (B) the aggregate amount of Investments described in Section
9.3(d)(ii) and (iii) with respect to such Subsidiary and Related Subsidiaries
shall not exceed $10,000,000 (other than Gerber Australia for which such amount
shall not exceed $5,000,000 and Gerber Hong Kong for such amount shall not
exceed $15,000,000).
 
(f) Indemnification, adjustment of purchase price or similar obligations, in
each case, incurred in connection with any Investment permitted under Section
9.3 or the disposition of any business, assets or Equity Interests of the
Borrowers and their Subsidiaries, provided that the maximum aggregate liability
in respect of all such Indebtedness shall at no time exceed the gross proceeds
actually received by the Borrowers and their Subsidiaries in connection with
such disposition.
 
(g) Indebtedness in respect of the Yunique Earnout.
 
(h) Indebtedness in respect of the Connecticut Master Lease.
 
(i) Net obligations (contingent or otherwise) existing or arising under any
Hedging Agreements valued at their Swap Termination Value, provided, that such
obligations are (or were) entered into by Gerber or its Subsidiaries in the
ordinary course of business and not for purposes of speculation.
 
(j) Guaranties of the Loan Parties in respect of Indebtedness of the Loan
Parties otherwise permitted under this Agreement.
 
(k) Indebtedness arising from the endorsement of instruments, the honoring by a
bank or other financial institution of a check, draft or similar instrument
inadvertently drawn in the ordinary course of business against insufficient
funds, or in respect of netting services, overdraft protections or otherwise in
connection with customary deposit accounts.
 
(l) Indebtedness in respect of workers’ compensation claims, health, disability
or other employee benefits; property casualty or liability insurance;
take-or-pay obligations in supply arrangements; self-insurance obligations;
performance, bid, surety, custom, utility and advance payment bonds, and
performance and completion guaranties (in each case in the ordinary course of
business).
 
(m) Other Indebtedness of Gerber and its Subsidiaries, including without
limitation Guaranties by Loan Parties of Indebtedness of Subsidiaries which are
not Loan Parties permitted under Section 9.5(ii)(A), in an aggregate amount not
to exceed $10,000,000.
 

-  -


 
62

--------------------------------------------------------------------------------

 

Restriction on Liens.  Create or incur or suffer to be created or incurred or to
exist any Lien, of any kind upon any of its property or assets of any character,
whether now owned or hereafter acquired; provided, however, that Gerber or any
Subsidiary may create or incur or suffer to be created or incurred or to exist
(the following, collectively, “Permitted Liens”):
 
(n) Liens existing at the date of this Agreement and described in Schedule 5.16
and any renewals or extensions thereof, provided, that (i) the property covered
thereby is not changed in any material respect, (ii) the amount secured thereby
is not increased except as contemplated by Section 9.1(a) and (iii) any renewal
or extension of the obligations secured thereby is permitted by Section 9.1(a).
 
(o) Purchase money security interests (which term shall include mortgages,
conditional sale contracts, Capitalized Leases and all other title retention or
deferred purchase devices) to secure the purchase price of property acquired
hereafter by Gerber or a Subsidiary, or to secure Indebtedness incurred solely
for the purpose of financing such acquisitions; provided, however, that no such
purchase money security interests shall extend to or cover any property other
than the property the purchase price of which is secured by it, and that the
principal amount of Indebtedness (whether or not assumed) with respect to each
item of property subject to such a security interest shall not exceed the fair
value of such item on the date of its acquisition.
 
(p) Deposits or pledges made in connection with, or to secure payment of,
workmen’s compensation, unemployment insurance, old age pensions or other social
security and similar obligations; liens in respect of judgments or awards to the
extent such judgments or awards are permitted as Indebtedness by the provisions
of Section 9.1(b); and liens for taxes, assessments or governmental charges or
levies and liens to secure claims for labor, material or supplies (i) to the
extent that payment thereof shall not at the time be required to be made in
accordance with Section 8.2, (ii) to the extent that the aggregate amount
secured by such Liens against assets of Gerber and the other Loan Parties does
not exceed $5,000,000 in the aggregate and (iii) to the extent the aggregate
amount secured by such Liens against assets of Subsidiaries of Gerber which are
not Loan Parties is permitted under Section 9.2(h) hereof.
 
(q) Encumbrances in the nature of zoning restrictions, easements, licenses,
covenants and rights or restrictions of record on the use of real property which
do not materially detract from the value of such property or materially impair
its use in the business of the owner or lessee.
 
(r) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 10.1(g) or securing appeal or other surety bonds
related to such judgments.
 
(s) Liens arising by operation of law to secure landlords, lessors or renters
under leases or rental agreements made in the ordinary course of business and
confined to the premises or property rented.
 

-  -


 
63

--------------------------------------------------------------------------------

 



 
(t) Liens on Excluded Collateral (as such term is defined in the Security
Agreement).
 
(u) Other Liens securing Indebtedness permitted under Section 9.1 not in excess
of $5,000,000.
 
(v) Liens in favor of the Agent for the benefit of the Lenders.
 
(w) Deposits to secure the performance of bids, tenders, trade contracts and
leases, statutory obligations, surety, stay and appeal bonds, performance bonds,
government contracts and other obligations of a like nature.
 
(x) Leases or subleases granted to others on commercially reasonable terms and
not interfering in any material respect with the business of the applicable
Person.
 
(y) Liens of a collection bank arising under the UCC on items in the course of
collection.
 
(z) Liens on property or assets acquired pursuant to a Permitted Acquisition or
on assets of a Subsidiary of Gerber provided that such Liens (i) are in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition, (ii) were not created in connection with or in contemplation of
such Permitted Acquisition and (iii) secure only Indebtedness permitted under
Section 9.1(m) hereof.
 
(aa) Liens in favor of customs and revenue authorities arising as a matter of
law to secure the payment of customs duties.
 
(bb) Liens arising out of consignment or similar arrangements, provided that the
value of such consigned goods at any time shall not exceed $1,000,000 in the
aggregate.
 
(cc) Liens solely on any cash earnest money deposits made in connection with an
Investment permitted hereunder.
 
(dd) Bankers' liens, rights to setoff and credit balances with respect to
deposit accounts and other cash equivalents.
 
(ee) Licenses of intellectual property granted in the ordinary course of
business.
 
(ff) Any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, operating leases permitted under this
Agreement so long as such Liens apply solely to the property leased and the
proceeds thereof.
 

-  -


 
64

--------------------------------------------------------------------------------

 



 
Nothing contained in this Section 9.2 shall permit Gerber to incur any
Indebtedness  or take any other action or permit to exist any other condition
which would be in contravention of any other provision of this Agreement.
 
Section 9.2. Investments.  Have outstanding or hold or acquire or make or commit
itself to acquire or make any Investment except the following:
 
(a) Permitted Investments.
 
(b) Existing Investments of Gerber and its Subsidiaries in their Subsidiaries,
as described on Schedule 5.4.
 
(c) Investments permitted under Section 9.1(e) hereof.
 
(d) (i) Capital contributions to Loan Parties; (ii) capital contributions from
Loan Parties to wholly-owned Subsidiaries of Gerber that are not Loan Parties in
an aggregate amount, together with all outstanding indebtedness incurred by such
Subsidiaries in accordance with Section 9.1(e)(iii), in each case after the
Closing Date, not to exceed $30,000,000 with respect to all such Subsidiaries;
and (iii) capital contributions made by any wholly-owned Subsidiary of Gerber
that is not a Loan Party to any other wholly-owned Subsidiary of Gerber that is
not a Loan Party; provided, however, that notwithstanding the other terms of
this Section 9.3(d), the aggregate amount of capital contributions to any one
wholly-owned Subsidiary of Gerber that is not a Loan Party, together with (A)
the amount of any capital contributions to any Related Subsidiaries and (B)
outstanding Indebtedness incurred by such Subsidiary and Related Subsidiaries in
accordance with Section 9.1(e)(iii) and (v) shall not exceed $10,000,000 (other
than Gerber Australia for which such amount shall not exceed $5,000,000 and
Gerber Hong Kong for which such amount shall not exceed $15,000,000).
 
(e) Investments consisting of normal travel, relocation, entertainment and
similar advances to directors, officers or employees of Gerber and its
Subsidiaries not exceeding $250,000 in the aggregate at any one time
outstanding.
 
(f) Other Investments as of the date hereof described on Schedule 5.4.
 
(g) Permitted Acquisitions subject to the limitations contained in Section
9.3(d).
 
(h) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business.
 
(i) Investments by Gerber or its Subsidiaries in Hedging Agreements permitted
hereunder.
 

-  -


 
65

--------------------------------------------------------------------------------

 



 
(j) Guaranties of Gerber or its Subsidiaries permitted under this Agreement.
 
(k) Investments of any Person in existence at the time such Person becomes a
Subsidiary of Gerber, provided, that such Investment was not made in connection
with or in contemplation of such Person becoming a Subsidiary of Gerber.
 
(l) Investments consisting of the deferred portion of the sales price received
in connection with any disposition of assets permitted hereunder.
 
(m) Loans to customers, in an aggregate amount not to exceed $2,000,000 at any
time outstanding, to finance sales to such customers.
 
(n) Investments of Gerber and its Subsidiaries in a rabbi trust for purposes of
funding any non-qualified deferred compensation plan of Gerber and its
Subsidiaries, in an aggregate amount not to exceed $8,000,000, provided that
Gerber and its Subsidiaries shall not make contributions to such trust (other
than dividends or other proceeds of existing trust assets) after the Closing
Date.
 
(o) Other Investments of Gerber and its Subsidiaries in an aggregate amount not
to exceed $5,000,000.
 
Section 9.3. Dispositions of Assets.  Sell, lease or otherwise dispose of any
assets except for (a) the sale, lease or other disposition of inventory or other
property (not including receivables) in the ordinary course of business, (b) so
long as no Default has occurred and is continuing, the sale, lease or other
disposition of surplus, obsolete or worn out property, whether now owned or
hereafter acquired, (c) dispositions of equipment to the extent that such
property is exchanged for credit against the purchase price of similar
replacement property or the proceeds of such disposition are applied to the
purchase price of such replacement property, (d) dispositions of assets by any
Loan Party to another Loan Party, (e) dispositions of assets by any Subsidiary
of Gerber to any Loan Party, (f) the cross-licensing or licensing of
intellectual property in the ordinary course of business, (g) transfers of
condemned property as a result of the exercise of “eminent domain” or similar
polices to a Governmental Authority or agency (whether by deed in lieu of
condemnation or otherwise) and transfers of property that have been subject to a
casualty to the insurer of such property as part of an insurance settlement, (h)
Permitted Dispositions of Immaterial Subsidiaries, (i) the abandonment,
termination or disposition of intellectual property in the ordinary course of
business, (j) dispositions of cash and cash equivalents in the ordinary course
of business, (k) so long as no Default has occurred and is continuing, any
Designated Asset Sale and (l) so long as no Default has occurred and is
continuing the sale, lease or other disposition in any fiscal year of property
not in excess of $3,500,000 in the aggregate.  In the event that any assets of
Gerber or its Subsidiaries are sold or otherwise disposed of in compliance with
this Section 9.4, other than to any Loan Party, or to the extent that the Agent
may consent to any other sale of assets, the Agent shall, upon the request and
at the expense of the Loan Parties, so long as no Default has occurred and is
continuing, file
 

-  -


 
66

--------------------------------------------------------------------------------

 

or cause to be filed a UCC financing statement amendment providing for the
release by the Agent, on behalf of the Lenders, of the assets so sold or
disposed of from any security interest granted under this Agreement or the other
Loan Documents.
 
Section 9.4. Assumptions, Guaranties, Etc. of Indebtedness of Other
Persons.  Assume, guarantee, endorse or otherwise be or become directly or
contingently liable (including, without limitation, by way of agreement,
contingent or otherwise, to purchase, provide funds for payment, supply funds to
or otherwise invest in any Person or otherwise assure the creditors of any such
Person against loss) in connection with any Indebtedness of any other Person,
except for (i) Guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business, and
(ii) Guarantees by a Loan Party or Subsidiary thereof of (A) Indebtedness of
another Loan Party or Subsidiary thereof permitted by Section 9.1 hereof and (B)
other obligations of a Loan Party or a Subsidiary (e.g. obligations for leases
of real property) not otherwise prohibited by the Loan Documents.
 
Section 9.5. Mergers, Etc.  Enter into any merger or consolidation with or
acquire all or substantially all of the assets of any Person, or sell, assign,
lease or otherwise dispose of (whether in one transaction or in a series of
related transactions) all or substantially all of its assets (whether now owned
or hereafter acquired) to any Person, except (a) any Subsidiary or any Loan
Party may merge into any other Loan Party (provided that the Loan Party is the
surviving entity), (b) any Subsidiary that is not a Loan Party may merge into
any other Subsidiary, and (c) any Permitted Acquisition may be
consummated.  Notwithstanding the foregoing, any transactions permitted under
Section 9.4 may be consummated.
 
Section 9.6. ERISA.  Permit any failure to meet the minimum funding standard
under Section 412(a) of the Code or permit any failure to contribute the minimum
required contributions or any required installments on or before the due dates
provided under Section 430 of the Code with respect to any Pension Plan.  Gerber
and its subsidiaries will not establish any new Pension Plan after the Closing
Date and will not amend any existing Pension Plan to provide for the admission
of new participants or the accrual of new benefits. The Pension Plans shall at
all times comply in all material respects with the provisions of ERISA and the
Code which are applicable to the Pension Plans.  The funding target attainment
percentage within the meaning of Section 430 of the Code for any Pension Plan
for any given plan year (commencing with the 2010 plan year) will not be less
than 65%.  Gerber will not permit the Pension Benefit Guaranty Corporation to
cause the termination of any Pension Plan under circumstances which would cause
the lien provided for in Section 4068 of the Pension Reform Act to attach to the
assets of Gerber or any Subsidiary in any amount in excess of $500,000 in the
aggregate.
 
Section 9.7. Distributions.  Make any Distribution or make any other payment on
account of the purchase, acquisition, redemption, or other retirement of any
shares of stock, whether now or hereafter outstanding, except that (a) any
Subsidiary may make a Distribution to Gerber (or any successor parent company
which is a Loan Party) or any other Subsidiary, (b) any Loan Party may make
payments of principal, interest on or fees with respect to Subordinated
Indebtedness to the extent that such payments are permitted by the terms of the
documents
 

-  -


 
67

--------------------------------------------------------------------------------

 

evidencing such Subordinated Indebtedness, (c) any Loan Party may make a
Distribution to any director, officer or employee of Gerber or its Subsidiaries
to satisfy any applicable tax withholding requirement with respect to any equity
award granted to such Person to the extent such Distribution is permitted under
any equity plan or award agreement maintained by Gerber or any of its
Subsidiaries and (d) during each twelve month period (the “Distribution Period”)
from the first day of the second fiscal quarter of Gerber through the last day
of the first fiscal quarter of Gerber in the following fiscal year, Gerber may
make Distributions to its shareholders in an aggregate amount not to exceed
twenty five percent (25%) of Consolidated Net Income of Gerber and its
Subsidiaries for the fiscal year ended on the April 30 prior to the commencement
of such Distribution Period so long as no Default exists on the date of any such
Distribution both before and after giving effect thereto.
 
Section 9.8. Sale and Leaseback.  Sell or transfer any of its properties with
the intention of taking back a lease of the same property or leasing other
property for substantially the same use as the property being sold or
transferred.
 
Section 9.9. Transactions with Affiliates.  Enter into any transaction,
including, without limitation, the purchase, sale or exchange of property or the
rendering of any service, with any Affiliate, except that Gerber and its
Subsidiaries (a) may pay salaries, fees and bonuses (whether in Equity Interests
or in cash or in other property) and may provide benefits to its directors,
officers and employees as are usual and customary in Gerber’s or its
Subsidiaries’ business and (b) may enter into other transactions with Affiliates
on terms that are no less favorable to Gerber or any Subsidiary than those which
could be obtained at the time from Persons who are not Affiliates and (c) may
make the Distributions permitted under Section 9.8.  In addition, Borrowers may
(i) make grants, rebates, commissions or other similar payments that are made by
book entry, but which are not paid in cash or by transfer of any other assets,
from Borrowers to Subsidiaries of Borrowers to ensure that such Subsidiaries
remain in compliance with all local laws applicable to such Subsidiaries,
including capital requirements, (ii) intercompany loans, conversions of
intercompany loans into capital of Subsidiaries and capital contributions to
Subsidiaries in compliance with Sections 9.1(e) and 9.3(d), and (iii) enter into
other transactions otherwise in the ordinary course of business on a basis
generally consistent with historical practices; provided, however, that the
aggregate of the transactions permitted by this clause (iii) with respect to
Subsidiaries of the Borrowers which are not Loan Parties not exceed $2,000,000
in any one year.
 
Section 9.10. No Impairment of Cross-Streaming, Upstreaming, Downstreaming or
Liens.  Gerber shall not, and shall not cause or permit any Subsidiary thereof
to, directly or indirectly, enter into or become bound by any agreement,
instrument, indenture or other obligation (other than the Loan Documents) which
could directly or indirectly restrict, prohibit or require the consent of any
Person with respect to (a) the payment of dividends or distributions by, between
or among Gerber and any of its Subsidiaries or stockholders or (b) the creation
of a lien in favor of the Agent, on behalf of itself and the Lenders, as
additional collateral for the Lenders Obligations, on the properties or other
assets of Gerber or such Subsidiary (except for (i) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary
 

-  -


 
68

--------------------------------------------------------------------------------

 

(or any of its assets) pending such sale, (ii) customary restrictions against
liens on assets leased, on assets subject to purchase money financing permitted
hereunder and on assets subject to Liens securing Indebtedness permitted under
Section 9.2(h), (iii) customary provisions contained in joint venture agreements
and other similar agreements applicable to joint ventures restricting the pledge
of any equity interest in such joint venture, and (iv) any agreement, indenture
or other obligation in effect at the time any Person becomes a Subsidiary of
Gerber, so long as such agreement, indenture or other obligation was not entered
into in connection with or in contemplation of such Person becoming a Subsidiary
of Gerber.
 
Section 9.11. Hazardous Substances.  Neither Gerber nor any Subsidiary shall
cause or suffer to exist any Release of any Hazardous Substances at, to or from
any real property owned, leased, subleased or otherwise operated or occupied by
Gerber or any Subsidiary that would violate any Environmental Law, form the
basis of any liability under Environmental Law, or adversely affect the value or
marketability of any real property (whether or not owned, leased, subleased or
otherwise occupied by Gerber or any subsidiary), other than such violations,
liability, and effects that would not, in the aggregate, have a Material Adverse
Effect.
 
Section 9.12. Amendments of Organization Documents.  Amend any of its
Organization Documents without the consent of the Majority Lenders except for
changes which could not reasonably be expected to have any adverse effect in any
material respect on the Agent or the Lenders or their rights and remedies under
the Loan Documents.
 
Section 9.13. Accounting Changes.  Make any change in its fiscal year or fiscal
quarters, without the consent of the Majority Lenders, which consent may not be
unreasonably withheld.
 


 
ARTICLE 10.                                  EVENTS OF DEFAULT AND REMEDIES
 
Section 10.1. Events of Default.  Each of the following events shall be deemed
to be Events of Default hereunder:
 
(a) The Borrowers shall fail to make any payment in respect of (i) the principal
of any of the Loans or reimbursement of any amounts drawn under any Letter of
Credit as the same shall become due, whether at the stated payment dates,
required prepayment or by acceleration, demand or otherwise, or (ii) interest or
commitment fees on or in respect of any of the Lender Obligations or payment of
any other Lender Obligations within five (5) days after the same shall become
due.
 
(b) The Borrowers or any Subsidiary shall fail to perform or observe any of the
terms, covenants, conditions or provisions of Articles 7 or 9 hereof.
 
(c) Any Loan Party shall fail to perform or observe any other term, covenant,
condition or provision to be performed or observed by such Loan Party under this
Agreement or any other Loan Document, and such failure shall not be rectified or
cured within thirty (30) days
 

-  -


 
69

--------------------------------------------------------------------------------

 

after the earlier of (i) any Loan Party becoming aware of such failure or (ii)
notice from the Agent to the Borrowers of such failure.
 
(d) Any representation or warranty of any Loan Party herein or in any other Loan
Document or any amendment to any thereof shall have been materially false or
misleading at the time made or intended to be effective.
 
(e) Gerber or any Subsidiary shall fail to make any payment of principal of or
interest on Indebtedness for money borrowed by Gerber or any Subsidiary or any
Guaranty of money borrowed in either case an outstanding principal amount of not
less than $2,000,000 when such payment is due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) and such failure shall
continue after the applicable grace period, if any, or shall fail to perform or
observe any provision of any agreement or instrument relating to such
Indebtedness, and such failure shall permit the holder thereof to accelerate
such Indebtedness.
 
(f) Gerber or any Subsidiary shall be involved in financial difficulties as
evidenced:
 
(i) by its commencement of a voluntary case under Title 11 of the United States
Code as from time to time in effect, or by its authorizing, by appropriate
proceedings of its board of directors or other governing body, the commencement
of such a voluntary case;
 
(ii) by its filing an answer or other pleading admitting or failing to deny the
material allegations of a petition filed against it commencing an involuntary
case under said Title 11, or seeking, consenting to or acquiescing in the relief
therein provided, or by its failing to controvert timely the material
allegations of any such petition;
 
(iii) by the entry of an order for relief in any involuntary case commenced
under said Title 11;
 
(iv) by its seeking relief as a debtor under any applicable law, other than said
Title 11, of any jurisdiction relating to the liquidation or reorganization of
debtors or to the modification or alteration of the rights of creditors, or by
its consenting to or acquiescing in such relief;
 
(v) by the entry of an order by a court of competent jurisdiction (1) by finding
it to be bankrupt or insolvent, (2) ordering or approving its liquidation,
reorganization or any modification or alteration of the rights of its creditors,
or (3) assuming custody of, or appointing a receiver or other custodian for all
or a substantial part of its property and such order shall not be vacated or
stayed on appeal or otherwise stayed within 60 days;
 

-  -


 
70

--------------------------------------------------------------------------------

 



 
(vi) by the filing of a petition against Gerber or any Subsidiary under said
Title 11 which shall not be vacated within 60 days; or
 
(vii) by its making an assignment for the benefit of, or entering into a
composition with, its creditors, or appointing or consenting to the appointment
of a receiver or other custodian for all or a substantial part of its property.
 
(g) There shall have occurred a judgment against Gerber or any Subsidiary in any
court (i) for an amount in excess of $2,000,000, and from which no appeal has
been taken or with respect to which all appeal periods have expired, except to
the extent such judgment is, to the Agent’s satisfaction, insured against in
full subject to customary deductibles, or (ii) which shall have a Material
Adverse Effect.
 
(h) Any of the following events occur or exist, which would reasonably be
expected to subject any Loan Party or Loan Parties, individually or in the
aggregate, to liability in excess of $500,000:  (A) any non-exempt “prohibited
transaction” (within the meaning of ERISA or Section 4975 of  the Internal
Revenue Code) involving any Pension Plan; (B) any Reportable Event shall occur
with respect to any Pension Plan; (C) the filing under Section 4041 of ERISA of
a notice of intent to terminate any Pension Plan or the termination of any
Pension Plan; (D) any event or circumstance exists which would constitute
grounds entitling the Pension Benefit Guaranty Corporation (“PBGC”) to institute
proceedings under Section 4042 of ERISA for the termination of, or for the
appointment of a trustee to administer, any Pension Plan, or the institution by
the PBGC of any such proceedings; (E) or partial withdrawal under Section 4201
or 4204 of ERISA from a Pension Plan that is a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) (a “Multiemployer Plan”) or the reorganization,
insolvency, or termination of any Multiemployer Plan.
 
(i) Any “Event of Default” under any other Loan Document shall have occurred
after giving effect to any applicable notice and cure periods.
 
(j) The occurrence of a Change in Control.
 
Section 10.2. Remedies.  Upon the occurrence and during the continuance of an
Event of Default, in each and every case, the Agent may, and upon the request of
the Majority Lenders, shall proceed to protect and enforce the rights of the
Agent and the Lenders by suit in equity, action at law and/or other appropriate
proceeding either for specific performance of any covenant or condition
contained in this Agreement or any other Loan Document or in any instrument
delivered to the Agent or the Lenders pursuant hereto or thereto, or in aid of
the exercise of any power granted in this Agreement, any Loan Document or any
such instrument, and (unless there shall have occurred an Event of Default under
Section 10.1(f), in which case the unpaid balance of Lender Obligations shall
automatically become due and payable without notice or demand) by notice in
writing to the Borrowers declare (a) the obligations of the Lenders to make
Revolving Credit Advances to be terminated, whereupon such obligations shall be
terminated, (b) the
 

-  -


 
71

--------------------------------------------------------------------------------

 

obligations of the Swingline Lender to make Swingline Loans to be terminated,
whereupon such obligations shall be terminated, (c) the obligations of the
Issuing Bank to issue Letters of Credit to be terminated, whereupon such
obligations shall be terminated, and (d) all or any part of the unpaid balance
of the Lender Obligations then outstanding to be forthwith due and payable,
whereupon such unpaid balance or part thereof shall become so due and payable
without presentation, protest or further demand or notice of any kind, all of
which are hereby expressly waived, and the Agent may proceed to enforce payment
of such balance or part thereof in such manner as the Agent may elect, and the
Agent and each Lender may offset and apply toward the payment of such balance or
part thereof any Indebtedness of the Agent or any Lender to any Loan Party any
offsets permitted pursuant to Section 2.12.  Upon the occurrence and during the
continuance of an Event of Default, all interest on Revolving Credit Advances,
including without limitation additional interest payable under Section 2.5,
shall be payable upon demand.
 
Section 10.3. Distribution of Proceeds.  Notwithstanding anything to the
contrary contained herein, in the event that following the occurrence and during
the continuance of any Event of Default, the Agent or any Lender receives any
monies on account of the Lender Obligations from any Loan Party or otherwise,
such monies shall be distributed for application as follows:
 
(a) First, to the payment of or the reimbursement of, the Agent for or in
respect of all costs, expenses, disbursements and losses which shall have been
incurred or sustained by the Agent in connection with the collection of such
monies by the Agent, or in connection with the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent or the Lenders under this Agreement or any other Loan
Document;
 
(b) Second, to the payment of all interest, including interest on overdue
amounts, and late charges, then due and payable with respect to the Loans,
allocated among the Lenders in proportion to their respective Commitment
Percentages;
 
(c) Third, to the payment of the outstanding principal balance of the Loans,
allocated among the Lenders in proportion to their respective Commitment
Percentages;
 
(d) Fourth, to provide cash collateral to the Agent for the account of the
Issuing Bank for that portion of the Letter of Credit Exposure comprised of the
aggregate undrawn amount of the Letters of Credit;
 
(e) Fifth, to any other outstanding Lender Obligations, other than Unasserted
Lender Obligations, allocated among the Lenders in proportion to their
respective Commitment Percentages; and to
 
(f) Sixth, the excess, if any, shall be returned to the Borrowers or to such
other Persons as are entitled thereto.
 

-  -


 
72

--------------------------------------------------------------------------------

 



 
ARTICLE 11.                                  CONSENTS; AMENDMENTS; WAIVERS;
REMEDIES
 
Section 11.1. Actions by Lenders.  Except as otherwise expressly set forth in
any particular provision of this Agreement, any consent or approval required or
permitted by this Agreement to be given by the Lenders, including without
limitation under Section 11.2, may be given, and any term of this Agreement or
of any other instrument related hereto or mentioned herein may be amended, and
the performance or observance by the Borrowers of any term of this Agreement may
be waived (either generally or in a particular instance and either retroactively
or prospectively) with, but only with, the written consent of the Borrowers and
the Majority Lenders; provided, however, that without the written consent of all
Lenders, or in the case of Swingline Loans or Letters of Credit the applicable
Swingline Lender or Issuing Bank:
 
(a) no reduction in or waiver or forgiveness of the principal of, accrued
interest in the interest rates on or any fees relating to the Revolving Credit
Advances, the Swingline Loans or the Letters of Credit, shall be made;
 
(b) no extension or postponement shall be made of the stated time of payment of
the scheduled payments of principal of, interest on, or fees payable to the
Lenders relating to the Revolving Credit Advances, Swingline Loans or Letters of
Credit;
 
(c) no increase in the Maximum Revolving Credit Amount except in accordance with
Section 2.18 hereof, or extension of the Revolving Credit Termination Date shall
be made;
 
(d) no release of all or substantially all of the collateral security for, or
any guarantor of, the Lender Obligations shall be made;
 
(e) no change in the definition of the term “Lender Obligations” to delete any
obligation therein shall be made;
 


 
(f) no change to the provisions of Sections 2.13, 4.5(b), 4.5(c) or 10.3, in
each case that would alter the pro rata sharing of payments required thereby,
shall be made;
 
(g) no change in the definition of the term “Majority Lenders” shall be made;
and
 
(h) no change in the provisions of this Section 11.1 shall be made.
 
A Defaulting Lender shall not have any right to consent to any amendment,
approval or waiver hereunder.
 

-  -


 
73

--------------------------------------------------------------------------------

 



 
Section 11.2. Actions by Loan Parties.  No delay or omission on the Agent’s or
the Lenders’ part in exercising their rights and remedies against any Loan Party
or any other interested party shall constitute a waiver.  A breach by any Loan
Party of its obligations under this Agreement may be waived only by a written
waiver executed by the Agent and the Lenders in accordance with Section
11.1.  The Agent’s and the Lenders’ waiver of any Loan Party’s breach in one or
more instances shall not constitute or otherwise be an implicit waiver of
subsequent breaches.  To the extent permitted by applicable law and except as
otherwise expressly specified in the Loan Documents, the Loan Parties hereby
agree to waive, and do hereby absolutely and irrevocably waive (a) all
presentments, demands for performance, notices of protest and notices of
dishonor in connection with any of the Indebtedness evidenced by the Revolving
Credit Notes or Swingline Note, (b) any requirement of diligence or promptness
on the Agent’s or the Lenders’ part in the enforcement of its rights under the
provisions of this Agreement or any Loan Document, and (c) any and all notices
of every kind and description which may be required to be given by any statute
or rule of law with respect to its liability (i) under this Agreement or in
respect of the Indebtedness evidenced by the Revolving Credit Notes, Swingline
Note or any other Lender Obligation or (ii) under any other Loan Document.  No
course of dealing between any Loan Party and the Agent or the Lenders shall
operate as a waiver of any of the Agent’s or the Lenders’ rights under this
Agreement or any Loan Document or with respect to any of the Lender
Obligations.  This Agreement shall be amended only by a written instrument
executed by the Agent and the Lenders in accordance with Section 11.1 making
explicit reference to this Agreement.  The Agent’s and the Lenders’ rights and
remedies under this Agreement and under all subsequent agreements between the
Agent, the Lenders and any Loan Party shall be cumulative and any rights and
remedies expressly set forth herein shall be in addition to, and not in
limitation of, any other rights and remedies which may be applicable to the
Agent and the Lenders in law or at equity.
 
ARTICLE 12.                                  SUCCESSORS AND ASSIGNS
 
Section 12.1. General.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors (which shall
include in the case of the Agent or any Lender any entity resulting from a
merger or consolidation) and assigns, except that (a) Gerber may not assign its
rights or obligations under this Agreement, and (b) each Lender may assign its
rights in this Agreement only as set forth below in this Article 12.
 
Section 12.2. Assignments.
 
(a) Assignments.  Any Lender may assign to one or more Eligible Assignees all or
any portion of its rights and obligations under this Agreement and the other
Loan Documents; provided that (i), except (A) in the case of an assignment of
the entire remaining amount of the assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents unless each of Agent and, so
long as no Event of Default has occurred and is continuing, Borrowers otherwise
consent (each such consent not to be unreasonably withheld or delayed);
provided, however, that no such consent of Agent or Borrower shall be required
in the
 

-  -


 
74

--------------------------------------------------------------------------------

 

case of any assignment to a Lender, any Affiliate of a Lender or any Approved
Fund of a Lender or (B) in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund of a Lender, the aggregate amount of the
Revolving Commitment of the assigning Lender and the assignee subject to each
such assignment shall not be less than $5,000,000 (aggregating concurrent
assignments to or by two or more Affiliated Funds for the purposes of
determining such minimum amount), (ii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and Revolving
Commitments assigned, and any assignment of all or any portion of a Revolving
Commitment, Loan or Letter of Credit participation shall be made only as an
assignment of the same proportionate part of the assigning Lender’s Revolving
Commitment, Loans and Letter of Credit participations, (iii) the parties to each
assignment shall (A) execute and deliver to Agent an Assignment and Acceptance
Agreement via an electronic settlement system acceptable to Agent or (B)
manually execute and deliver to the Agent an Assignment and Acceptance
Agreement, together with a processing and recordation fee of $3,500, and the
Eligible Assignee, if it shall not already be a party to this Agreement, shall
deliver to Agent information reasonably requested by Agent, including an
administrative questionnaire and such forms, certificates or other evidence, if
any, with respect to United States federal income tax withholding matters as the
assignee under such Assignment and Acceptance Agreement may be required to
deliver to the Agent pursuant to subsection 4.7(f) and with respect to
information requested under the Patriot Act, and (iv) (A) Agent and (B) if no
Event of Default has occurred and is continuing, Borrowers shall have consented
(which consents shall not be unreasonably withheld or delayed) thereto; provided
that no consent of Borrowers or Agent shall be required in the case of any
assignment to a Lender, any Affiliate of a Lender or any Approved Fund of a
Lender.
 
(b) Assignment Procedures.  In the event of an assignment in accordance with
Section 12.2(a), upon execution and delivery of such an assignment and payment
by such Successor Lender to the assigning Lender of an amount equal to the
purchase price agreed between such assigning Lender and such Successor Lender,
such Successor Lender shall become party to this Agreement as a signatory hereto
and shall have all the rights and obligations of a Lender under this Agreement
and the other Loan Documents with an interest therein as set forth in such
assignment, and such assignor making such assignment shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required.  Upon the consummation of any such
assignment, the assigning Lender, the Successor Lender and the Borrowers shall
make appropriate arrangements so that, if required, a new Revolving Credit Note
is issued to the Successor Lender and a replacement Revolving Credit Note is
issued to the assigning Lender in principal amounts reflecting their respective
revised interests.
 
(c) Register.  The Agent, acting as agent for the Borrowers solely for purposes
of Treasury Regulations Section 5f.103-1(c), shall maintain a register (the
“Register”) for the recordation of (i) the names and addresses of all Lenders,
(ii) the interests of each Lender, and (iii) the amounts of principal and
interest payable and paid to each Lender from time to time.  The entries in the
Register shall be conclusive, in the absence of manifest error, and the
 

-  -


 
75

--------------------------------------------------------------------------------

 

Borrowers, the Agent and the Lenders shall treat each Person whose name is
registered therein for all purposes as a party to this Agreement.  The Register
shall be available for inspection by the Borrowers or any Lender (with respect
to its respective Lender Obligations) at any reasonable time and from time to
time upon reasonable prior notice.
 
(d) Further Assurances.  The Loan Parties shall sign such documents and take
such other actions from time to time reasonably requested by the Agent or a
Lender to enable any Successor Lender to share in the benefits and rights
created by the Loan Documents to the same extent as the assignor of the interest
to the Successor Lender.
 
(e) Assignments to Federal Reserve Bank.  Any Lender may at any time pledge or
assign all or any portion of its rights under the Loan Documents, including any
portion of the Notes, to any of the twelve (12) Federal Reserve Banks organized
under Section 4 of the Federal Reserve Act, 12 U.S.C. Section 341.  No such
pledge or assignment or enforcement thereof shall release such Lender from its
obligations under any of the Loan Documents.
 
(f) Participations.  Each Lender shall have the unrestricted right at any time
and from time to time, and without the consent of or notice to any Loan Party,
to grant to one or more banks or other financial institutions (“Credit
Participants”) participating interests in such Lender’s obligation to lend
hereunder and/or any or all of the Revolving Credit Advances held by such Lender
hereunder.  In the event of any such grant by a Lender of a participating
interest to a Credit Participant, whether or not upon notice to the Loan
Parties, such Lender shall remain responsible for the performance of its
obligations hereunder and under all other Loan Documents and the Borrowers shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations hereunder and under all other Loan Documents.  A
Lender may furnish any information concerning the Loan Parties in its possession
from time to time to prospective Credit Participants solely for the purpose of
evaluating any decision to purchase a participating interest in such Lender’s
obligation to lend hereunder and/or any or all of the Revolving Credit Advances
held by such Lender, provided that such Lender shall require any such
prospective Credit Participant to agree in writing to maintain the
confidentiality of such information.
 
(g) Amount.  Each such participation shall be in a minimum amount of at least
$5,000,000.
 
(h) Procedure.  Each Lender granting such participation shall comply with all
applicable laws with respect to such transfer and shall retain the sole right
and responsibility to exercise its rights and to enforce the obligations of the
Borrowers hereunder and under the other Loan Documents, including the right to
consent to any amendment, modification or waiver of any provision of any Loan
Document except for those matters referred to in Section 11.1 which require the
consent of all Lenders and which may also require the consent of each Credit
Participant.  Each Lender granting a participating interest represents that it
will not agree to restrict its discretion in dealing with the Loans and this
Agreement by or with the Participant.
 

-  -


 
76

--------------------------------------------------------------------------------

 



 
(i) Rights of Credit Participants.  The Loan Parties agree that each Credit
Participant shall, to the extent provided in its participation instrument, be
entitled to the benefits of Sections 2.11, 2.12, 2.13, 2.15, 2.16 and 15.5, and
the setoff rights in Section 10.2 with respect to its participating interest;
provided, however, that no Credit Participant shall be entitled to receive any
greater payment under such Sections than the Lender granting such participation
would have been entitled to receive with respect to the interests transferred.
 
(j) Notice. Promptly following any participation, the Lender granting such
participation shall notify the Agent and the Borrowers.
 
ARTICLE 13.                                 THE AGENT
 
Section 13.1. Authorization and Action.  Each Lender hereby appoints and
authorizes the Agent to take such action on its behalf and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to the
Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.  As to any matters not expressly provided for by
this Agreement and the other Loan Documents (including, without limitation,
enforcement or collection of the Revolving Credit Notes), the Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected with respect to the
Lenders in so acting or refraining from acting) upon the instructions of the
Majority Lenders, and such instructions shall be binding upon all Lenders;
provided, however, that the Agent shall not be required to take any action which
exposes the Agent to liability or which is contrary to this Agreement or the
other Loan Documents or applicable law.  Subject to the foregoing provisions and
to the other provisions of this Article 13, the Agent shall, on behalf of the
Lenders:  (a) execute any documents on behalf of the Lenders providing
collateral for or guarantees of the Lender Obligations; (b) hold and apply any
collateral for the Lender Obligations, and the proceeds thereof, at any time
received by it, in accordance with the provisions of this Agreement and the
other Loan Documents; (c) exercise any and all rights, powers and remedies of
the Lenders under this Agreement or any of the other Loan Documents, including
the giving of any consent or waiver or the entering into of any amendment,
subject to the provisions of Section 11.1; (d) at the direction of the Lenders,
execute, deliver and file UCC financing statements, mortgages, deeds of trust,
lease assignments and such other agreements in respect of any collateral for the
Lender Obligations, and possess instruments included in the collateral on behalf
of the Lenders; and (e) in the event of acceleration of the Borrowers’
Indebtedness hereunder, act at the direction of the Majority Lenders to exercise
the rights of the Lenders hereunder and under the other Loan Documents.  The
Agent may undertake any actions required or permitted hereunder through one or
more Affiliates.
 
Section 13.2. Agent’s Reliance, Etc.  Neither the Agent nor any of its
directors, officers, agents or employees shall be liable to the Lenders for any
action taken or omitted to be taken by it or them under or in connection with
this Agreement or the other Loan Documents, except for its or their own gross
negligence or willful misconduct.  Without limitation of the generality of
 

-  -


 
77

--------------------------------------------------------------------------------

 

the foregoing, the Agent:  (a) may treat the payee of any Revolving Credit Note
as the holder thereof until the Agent receives written notice of the assignment
or transfer thereof signed by such payee and in form required under Article 12
hereof; (b) may consult with legal counsel, independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representations to any
Lender and shall not be responsible to any Lender for any statements, warranties
or representations made in or in connection with this Agreement or the other
Loan Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of the Loan Parties or any
other Person or to inspect the property (including the books and records) of the
Loan Parties or any other Person; (e) shall not be responsible to any Lender for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement or the other Loan Documents or any other instrument
or document furnished pursuant hereto or thereto; and (f) shall incur no
liability under or in respect of this Agreement or the other Loan Documents by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopy or telegram) believed by the Agent to be genuine and
signed or sent by the proper party or parties.
 
Section 13.3. Agent as a Lender.  With respect to its Commitment Percentage of
the Revolving Credit Advances hereunder, RBS Citizens, N.A shall have the same
rights and powers under this Agreement and the other Loan Documents as any other
Lender and may exercise the same as though it were not the Agent; and the term
“Lender” or “Lender(s)” shall, unless otherwise expressly indicated, include RBS
Citizens, N.A in its individual capacity. RBS Citizens, N.A and its affiliates
may lend money to, and generally engage in any kind of business with, the
Borrowers, any of the Borrowers’ Affiliates and any Person who may do business
with or own securities of the Borrowers or any such Affiliate of the Borrowers,
all as if RBS Citizens, N.A were not the Agent and without any duty to account
therefor to the Lenders.
 
Section 13.4. Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 5.9 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.
 
Section 13.5. Indemnification of Agent.  Each Lender agrees to indemnify the
Agent and its directors, officers, employees and agents (to the extent that the
Agent is not reimbursed by the Borrowers), ratably according to each Lender’s
Commitment Percentage, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Agent or its directors, officers, employees or
agents in any
 

-  -


 
78

--------------------------------------------------------------------------------

 

way relating to or arising out of this Agreement or any other Loan Document or
any action taken or omitted by the Agent in such capacity under this Agreement;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Agent’s gross negligence or willful
misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse the Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and each other Loan Document, to the
extent that the Agent is not reimbursed for such expenses by the Borrowers.
 
Section 13.6. Successor Agent.  Except as provided below, the Agent may resign
at any time by giving written notice thereof to the Lenders and the
Borrowers.  Upon any such resignation, the Lenders shall have the right to
appoint a successor Agent which, so long as no Event of Default exists, shall be
reasonably acceptable to the Borrowers.  If no successor Agent shall have been
so appointed by the Lenders (other than the resigning Agent) and, if applicable,
approved by the Borrowers, and shall have accepted such appointment, within
thirty (30) days after the retiring Agent’s giving notice of resignation, then
the retiring Agent may, on behalf of the Lenders, appoint a successor Agent,
which shall be a commercial bank or financial institution organized under the
laws of the United States of America or of any state thereof and having a
combined capital and surplus of at least $50,000,000.  Upon the acceptance of
any appointment as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents.  After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Article 13 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement and the
other Loan Documents.  If no successor Agent has accepted appointment as Agent
by the date which is 30 days following a retiring Agent’s notice of resignation,
the retiring Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Agent hereunder until
such time, if any, as the Majority Lenders appoint a successor agent as provided
for above.
 
Section 13.7. Fondé de Pouvoir.  Without prejudice to the other provisions
hereof, each Loan Party hereby irrevocably designates and appoints the Agent as
the person holding the power of attorney (fondé de pouvoir) of the Lenders and
the Issuing Bank (each a “Credit Party”) as contemplated under Article 2692 of
the Civil Code of Quebec, to enter into, to take and to hold on their behalf,
and for their benefit, a deed of hypothec (“Deed of Hypothec”) to be executed by
any Borrower or Guarantor (as the case may be) under the laws of the Province of
Quebec and creating a Lien on such Borrower’s or Guarantor’s Collateral located
in such Province and to exercise such powers and duties which are conferred upon
the Agent under such deed.  Each Credit Party hereby additionally designates and
appoints the Agent as agent for and on behalf of each of them (i) to hold and to
be the sole registered holder of any debenture (“Debenture”)
 

-  -


 
79

--------------------------------------------------------------------------------

 

issued under the Deed of Hypothec, the whole notwithstanding Section 32 of the
Act respecting the special powers of legal persons (Quebec) or any other
applicable law, and (ii) to enter into, to take and to hold on their behalf, and
for their benefit, a Pledge of Debenture agreement (“Debenture Pledge”) to be
executed by such Borrower or Guarantor under the laws of the Province of Quebec
and creating a Lien on the Debenture as security for the payment and performance
of the obligations set forth therein.  In this respect, (a) the Agent shall keep
a record indicating the names and addresses of, and the pro rata portion of the
obligations and indebtedness secured by the Debenture Pledge, owing to the
Persons for and on behalf of whom the Debenture is so held from time to time,
and (b) each Credit Party will be entitled to the benefits of any collateral
charged under the Deed of Hypothec and the Debenture Pledge and will participate
in the proceeds of realization of any such collateral, the whole in accordance
with the terms hereof.  The Agent, in such aforesaid capacities shall (x) have
the sole and exclusive right and authority to exercise, except as may be
otherwise specifically restricted by the terms hereof, all rights and remedies
given to the Agent with respect to the collateral under the Deed of Hypothec and
Debenture Pledge, applicable law or otherwise, and (y) benefit from and be
subject to all provisions hereof with respect to the Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the Credit Parties.  Any Person who
becomes a Credit Party shall be deemed to have consented to and confirmed the
Agent as the person holding the power of attorney (fondé de pouvoir) and as the
agent as aforesaid and to have ratified, as of the date it becomes a Credit
Party, all actions taken by the Agent in such capacities.  The Agent shall be
entitled to delegate from time to time any of its powers or duties under the
Deed of Hypothec and the Debenture Pledge to any Person and on such terms and
conditions as the Agent may determine from time to time.  The general
administration of the Loan Documents shall be by the Agent in its various
capacities.  Each Credit Party hereby irrevocably authorizes the Agent (i) to
enter into the Loan Documents to which it is a party, and (ii) at its
discretion, to take or refrain from taking such actions as agent on its behalf
and to exercise or refrain from exercising such powers and such trusts (in the
case of the Agent in its capacity as Security Trustee under the Foreign Security
Documents, as applicable) under the Loan Documents as are delegated by the terms
hereof or thereof, as appropriate, together with all powers reasonably
incidental thereto.  The Agent shall have no duties or responsibilities except
as set forth in this Agreement and the other Loan Documents, nor shall it have
any fiduciary relationship (save, in the case of the Agent in its capacity as
Security Trustee, to the extent of its limited role as trustee as required under
any applicable Foreign Security Documents) with any other Credit Party, and no
implied covenants, responsibilities, duties, obligations, or liabilities shall
be read into the Loan Documents or otherwise exist against the Agent.
 
Section 13.8. No Other Duties, Etc.  Notwithstanding anything herein to the
contrary, neither of the Sole Lead Arranger and Book Runner or Documentation
Agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, if applicable, as a Lender or an Issuing Bank hereunder.
 

-  -


 
80

--------------------------------------------------------------------------------

 



 
Section 13.9. Amendment of Article 13.  The Borrowers hereby agree that the
foregoing provisions of this Article 13 constitute an agreement among the Agent
and the Lenders (and the Agent and the Lenders acknowledge that except for the
provisions of Section 13.6, the Borrowers are not parties to or bound by such
foregoing provisions) and that any and all of the provisions of this Article 13
may be amended at any time by the Lenders without the consent or approval of, or
notice to, the Borrowers (other than the requirement of notice to the Borrowers
of the resignation of the Agent and the appointment of a successor Agent and
provided no amendment adversely affecting the Borrowers shall be binding upon
the Borrowers).
 
Section 13.10. Release of Prior Terminated Security Documents.  Each Lender
hereby acknowledges and agrees that the Agent is authorized to release and
discharge each of the Prior Terminated Security Documents and release Virtek as
a Guarantor as described in Section 15.7.
 


 
ARTICLE 14.                                 GUARANTY
 
Section 14.1. Guaranty.  In consideration of, and in order to induce the Lenders
to make Loans hereunder, each Guarantor, jointly and severally with all other
Guarantors, hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment and performance when due, whether at stated maturity, by
acceleration or otherwise, of the Lender Obligations, and all other obligations
and covenants of the Loan Parties now or hereafter existing under this Agreement
and the other Loan Documents whether for principal, interest (including interest
accruing or becoming owing both prior to and subsequent to the commencement of
any proceeding against or with respect to any Loan Party under any chapter of
the Bankruptcy Code), fees, indemnification payments, commissions, expenses
(including reasonable attorneys’ fees and expenses) or otherwise, and all
reasonable costs and expenses, if any, incurred by the Agent or any Lender in
connection with enforcing any rights under this guaranty and any and all other
Lender Obligations (all such obligations being the “Guaranteed Obligations”),
and agrees to pay any and all reasonable and documented expenses incurred by
each Lender and the Agent in enforcing this guaranty.  This guaranty is an
absolute, unconditional, present and continuing guaranty of payment and not of
collectibility and is in no way conditioned upon any attempt to collect from the
Borrowers or any other action, occurrence or circumstance whatsoever.
 
Section 14.2. Continuing Guaranty.  Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement and the other Loan Documents.  Each Guarantor agrees that the
Guaranteed Obligations and the Loan Documents may be extended or renewed, and
Loans repaid and reborrowed in whole or in part, without notice to or assent by
each Guarantor, and that it will remain bound upon this guaranty notwithstanding
any extension, renewal or other alteration of any Guaranteed Obligations or the
Loan Documents, or any repayment or reborrowing of Loans.  To the maximum extent
permitted by applicable law, the obligations of each Guarantor under this
guaranty shall be absolute,
 

-  -


 
81

--------------------------------------------------------------------------------

 

unconditional and irrevocable, and shall be performed strictly in accordance
with the terms hereof under any circumstances whatsoever, including, without
limitation:
 
(a) any extension, renewal, modification, settlement, compromise, waiver or
release in respect of any Guaranteed Obligations;
 
(b) any extension, renewal, amendment, modification, rescission, waiver or
release in respect of any of the Loan Documents;
 
(c) any release, exchange, substitution, non-perfection or invalidity of, or
failure to exercise rights or remedies with respect to, any direct or indirect
security for any Guaranteed Obligations, including the release of any Guarantor
or other Person liable on any Guaranteed Obligations;
 
(d) any change in the corporate existence, structure or ownership of any
Borrower, any Guarantor, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting either Borrower, such Guarantor, any other
Guarantor or any of their respective assets;
 
(e) the existence of any claim, defense, set-off or other rights or remedies
which such Guarantor at any time may have against either Borrower, or either
Borrower or such Guarantor may have at any time against the Agent, any Lender,
any other Guarantor or any other Person, whether in connection with this
guaranty, the Loan Documents, the transactions contemplated thereby or any other
transaction other than by the payment in full by the Borrowers of the Guaranteed
Obligations after the termination of the Commitments of the Lenders; or
 
(f) any invalidity or unenforceability for any reason of this Agreement or any
other Loan Document, or any provision of law purporting to prohibit the payment
or performance by either Borrower, such Guarantor or any other guarantor of the
Guaranteed Obligations or any of the Loan Documents, or of any other obligation
to the Agent or any Lender.
 
Section 14.3. Effect of Debtor Relief Laws.  If after receipt of any payment of,
or proceeds of any security applied (or intended to be applied) to the payment
of all or any part of, the Guaranteed Obligations, the Agent or any Lender is
for any reason compelled to surrender or voluntarily surrenders (under
circumstances in which it believes it could reasonably be expected to be so
compelled if it did not voluntarily surrender), such payment or proceeds to any
Person (a) because such payment or application of proceeds is or may be avoided,
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, fraudulent conveyance, fraudulent transfer, impermissible
set-off or a diversion of trust funds or (b) for any other similar reason,
including (i) any judgment, decree or order of any court or administrative body
having jurisdiction over the Agent, any Lender or any of their respective
properties or (ii) any settlement or compromise of any such claim effected by
the Agent or any Lender with any such claimant (including either Borrower), then
the Guaranteed Obligations or part thereof intended to be satisfied shall be
reinstated and continue, and this guaranty shall continue in full force as if
such
 

-  -


 
82

--------------------------------------------------------------------------------

 

payment or proceeds had not been received, notwithstanding any revocation
thereof or the cancellation of any other instrument evidencing any Guaranteed
Obligations or otherwise; and the Guarantors, jointly and severally, shall be
liable to pay the Agent and the Lenders, and hereby do indemnify the Agent and
the Lenders and hold them harmless for, the amount of such payment or proceeds
so surrendered and all documented expenses (including reasonable attorneys’
fees, court costs and expenses attributable thereto) incurred by the Agent or
any Lender in defense of any claim made against any of them that any payment or
proceeds received by the Agent or any Lender in respect of all or part of the
Guaranteed Obligations must be surrendered.  The provisions of this paragraph
shall survive the termination of this guaranty, and any satisfaction and
discharge of the Borrowers by virtue of any payment, court order or any federal
or state law.
 
Section 14.4. Partial Waiver of Subrogation.  Notwithstanding any payment or
payments made by any Guarantor hereunder, or any set-off or application by the
Agent or any Lender of any security or of any credits or claims, if an Event of
Default exists, no Guarantor will assert or exercise any rights of the Agent or
any Lender or of such Guarantor against either Borrower to recover the amount of
any payment made by such Guarantor to the Agent or any Lender hereunder by way
of any claim, remedy or subrogation, reimbursement, exoneration, contribution,
indemnity, participation or otherwise arising by contract, by statute, under
common law or otherwise, and such Guarantor shall not have any right of recourse
to or any claim against assets or property of either Borrower, in each case
unless and until the Guaranteed Obligations have been paid in full.  Until such
time (but not thereafter), each Guarantor hereby expressly subordinates any
right to exercise any claim, right or remedy which such Guarantor may now have
or hereafter acquire against either Borrower or any other Guarantor that arises
under this Agreement or any other Loan Document or from the performance by any
Guarantor of this guaranty including any claim, remedy or right of subrogation,
reimbursement, exoneration, contribution, indemnification or participation in
any claim, right or remedy of the Agent or any Lender against either Borrower or
any Guarantor, or any security that the Agent or any Lender now has or hereafter
acquires, whether or not such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise.  If any amount shall be
paid to a Guarantor by either Borrower or another Guarantor after payment in
full of the Guaranteed Obligations, and all or any portion of the Guaranteed
Obligations shall thereafter be reinstated in whole or in part and the Agent or
any Lender is required to repay any sums received by any of them in payment of
the Obligations, this guaranty shall be automatically reinstated and such amount
shall be held in trust for the benefit of the Agent and the Lenders and shall
forthwith be paid to the Agent to be credited and applied to the Guaranteed
Obligations, whether matured or unmatured.  The provisions of this paragraph
shall survive the termination of this guaranty, and any satisfaction and
discharge of the Borrowers by virtue of any payment, court order or any federal
or state law.
 
Section 14.5. Subordination.  If any Guarantor becomes the holder of any
indebtedness payable by either Borrower or another Guarantor, each Guarantor
hereby subordinates all indebtedness owing to it from the Borrowers or such
other Guarantor to all indebtedness of either Borrower to the Agent and the
Lenders, and agrees that during the continuance of any Event of Default it shall
not accept any payment on the same until payment in full of the Guaranteed
 

-  -


 
83

--------------------------------------------------------------------------------

 

Obligations after the termination of the Commitments of the Lenders and shall in
no circumstance whatsoever attempt to set-off or reduce any obligations
hereunder because of such indebtedness.  If any amount shall nevertheless be
paid in violation of the foregoing to a Guarantor by either Borrower or another
Guarantor prior to payment in full of the Guaranteed Obligations, such amount
shall be held in trust for the benefit of the Agent and the Lenders and shall
forthwith be paid to the Agent to be credited and applied to the Guaranteed
Obligations, whether matured or unmatured.
 
Section 14.6. Waiver.  Each Guarantor hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the Guaranteed
Obligations and this guaranty and waives presentment, demand of payment, notice
of intent to accelerate, notice of dishonor or nonpayment and any requirement
that the Agent or any Lender institute suit, collection proceedings, or take any
other action to collect the Guaranteed Obligations, including any requirement
that the Agent or any Lender protect, secure, perfect or insure any Lien against
any property subject thereto or exhaust any right or take any action against
either Borrower or any other Person or any collateral (it being the intention of
the Agent, the Lenders and each Guarantor that this guaranty is to be a guaranty
of payment and not of collection).  It shall not be necessary for the Agent or
any Lender, in order to enforce any payment by any Guarantor hereunder, to
institute suit or exhaust its rights and remedies against the Borrowers, any
other Guarantor or any other Person, including others liable to pay any
Guaranteed Obligations, or to enforce its rights against any security ever given
to secure payment thereof.  Each Guarantor hereby expressly waives to the
maximum extent permitted by applicable law each and every right to which it may
be entitled by virtue of any suretyship laws.  Each Guarantor hereby waives
marshaling of assets and liabilities, notice by the Agent or any Lender of any
indebtedness or liability to which such Lender applies or may apply any amounts
received by such Lender, and of the creation, advancement, increase, existence,
extension, renewal, rearrangement or modification of the Guaranteed
Obligations.  Each Guarantor expressly waives, to the extent permitted by
applicable law, the benefit of any and all laws providing for exemption of
property from execution or for valuation and appraisal upon foreclosure.
 
Section 14.7. Full Force and Effect.  This guaranty is a continuing guaranty and
shall remain in full force and effect until all of the Obligations of the
Borrowers under this Agreement and the other Loan Documents and all other
amounts payable under this guaranty have been paid in full (after the
termination of the Commitments of the Lenders).  All rights, remedies and powers
provided in this Article 14 may be exercised, and all waivers contained in this
guaranty may be enforced, only to the extent that the exercise or enforcement
thereof does not violate any provisions of applicable law which may not be
waived.
 
Section 14.8. Negative Pledge.  No Guarantor will create any Lien on its assets
to any other Person during the pendency of this Agreement except for Liens
permitted by Section 9.2 hereof nor will any of them enter into any agreement
with any Person not to grant Liens or to pledge assets to the Agent except for
any such agreement permitted by Section 9.11.
 

-  -


 
84

--------------------------------------------------------------------------------

 



 
Section 14.9. Additional Guarantors.  At the Borrowers’ request, any
wholly-owned Subsidiary of Gerber may become an additional Guarantor hereunder
upon delivery to the Agent of (a) a joinder hereto, (b) a joinder to the Pledge
Agreement to perfect a pledge of all of the equity interests of such Subsidiary
to the Agent to secure the Lender Obligations, (c) such documents as the Agent
may reasonably request to create and perfect liens on such Subsidiaries assets
to secure the Lender Obligations under the Security Documents, and (d) such
other certificates, instruments and opinions consistent with the documents
delivered on the Closing Date with respect to the other Guarantors, all in form
and substance reasonably acceptable to the Agent.
 
ARTICLE 15.                                  MISCELLANEOUS
 
Section 15.1. Notices Generally.  All notices and other communications made or
required to be given pursuant to this Agreement shall be in writing and shall be
mailed by United States mail, postage prepaid, or sent by hand, by telecopy or
by nationally recognized overnight carrier service, addressed as follows:
 
(i) If to the Agent, at the address set forth on Schedule 15.1, with a copy
to:  Goodwin Procter LLP, Exchange Place, Boston, MA 02109, Telecopier No.
617-523-1231, Attention: Edward Matson Sibble, Jr., or at such other address(es)
or to the attention of such other Person(s) as the Agent shall from time to time
designate in writing to the Borrowers and the Lenders.
 
(ii) If to the Borrowers, at the address set forth on Schedule 15.1, with a copy
to:  Dechert LLP, Cira Centre, 2929 Arch Street, Philadelphia, PA 19104,
Telecopier No. 215-655-2778, Attention: John D. LaRocca, or at such other
address(es) or to the attention of such other Person(s) as the Borrowers shall
from time to time designate in writing to the Agent and the Lenders.
 
(iii) If to any Lender, at the address(es) and to the attention of the Person(s)
specified below such Lender’s name on the execution page of this Agreement (or
in the case of a Successor Lender, at the address(es) and to the attention of
the Person(s) specified in the Assignment and Acceptance Agreement executed by
such Successor Lender), or at such other address(es) and to the attention of
such other Person(s) as any Lender shall from time to time designate in writing
to the Agent and the Borrowers.
 
Any notice so addressed and mailed by registered or certified mail and any
notice so addressed and sent by hand, by telecopy or by overnight carrier
service shall be deemed to have been given when received or willfully refused if
this occurs during the recipient’s normal business hours.  A notice from the
Agent stating that it has been given on behalf of the Lenders shall be relied
upon by the Borrowers as having been given by the Lenders.
 

-  -


 
85

--------------------------------------------------------------------------------

 



 
(b) Electronic Communications.  Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or an Issuing Bank pursuant to Article 2 if such Lender or
Issuing Bank, as applicable, has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication.  The Agent or
the Borrowers may, in their respective discretion, agree to accept notices and
other communications hereunder by electronic communications pursuant to
procedures approved by them, provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
Section 15.2. Merger.  This Agreement and the other Loan Documents are intended
by the parties as the final, complete and exclusive statement of the
transactions evidenced by this Agreement and the other Loan Documents, as
applicable.  All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the other Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the other Loan
Documents.  This Agreement may not be amended or modified except by a written
instrument describing such amendment or modification executed in accordance with
Section 11.1 hereof.
 
Section 15.3. Governing Law; Consent to Jurisdiction.  This Agreement and the
rights and obligations of the parties hereunder shall be construed and
interpreted in accordance with the laws of The Commonwealth of Massachusetts
(excluding the laws applicable to conflicts or choice of law).  The Borrowers
and each other Loan Party and the Agent, the Issuing Bank and each Lender hereby
irrevocably submits itself to the non-exclusive jurisdiction of the courts of
The Commonwealth of Massachusetts and to the non-exclusive jurisdiction of any
Federal court of the United States located in the District of Massachusetts for
the purpose of any suit, action or other proceeding arising out of this
Agreement or any other Loan Document or any of the transactions contemplated
hereby or thereby.
 
Section 15.4. Counterparts; Replacement of Instruments.  This Agreement and all
amendments to this Agreement may be executed in several counterparts, each of
which shall be
 

-  -


 
86

--------------------------------------------------------------------------------

 

an original.  The several counterparts shall constitute a single
Agreement.  Upon receipt of an affidavit of an officer of the Agent or any
Lender as to the loss, theft, destruction or mutilation of any Note or any other
security document which is not of public record, and, in the case of any such
loss, theft, destruction or mutilation, upon cancellation of such Note or other
security document, the Borrowers will issue, in lieu thereof, a replacement note
or other security document in the same principal amount thereof and otherwise of
like tenor.
 
Section 15.5. Expenses and Indemnification.
 
(a) The Borrowers shall pay, on demand, all reasonable expenses of the Agent and
the Lenders in connection with the preparation, default, collection, waiver or
amendment of this Agreement, any other Loan Document or any other loan terms, or
in connection with the Agent’s and the Lenders’ exercise, preservation or
enforcement of any of its rights, remedies or options hereunder or under any
other Loan Document or in connection with the Agent’s administration hereof to
the extent such expenses are customarily charged to borrowers by the Agent for
similar credit facilities, including in each case, without limitation, fees of
the Agent’s outside legal counsel, Goodwin Procter LLP, accounting, consulting,
brokerage and other similar professional fees or expenses, expenses for
Intralinks or similar services, and any fees or expenses associated with travel
and other costs relating to any appraisals or examinations conducted in
connection with the credits extended hereunder or any collateral therefore, it
being agreed that Gerber and its Subsidiaries shall not be responsible for the
fees or expenses of any outside or in-house legal counsel of the Agent or any
Lender in connection with the preparation and negotiation of this Agreement or
any other Loan Document, other than Goodwin Procter LLP and, if necessary, one
local counsel in any applicable jurisdiction.  The Borrowers also agree to pay
all stamp and other taxes in connection with the execution and delivery of this
Agreement and related instruments and documents.  Upon request, the Agent and
the Lenders shall provide documentation relating to any expenses claimed
hereunder.
 
(b) Without limitation of any other obligation or liability of the Borrowers or
right or remedy of the Agent or the Lenders contained herein, the Borrowers
hereby covenant and agree to indemnify and hold the Agent, the Lenders, and the
directors, officers, employees, subsidiaries, shareholders, agents, affiliates
and Persons controlling the Agent and the Lenders, harmless from and against any
and all damages, losses, setoff, settlement payments, obligations, liabilities,
claims, including, without limitation, claims for finder’s or broker’s fees,
actions or causes of action, and reasonable and documented costs and expenses
incurred, suffered, sustained or required to be paid by any such indemnified
party in each case by reason of or resulting from any claim relating to the
transactions contemplated hereby, other than any such claims which are
determined by a final, non appealable judgment or order of a court of competent
jurisdiction to be the result of the gross negligence or willful misconduct of
such indemnified party; provided that this Section 15.5 shall not apply to any
damages, losses, setoff, settlement payments, obligations, liabilities or claims
with respect to Excluded Taxes.  In no event will any Borrower be responsible to
indemnify any Lender for any matter that arises out of or in connection with any
claim, litigation, investigation or proceeding that does not involve an act or
omission by any Loan Party or any of its Affiliates and that is brought by an
indemnified
 

-  -


 
87

--------------------------------------------------------------------------------

 

party hereunder against any other indemnified party.  Promptly upon receipt by
any indemnified party hereunder of notice of the commencement of any action
against such indemnified party for which a claim is to be made against the
Borrowers hereunder, such indemnified party shall notify the Borrowers in
writing of the commencement thereof, although the failure to provide such notice
shall not affect the indemnification rights of any such indemnified party
hereunder.  The Borrowers shall have the right, at their option upon notice to
the indemnified parties, to defend any such matter at its own expense and with
their own counsel, except as provided below, which counsel must be reasonably
acceptable to the indemnified parties.  The indemnified party shall cooperate
with the Borrowers in the defense of such matter.  The indemnified party shall
have the right to employ separate counsel and to participate in the defense of
such matter at its own expense.  In the event that (a) the employment of
separate counsel by an indemnified party has been authorized in writing by the
Borrowers, (b) the Borrowers have failed to assume the defense of such matter
within fifteen (15) days of notice thereof from the indemnified party, or (c)
the named parties to any such action (including impleaded parties) include any
indemnified party who has been advised by counsel that there may be one or more
legal defenses available to it or prospective bases for liability against it,
which are different from those available to or against the Borrowers, then the
Borrowers shall not have the right to assume the defense of such matter with
respect to such indemnified party.  The Borrowers shall not compromise or settle
any such matter against an indemnified party without the written consent of the
indemnified party, which consent may not be unreasonably withheld or delayed.
 
(c) All amounts payable by the Borrowers under this Section 14.5 shall, until
paid, bear interest at the rate applicable to Base Rate Loans hereunder
(including any default rate) and be an obligation secured by the Collateral.
 
(d) Notwithstanding anything to the contrary contained herein, unless an Event
of Default exists, the aggregate maximum amount the Loan Parties shall be
charged for inspections, appraisals, field audits and similar investigations and
audits shall be $10,000 per calendar year.
 
Section 15.6. Confidentiality.  The Agent and the Lenders agree to use
commercially reasonable efforts to keep in confidence all financial data and
other information relative to the affairs of Gerber and its Subsidiaries
heretofore furnished or which may hereafter be furnished to them pursuant to the
provisions of this Agreement and identified by the Borrowers as “Confidential”;
provided, however, that this Section 15.6 shall not be applicable to information
otherwise disseminated to the public by Gerber or any of its Affiliates; and
provided further, however, that such obligation of the Agent and the Lenders
shall be subject to the Agent’s or the Lenders’, as the case may be, (a)
obligation to disclose such information pursuant to a request or order under
applicable laws and regulations or pursuant to a subpoena or other legal
process, (b) right to disclose any such information to bank examiners,
affiliates, auditors, accountants and counsel who agree to keep such information
confidential, and (c) right to disclose any such information (i) in connection
with the transactions set forth herein including assignments or the sale of
participation interests pursuant to Article 12, so long as such potential
assignees or participants shall agree in writing to be bound by the terms of
this Section 15.6, or (ii) in
 

-  -


 
88

--------------------------------------------------------------------------------

 

connection with any litigation or dispute involving the Agent or any transfer or
other disposition by the Agent or the Lenders, as the case may be, of any of the
Lender Obligations; provided that information disclosed pursuant to this
provision shall be so disclosed subject to such procedures as are reasonably
calculated to maintain the confidentiality thereof.
 
Section 15.7. Release of Security.  Notwithstanding anything in this Agreement
to the contrary, the Lenders and the Agent hereby agree that upon the
effectiveness of this Agreement on the Closing Date:
 
(a)           all of the Agent’s security interests, charges, pledges,
mortgages, liens and other encumbrances of any kind in, to, over or in respect
of Virtek including without limitation all of the capital stock and other equity
interests issued by Virtek (other than a pledge by Spandex of 65% of the total
outstanding voting capital stock of Virtek in favor of the Agent (the “Virtek
Pledge”)) are hereby released and terminated;
 
(b)           the Agent shall execute and deliver to the Borrowers (or any
designee of the Borrowers), and the Borrowers (or any designee of the Borrowers)
are hereby authorized to file, any such lien releases, mortgage releases,
discharges of security interests, pledges and guarantees and other similar
discharge or release documents, as are reasonably requested by the Borrowers to
release, as of record, the security interests (other than the Virtek Pledge) and
all notices of security interests and liens previously filed by the Lender under
the Existing Credit Agreement or any of the Prior Terminated Security Documents
in respect of Virtek;
 
(c)           the Agent shall deliver to the Borrowers (or any designee of the
Borrowers) all instruments evidencing pledged debt and all equity certificates
(other than equity certificates representing 65% of the total outstanding voting
capital stock of Virtek) and any other similar collateral previously delivered
by Gerber or any of its Subsidiaries to the Agent in respect of Virtek;
 
(d)           all Prior Terminated Security Documents shall automatically
terminate and have no further force or effect, except only those provisions that
are specified in any of the Prior Terminated Security Documents as surviving
that respective agreement’s termination; and
 
(e)           all guarantees provided by Virtek under the Existing Credit
Agreement or any Prior Security Document shall automatically terminate and have
no further force or effect.
 
The Agent further agrees that upon request from and at the expense of the
Borrowers, the Agent shall execute and deliver such instruments of release, lien
termination, pledge termination, release of obligations and other similar
documents as may be reasonably requested to evidence and effectuate the releases
and terminations provided for in this Section 15.7.
 
Section 15.8. Usury Limitation.  All agreements between the Borrowers and any
Guarantor, the Agent and/or the Lenders are hereby expressly limited so that in
no contingency or event whatsoever, whether by reason of acceleration of
maturity of the indebtedness evidenced hereby or otherwise, shall the amount
paid or agreed to be paid to the Lenders for the
 

-  -


 
89

--------------------------------------------------------------------------------

 

use or the forbearance of the Lender Obligations exceed the maximum permissible
under applicable law.  As used herein, the term “applicable law” shall mean the
law in effect as of the date hereof; provided, however, that in the event there
is a Change in Law which results in a higher permissible rate of interest, then
this provision shall be governed by such new law as of its effective date.  In
this regard, it is expressly agreed that it is the intent of the Borrowers, the
Agent, and the Lenders in the execution, delivery and acceptance of this
Agreement and the other Loan Documents to contract in strict compliance with the
laws of The Commonwealth of Massachusetts from time to time in effect.  If,
under or from any circumstances whatsoever, fulfillment of any provision hereof
or of any of the Loan Documents at the time of performance of such provision
shall be due, shall involve transcending the limit of such validity prescribed
by applicable law, then the obligation to be fulfilled shall automatically be
reduced to the limits of such validity, and if under or from any circumstances
whatsoever the Lenders should ever receive as interest an amount which would
exceed the highest lawful rate, such amount which would be excessive interest
shall be applied to the reduction of the principal balance of the Lender
Obligations and not to the payment of interest.  This provision shall control
every other provision of all Loan Documents.
 
Section 15.9. Joint and Several Obligations.  All obligations of the Borrowers
hereunder and under the Revolving Credit Notes, the Swingline Notes and all
other Loan Documents shall be joint and several obligations.  Except as
otherwise expressly provided in the Loan Documents, the Borrowers waive, to the
extent permitted by law, presentment, demand, protest, notice of acceptance,
notice of indebtedness incurred and all other notices of any kind, all defenses
which may be available by virtue of any valuation, stay, moratorium law or other
similar law now or hereafter in effect, any right to require the marshaling of
assets of the Borrowers and their Subsidiaries, and all suretyship defenses
generally.
 
Section 15.10. Judgment.
 
(a) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in U.S. Dollars into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase U.S. Dollars with such other currency at the
Spot Rate at 11:00 A.M. (Boston time) on the Business Day preceding that on
which final judgment is given.
 
(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in another currency into U.S. Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such alternative currency with U.S. Dollars
at the Spot Market at 11:00 A.M. (Boston time) on the Business Day preceding
that on which final judgment is given.
 
(c) The obligation of each Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day
 

-  -


 
90

--------------------------------------------------------------------------------

 

following receipt by such Lender or the Agent (as the case may be), of any sum
adjudged to be so due in such other currency, such Lender or the Agent (as the
case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Agent (as the case may be) in the applicable Primary Currency,
each Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Agent (as the case may be) against
such loss, and if the amount of the applicable Primary Currency so purchased
exceeds such sum due to any Lender or the Agent (as the case may be) in the
applicable Primary Currency, such Lender or the Agent (as the case may be)
agrees to remit to each Borrower such excess.
 
Section 15.11. Reliance on Representations and Actions of Gerber.  The Loan
Parties hereby appoint Gerber as the agent of the Loan Parties to execute,
deliver and perform, on behalf of the Borrowers, any and all notices,
certificates, documents and actions to be executed, delivered or performed
hereunder or under any of the other Loan Documents, and the Loan Parties hereby
agree that the Agent and the Lenders may rely upon any representation, warranty,
certificate, notice (electronic or otherwise), document or telephone request
which purports to be executed or made or which the Agent or the Lenders in good
faith believe to have been executed or made by Gerber or any of its executive
officers, and the Loan Parties hereby further, jointly and severally, agree to
indemnify and hold the Agent and the Lenders harmless for any action, including
the making of the Revolving Credit Advances or the Swingline Loans hereunder,
and any loss or expense, taken or incurred by any of them as a result of their
good faith reliance upon any such representation, warranty, certificate, notice,
document or telephone request, absent their gross negligence or willful
misconduct.
 
Section 15.12. Platform.  Documents required to be delivered pursuant to Section
6.1 or Section 6.2 (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the Business Day ( if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient) (i) on which Gerber posts such documents, or provides a link
thereto on Gerber’s website on the Internet at the website address listed on
Schedule 15.1;or (ii) on which such documents are posted on Gerber’s behalf on
an Internet or intranet website, if any, to which each Lender and the Agent have
access (whether a commercial, third-party website or whether sponsored by the
Agent); provided that: (i) the Borrowers shall deliver paper copies of such
documents to the Agent or any Lender that requests the Borrowers to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Agent or such Lender and (ii) the Borrowers shall notify the Agent and
each Lender (by telecopier or electronic mail) of the posting of any such
documents and provide to the Agent by electronic mail electronic versions (i.e.,
soft copies) of such documents.  Notwithstanding anything contained herein, in
every instance the Borrowers shall be required to provide paper copies of any
Compliance Certificate required hereunder to the Agent.  Except for such
Compliance Certificates, the Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above,
 

-  -


 
91

--------------------------------------------------------------------------------

 

and in any event shall have no responsibility to monitor compliance by the
Borrowers with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
 
(a) Each Borrower hereby acknowledges that (a) the Agent will make available to
the Lenders and the Issuing Bank materials and/or information provided by or on
behalf of such Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to any Borrower or its securities) (each, a “Public
Lender”).  Each Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Agent and the
Issuing Bank and the Lenders to treat such Borrower Materials as either publicly
available information or not material information (although it may be sensitive
and proprietary) with respect to the Borrowers or their respective securities
for purposes of United States federal and state securities laws; (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”
 
Section 15.13. WAIVER OF JURY TRIAL; VENUE.  THE BORROWER, THE OTHER LOAN
PARTIES, THE AGENT, THE ISSUING BANK AND THE LENDERS BY ACCEPTANCE OF THIS
AGREEMENT MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN
DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS OR ACTIONS OF THE AGENT OR ANY LENDER RELATING TO THE
ADMINISTRATION OF THE CREDITS HEREUNDER OR ENFORCEMENT OF THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS, AND AGREE THAT NO PARTY WILL SEEK TO CONSOLIDATE
ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED.  EXCEPT AS PROHIBITED BY LAW, THE BORROWERS AND THE OTHER LOAN
PARTIES HEREBY WAIVE ANY RIGHT THEY MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  THE LOAN PARTIES CERTIFY
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE AGENT OR ANY LENDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE AGENT OR ANY LENDER WOULD NOT, IN
THE EVENT OF
 

-  -


 
92

--------------------------------------------------------------------------------

 

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.  THIS WAIVER CONSTITUTES A
MATERIAL INDUCEMENT FOR THE AGENT AND THE LENDERS TO ENTER INTO THIS AGREEMENT
AND PROVIDE THE CREDITS HEREUNDER.  THE LOAN PARTIES AGREE THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT
IN THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS OR ANY FEDERAL COURT SITTING
THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE
OF PROCESS IN ANY SUCH SUIT BEING MADE UPON BORROWERS BY MAIL AT THE ADDRESS SET
FORTH IN SECTION 14.1.  THE LOAN PARTIES HEREBY WAIVE ANY OBJECTION THAT THEY
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR
THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT FORUM.
 
Section 15.14. USA Patriot Act.  Each Lender and Agent hereby notifies the Loan
Parties that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies Loan Parties, which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify such Loan in accordance with
the Patriot Act.
 
[Remainder of page intentionally left blank]
 

-  -


 
93

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrowers, the Guarantors, the Agent and the Lenders
have caused this Credit and Guaranty Agreement to be executed by their duly
authorized officers as of the date set forth above.
 
THE BORROWERS:
 
GERBER SCIENTIFIC, INC.
 
By:  /s/ William V. Grickis
Name:  William V. Grickis
Title: Senior Vice President
 
GERBER SCIENTIFIC
INTERNATIONAL, INC.
 
By:  /s/ William V. Grickis
Name:  William V. Grickis
Title: Secretary
 


 

-  -


 
 

--------------------------------------------------------------------------------

 

THE GUARANTORS:
 
GERBER SCIENTIFIC
UK LTD.
 
By:  /s/ William V. Grickis
Name:  William V. Grickis
Title: Director
 
SPANDEX LIMITED




By:  /s/ William V. Grickis
Name:  William V. Grickis
Title: Director
 


 

 
 

--------------------------------------------------------------------------------

 

THE AGENT:
 
RBS CITIZENS, N.A., as Agent
 
By:  /s/ Thomas F. McNamara
Name:  Thomas F. McNamara
Title: SVP
 


 

 
 

--------------------------------------------------------------------------------

 

THE LENDERS:
 
RBS CITIZENS, N.A.
 
By:  /s/ Thomas F. McNamara
Name:  Thomas F. McNamara
Title: SVP
 
Address:
 
Telecopier No:
Attention:

 
 

--------------------------------------------------------------------------------

 

SOVEREIGN BANK
 
By:  /s/ Jay L. Massiro
Name:  Jay L. Massiro
Title: Senior Vice President
 
Address:  75 State Street, Boston, MA 02109
 
Telecopier No:  
Attention:  
 
 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.
 
By:  /s/ Christopher T. Phelan
Name:  Christopher T. Phelan
Title: SVP
 
Address:  777 Main Street, Hartford, CT
 
Telecopier No:  866-612-8506
Attention:  Tami Elliott
 
 
 
 

--------------------------------------------------------------------------------

 

HSBC BANK USA,
NATIONAL ASSOCIATION
 
By:  /s/ Manuel Burgueno
Name:  Manuel Burgueno
Title: Vice President
 
Address:  125 High Street, Oliver Tower, FL 16, Boston, MA  02110
 
Telecopier No:  617-338-3849
Attention:  Manuel Burgueno



 
 

--------------------------------------------------------------------------------

 
